Exhibit 10.2

SECOND LIEN CREDIT AGREEMENT

dated as of August 9, 2012

among

BEASLEY MEZZANINE HOLDINGS, LLC,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent

 

 

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.       DEFINITIONS

     1   

1.1

 

Certain Defined Terms

     1   

1.2

 

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement; Pro Forma

     24   

1.3

 

Other Definitional Provisions and Rules of Construction

     25   

Section 2.       AMOUNTS AND TERMS OF COMMITMENTS AND TERM LOANS

     26   

2.1

 

Commitments; Making of Term Loans; the Register; Notes

     26   

2.2

 

Interest on the Term Loans

     27   

2.3

 

Fees

     30   

2.4

 

Repayments, Prepayments; General Provisions Regarding Payments

     30   

2.5

 

Use of Proceeds

     36   

2.6

 

Special Provisions Governing LIBOR Rate Loans

     36   

2.7

 

Increased Costs; Taxes; Capital Adequacy

     38   

2.8

 

Obligation of Lenders to Mitigate

     43   

2.9

 

Affected Lenders; Replacement of a Lender

     43   

2.10

 

Guaranties of and Security for the Obligations

     45   

2.11

 

Incremental Term Loans

     46   

2.12

 

Reserved

     47   

Section 3.       [RESERVED]

     47   

Section 4.       CONDITIONS TO TERM LOANS

     47   

4.1

 

Conditions to Term Loans

     47   

4.2

 

Conditions to Permitted Acquisitions

     50   

4.3

 

Conditions to All Term Loans

     51   

Section 5.       BORROWER’S REPRESENTATIONS AND WARRANTIES

     52   

5.1

 

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

     52   

5.2

 

Authorization of Borrowing, etc.

     55   

5.3

 

Financial Condition

     56   

5.4

 

No Material Adverse Change

     56   

5.5

 

Title to Properties; Liens; Intellectual Property

     56   

5.6

 

Litigation; Compliance with Laws

     57   

5.7

 

Payment of Taxes

     57   

5.8

 

Governmental Regulation

     57   

5.9

 

Securities Activities

     57   

5.10

 

Employee Benefit Plans

     57   

 

i



--------------------------------------------------------------------------------

5.11

 

Certain Fees

     58   

5.12

 

Environmental Protection

     58   

5.13

 

Employee Matters

     59   

5.14

 

Solvency

     59   

5.15

 

Insurance

     59   

5.16

 

Disclosure

     59   

5.17

 

Foreign Assets Control Regulations and Anti-Money Laundering

     60   

5.18

 

Patriot Act

     60   

Section 6.       BORROWER’S AFFIRMATIVE COVENANTS

     60   

6.1

 

Financial Statements and Other Reports

     60   

6.2

 

Existence, etc.

     64   

6.3

 

Payment of Taxes and Claims; Tax Consolidation

     64   

6.4

 

Maintenance of Properties; Insurance

     64   

6.5

 

Keeping of Books; Inspection; Lender Meeting

     64   

6.6

 

Compliance with Laws; Maintenance of FCC Licenses

     65   

6.7

 

Environmental Disclosure and Inspection

     65   

6.8

 

Borrower’s Remedial Action Regarding Hazardous Materials

     66   

6.9

 

Interest Rate Contracts

     66   

6.10

 

License Subsidiaries

     66   

6.11

 

Deposit Accounts and Securities Accounts

     66   

Section 7.       BORROWER’S NEGATIVE COVENANTS

     68   

7.1

 

Indebtedness

     68   

7.2

 

Liens and Related Matters

     69   

7.3

 

Investments; Joint Ventures

     70   

7.4

 

Contingent Obligations

     71   

7.5

 

Restricted Junior Payments

     71   

7.6

 

Financial Covenants

     73   

7.7

 

Restriction on Fundamental Changes; Asset Sales and Acquisitions; Restricted
Marketing Agreements

     73   

7.8

 

Sales and Lease-Backs

     76   

7.9

 

Sale or Discount of Receivables

     76   

7.10

 

Transactions with Shareholders and Affiliates

     76   

7.11

 

Conduct of Business

     76   

7.12

 

Amendments or Waivers of Specified Documents and Charter Documents

     77   

7.13

 

Fiscal Year

     77   

Section 8.       EVENTS OF DEFAULT

     77   

8.1

 

Failure to Make Payments When Due

     77   

 

ii



--------------------------------------------------------------------------------

8.2

 

Default in Other Agreements

     77   

8.3

 

Breach of Certain Covenants

     78   

8.4

 

Breach of Warranty

     78   

8.5

 

Other Defaults Under Loan Documents

     78   

8.6

 

Involuntary Bankruptcy; Appointment of Receiver, etc.

     78   

8.7

 

Voluntary Bankruptcy; Appointment of Receiver, etc.

     79   

8.8

 

Judgments and Attachments

     79   

8.9

 

Dissolution

     79   

8.10

 

Employee Benefit Plans

     79   

8.11

 

Failure of Security, Guaranty or Subordination

     79   

8.12

 

FCC Licenses

     80   

8.13

 

Business Interruption

     80   

8.14

 

Change of Control

     80   

Section 9.       ADMINISTRATIVE AGENT

     81   

9.1

 

Appointment and Duties

     81   

9.2

 

Reliance and Liability

     82   

9.3

 

Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness

     83   

9.4

 

Expenses; Right to Indemnity

     84   

9.5

 

Successor Administrative Agent

     85   

9.6

 

Security Documents, Etc.

     85   

9.7

 

Binding Effect

     86   

9.8

 

Additional Secured Parties

     86   

Section 10.     MISCELLANEOUS

     87   

10.1

 

Assignments and Participations in Term Loans

     87   

10.2

 

Expenses

     89   

10.3

 

Indemnity

     90   

10.4

 

Set-Off

     90   

10.5

 

Ratable Sharing

     91   

10.6

 

Amendments and Waivers

     91   

10.7

 

Independence of Covenants

     92   

10.8

 

Notices

     92   

10.9

 

Survival of Representations, Warranties and Agreements

     93   

10.10

 

Failure or Indulgence Not Waiver; Remedies Cumulative

     93   

10.11

 

Marshalling; Payments Set Aside

     93   

10.12

 

Severability

     94   

10.13

 

Obligations Several; Independent Nature of Lenders’ Rights

     94   

 

iii



--------------------------------------------------------------------------------

10.14

 

Headings

     94   

10.15

 

Applicable Law

     94   

10.16

 

Successors and Assigns

     94   

10.17

 

Consent to Jurisdiction and Service of Process

     94   

10.18

 

Waiver of Jury Trial

     95   

10.19

 

Confidentiality

     95   

10.20

 

Counterparts; Effectiveness

     96   

10.21

 

Limitation of Liability

     96   

10.22

 

Electronic Transmissions

     97   

10.23

 

Lender-Creditor Relationship

     98   

10.24

 

Use of Name

     98   

10.25

 

Actions in Concert

     98   

10.26

 

Patriot Act Notice

     98   

10.27

 

Entire Agreement

     99   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

I    FORM OF NOTICE OF BORROWING II    FORM OF NOTICE OF CONVERSION/CONTINUATION
III    RESERVED IV    FORM OF NOTE V    RESERVED VI    FORM OF COMPLIANCE
CERTIFICATE VII    FORM OF OPINION OF OBLIGORS’ COUNSEL VIII    RESERVED IX   
FORM OF ASSIGNMENT AGREEMENT X    FORM OF INCREMENTAL TERM LOAN NOTE

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.1    EQUITY SECURITIES OF EXCLUDED SUBSIDIARIES 2.1    LENDERS’ COMMITMENTS
AND PRO RATA SHARES 5.1D    SUBSIDIARIES 5.1E    FCC LICENSES AND STATION
MATTERS 5.1E(vii)    MARKETING AGREEMENTS 5.1F    COLLATERAL MATTERS 5.5B   
INTELLECTUAL PROPERTY 5.12    ENVIRONMENTAL MATTERS 6.4    BUSINESS INTERRUPTION
INSURANCE LOCATIONS 7.1    EXISTING INDEBTEDNESS 7.3    EXISTING INVESTMENTS 7.4
   EXISTING CONTINGENT OBLIGATIONS 10.8    NOTICE ADDRESSES

 

vi



--------------------------------------------------------------------------------

BEASLEY MEZZANINE HOLDINGS, LLC

SECOND LIEN CREDIT AGREEMENT

This SECOND LIEN CREDIT AGREEMENT is dated as of August 9, 2012, and entered
into by, between and among BEASLEY MEZZANINE HOLDINGS, LLC (“Borrower”), the
Lenders (as defined below), and GENERAL ELECTRIC CAPITAL CORPORATION (“GE
Capital”), as administrative agent and collateral agent for the Lenders (in such
capacity, and together with its successors and permitted assigns,
“Administrative Agent”).

R E C I T A L S

WHEREAS, Borrower has requested that Lenders (i) extend a term credit facility
to Borrower of TWENTY FIVE MILLION DOLLARS ($25,000,000) in the aggregate for
(a) the repayment and termination of all Indebtedness under the Existing Credit
Agreement the outstanding principal amount of which is less than or equal to
$122,000,000, (b) the making of Permitted Acquisitions and certain acquisitions
permitted by subsection 7.7(v) and (c) the payment of fees and expenses
hereunder and fees and expenses related to Permitted Acquisitions and certain
acquisitions permitted by subsection 7.7(v); and for these purposes, Lenders are
willing to make certain Term Loans to Borrower of such amount upon the terms and
conditions set forth herein; and

WHEREAS, Borrower desires to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, for the benefit of
Administrative Agent and the Secured Parties, a second priority Lien, except as
otherwise expressly provided, on all of its existing and after-acquired personal
property (to the fullest extent permitted by law) pursuant to this Agreement and
the Security Documents, including, without limitation, a pledge of all of the
capital stock of its Subsidiaries, including License Subs; and

WHEREAS, Holdings and Borrower’s Subsidiaries (other than any Excluded
Subsidiaries) have agreed to guarantee the Obligations hereunder and under the
other Loan Documents; and

WHEREAS, Holdings and Borrower’s Subsidiaries (other than any Excluded
Subsidiaries) have agreed to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, for the benefit of
Administrative Agent and the Secured Parties, a second priority Lien, except as
otherwise expressly provided, on all of its existing and after-acquired personal
property (to the fullest extent permitted by law) pursuant to the Security
Documents, including, without limitation, a pledge of all of the capital stock
of Borrower and its Subsidiaries, including License Subs;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. DEFINITIONS

1.1 Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Acquired Stations” means the radio stations to be acquired on any Permitted
Acquisition Closing Date.



--------------------------------------------------------------------------------

“Acquisition FCC Consent” means the initial or other written action or actions
by the FCC approving the assignment of the FCC Licenses for each Station to be
acquired as part of a Permitted Acquisition to the respective License Sub in the
manner contemplated by the applicable Permitted Acquisition Documents, all in
form and substance reasonably satisfactory to the Administrative Agent.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (i) an
interest rate per annum determined as the ratio of (a) the LIBOR Base Rate with
respect to such Interest Period for such LIBOR Rate Loan to (b) the difference
between the number one and the LIBOR Reserve Requirements with respect to such
Interest Period and for such LIBOR Rate Loan and (ii) 1.25%.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Term Loans” has the meaning assigned to that term in subsection 2.6C.

“Affiliate,” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower, any Credit Party or any Subsidiary of a Credit Party solely by reason
of the provisions of the Loan Documents. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession of the power to, directly or indirectly, to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agent” has the meaning assigned to that term in subsection 9.4.

“Aggregate Amounts Due” has the meaning assigned to that term in subsection
10.5.

“Agreement” shall mean this Second Lien Credit Agreement dated as of August 9,
2012, as it may be amended, supplemented, restated or otherwise modified from
time to time.

“Alternative Cash Management Bank” has the meaning assigned to such term in
subsection 6.11B.

“Applicable Margin” means a per annum rate equal to (i) 9.00%, in the case of
Term Loans that are Base Rate Loans and (ii) 10.00%, in the case of Term Loans
that are LIBOR Rate Loans.

“Applicable Period” has the meaning assigned to that term in subsection 2.2A.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (i) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (ii) is advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

“ASR Number” means the Antenna Structure Registration number assigned by the FCC
to certain antenna structures used in connection with the operations of
broadcast stations.

 

2



--------------------------------------------------------------------------------

“Asset Sale” means the sale, transfer or other disposition, in one transaction
or a series of transactions, by any Credit Party to any Person other than
another Credit Party of (i) any of the Equity Securities of Borrower’s
Subsidiaries, (ii) substantially all of the assets of any division or line of
business of Borrower or any of its Subsidiaries, or (iii) any other property or
assets (whether tangible or intangible) of Borrower or any of its Subsidiaries
outside of the ordinary course of business.

“Available Restricted Payments Amount” means, (i) for the period from the
Closing Date through December 31, 2012, $2,000,000, (ii) for the Fiscal Year
ending on December 31, 2013, $4,000,000, (iii) for each of the Fiscal Years
ending on December 31, 2014 and December 31, 2015, $5,000,000 and (iv) for each
Fiscal Year thereafter, $6,000,000.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, the greatest of (i) the Prime Rate, (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate and
(iii) the LIBOR Quoted Rate for such day plus the excess of the Applicable
Margin for LIBOR Rate Loans over the Applicable Margin for Base Rate Loans. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Quoted Rate.

“Base Rate Loans” means Term Loans bearing interest at rates determined by
reference to the Base Rate as provided in subsection 2.2A.

“Beasley Family” means, collectively, (i) George G. Beasley, a resident of the
State of Florida, (ii) any of such Person’s spouse, ancestors, descendants,
cousins, siblings, or descendants of cousins or siblings, (iii) any trust wholly
revocable by any one or more of such Person, or such individuals described in
(i) or (ii), or any other trust for the benefit of any one or more of such
Person, such individuals described in (i) or (ii), or any organization to which
gifts at death would qualify for a federal estate charitable deduction under
Internal Revenue Code Section 2055, and (iv) any entity that is an Affiliate of
any one or more of such Person, such individuals described in (i) or (ii) or
trust described in (iii).

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of any Adjusted LIBOR
Rate or LIBOR Rate Loan or any funding, conversion, continuation, Interest
Period or payment of any LIBOR Rate Loan, that is also a day on which dealings
in Dollar deposits are carried on in the London interbank market.

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person, other than any Marketing Agreement.

“Cash” means money, currency or a credit balance in a Deposit Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;

 

3



--------------------------------------------------------------------------------

(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or First Lien
Lender or by any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than Two Hundred Fifty Million Dollars ($250,000,000); and
(v) shares of any money market mutual fund that (a) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(i) through (iv) above, (b) has net assets of not less than Five Hundred Million
Dollars ($500,000,000), and (c) has the highest rating obtainable from either
S&P or Moody’s.

“Cash Management Lender” means a First Lien Lender that holds, or has any
Affiliate that holds, any Cash or Cash Equivalents of any Credit Party in a
deposit account or securities account maintained at such financial institution.

“Cash Operating Revenues” means consolidated revenues collected in cash
excluding revenues arising from sales and other dispositions, in each case,
outside the ordinary course of business.

“Cash Proceeds” means, with respect to any Asset Sale, Cash payments (including
any Cash received by way of deferred payment pursuant to, or monetization of, a
note receivable or otherwise, but only as and when so received) received from
such Asset Sale.

“Change of Control” means:

(i) (a) Holdings ceasing for any reason to beneficially own and control 100% of
the membership interests of Borrower or (b) the Credit Parties as a whole
ceasing for any reason (other than a transfer or an equity issuance permitted
hereunder) to beneficially own and control 100% of the issued and outstanding
shares of capital stock, partnership interests or other equity interests of its
Subsidiaries;

(ii) the sale, lease or other transfer of all or substantially all of Borrower’s
assets to any person or group (as such term is used in Section 13(d)(3) of the
Exchange Act) other than a wholly-owned Subsidiary of Holdings;

(iii) the adoption of a plan relating to the liquidation or dissolution of
Borrower or managing member thereof;

(iv) the consummation of any transaction as a result of which any person or
group (as such term is used in Section 13(d)(3) of the Exchange Act) that is not
the Beasley Family or a member thereof, directly or indirectly becomes a
“beneficial owner” of more than 50% of the voting stock, voting partnership
interests or other voting equity interests of Holdings;

(v) the Beasley Family ceasing to beneficially own and control at least 51% of
the voting stock, voting partnership interests or other voting equity interests
of Holdings; or

(vi) a “Change of Control” or any term of similar effect, as defined in the
First Lien Credit Agreement shall occur.

 

4



--------------------------------------------------------------------------------

“Closing Date” means August 9, 2012.

“Collateral” means, collectively, all assets and proceeds thereof securing the
Obligations pursuant to the Security Documents in accordance with the terms
thereof.

“Commitments” means the commitments of Lenders to make Term Loans as set forth
in subsection 2.1A.

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations and policies of the FCC promulgated thereunder, as from time
to time in effect.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto delivered to Administrative Agent and Lenders by
Borrower pursuant to subsection 6.1(iii).

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability including that portion of Capital Leases which is
capitalized on the Consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment,” or comparable
items, including capitalized expenses, reflected in the Consolidated statement
of cash flows of Borrower and its Subsidiaries; provided that Consolidated
Capital Expenditures shall not include amounts paid and costs incurred in
connection with Permitted Acquisitions or acquisitions permitted by subsection
7.7(v) or amounts expended with insurance proceeds to repair or replace
“additions to property, plant or equipment,” or comparable items, in accordance
with the terms of this Agreement.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash (including amortization of discount and amortization of debt
issuance costs).

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets of such Person at such date other than Cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person; provided, however, that “Consolidated Current Liabilities” shall
exclude the principal amount of the Term Loans then outstanding.

“Consolidated Excess Cash Flow” means, for Borrower and its Subsidiaries on a
Consolidated basis, for the period from July 1, 2012 through December 31, 2012
and for any Fiscal Year of Borrower thereafter (each a “Fiscal Period”), (A) the
amount by which Borrower’s and its Subsidiaries’ Cash Operating Revenues during
such Fiscal Period (including, but not limited to, any cash payments received
under any of the business interruption insurance policies maintained pursuant to
subsection 6.4 net of any costs incurred in collecting such payments) exceed the
sum (without duplication) of (i) Borrower’s and its Subsidiaries’ Consolidated
operating expenses paid in Cash in such Fiscal Period (including, without
duplication, Consolidated Cash Interest Expense and general and administrative
expenses), plus (ii) the amount (without duplication) paid in Cash by Borrower
and its

 

5



--------------------------------------------------------------------------------

Subsidiaries in such Fiscal Period for (a) principal repayments of the
Consolidated Total Debt (excluding payments made from Consolidated Excess Cash
Flow in accordance with subsection 2.4B(iii)(d) of each of the First Lien Credit
Agreement and this Agreement, voluntary prepayments of the Term Loans in
accordance with subsection 2.4B(i) of each of the First Lien Credit Agreement
and this Agreement and other prepayments and repayments of the Indebtedness
hereunder) plus (b) Consolidated Capital Expenditures paid in Cash, plus
(c) Cash distributions permitted under subsection 7.5, plus (d) fees and
expenses paid in Cash by Borrower and its Subsidiaries hereunder or under the
other Loan Documents for the effectiveness of such agreements and for amendments
and waivers thereto excluding such costs that are paid with proceeds of Term
Loans, plus (e) all legal fees and expenses paid in Cash by Borrower and its
Subsidiaries with respect to any acquisition or disposition of a Station
permitted hereunder excluding such costs that are paid with proceeds of Term
Loans hereunder, plus (f) the aggregate amount of Holdings Advances made in such
Fiscal Period, plus (g) all Cash invested in Investments during such Fiscal Year
as permitted by subsection 7.3(v), (viii), (ix) and (xi) or used in consummating
Permitted Acquisitions or acquisitions permitted by subsection 7.7(v) excluding
Investments, Permitted Acquisitions or acquisitions permitted by subsection
7.7(v) made with Cash constituting proceeds of Term Loans hereunder minus
(B) any increase in the Working Capital of Borrower during such Fiscal Period
(measured as the excess of such Working Capital at the end of such period over
such Working Capital at the beginning of such period) plus (C) any decrease in
the Working Capital of Borrower during such Fiscal Period (measured as the
excess of such Working Capital at the beginning of such period over such Working
Capital at the end thereof).

“Consolidated First Lien Debt Ratio” means, as at any date of determination, the
ratio of (A) Consolidated Total Debt but excluding any Indebtedness under this
Agreement, any Indebtedness under the Permitted Seller Notes and any
Subordinated Indebtedness minus the applicable Maximum Unrestricted Cash on Hand
to (B) Consolidated Operating Cash Flow as calculated as of the most recent
Fiscal Quarter end.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a Consolidated
basis with respect to all outstanding Indebtedness of Borrower and its
Subsidiaries, whether paid in Cash or accrued, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Interest Rate Agreements, but
excluding, however, (i) any amounts referred to in subsection 2.3 payable to
Administrative Agent and/or Lenders on or before the Closing Date, (ii) any
amounts referred to in subsection 2.3C of the First Lien Credit Agreement
payable to First Lien Agent and/or First Lien Lenders on or before the Closing
Date and (iii) any effect of marked to market adjustments on derivative
transactions, all of the foregoing determined on a Consolidated basis for
Borrower and its Subsidiaries in conformity with GAAP.

“Consolidated Operating Cash Flow” shall mean for Borrower and its Subsidiaries
on a Consolidated basis and determined in accordance with GAAP, for the four
Fiscal Quarter period ending on the date of determination, (a) net income or
loss for such period, excluding (i) unusual, extraordinary or otherwise
non-operating income, gains and losses, if any, for such period, (ii) any other
non-cash gains and losses and (iii) the write-up or write-down of assets for
such period (other than write-offs of accounts receivable), plus (b) to the
extent deducted in determining net income for such period, the sum of
(i) depreciation expense for such period, (ii) amortization expense for such
period, (iii) Consolidated Interest Expense during such period, (iv) taxes
expensed during such period whether current or deferred, (v) other deferred or
non-cash expenses relating to trade for such period, (vi) solely to the extent
that a Permitted Acquisition or an acquisition permitted by subsection 7.7(v)
shall have been consummated in accordance with the terms and conditions of this
Agreement, Marketing Agreement Payments for such period with respect to such
acquisition during such period, (vii) fees and expenses paid in Cash by Borrower
and its

 

6



--------------------------------------------------------------------------------

Subsidiaries hereunder or under the other Loan Documents or under the First Lien
Loan Documents for the effectiveness of such agreements and the other Closing
Date transactions to the extent included in determining net income for such
period, (viii) all legal fees and expenses incurred by Borrower and its
Subsidiaries with respect to any acquisition or disposition of a Station
permitted hereunder as a “like-kind” exchange under Section 1031 of the Internal
Revenue Code or a “reverse like-kind exchange” under the Internal Revenue Code,
(ix) legal fees incurred by Borrower and its Subsidiaries with respect to any
acquisition of a Station permitted hereunder, to the extent such legal fees do
not exceed Five Hundred Thousand Dollars ($500,000) for any such acquisition or
series of related acquisitions, and (x) fees and expenses paid in cash by
Borrower and its Subsidiaries in connection with the effectiveness of the Loan
Documents or any amendment or waiver thereto to the extent included in
determining net income for such period, minus (c) to the extent included in
determining net income for such period, non-cash revenue relating to trade. The
foregoing shall be calculated on a Pro Forma Basis with respect to Pro Forma
Transactions as provided in subsection 1.2B.

“Consolidated Total Debt” means, as at any date of determination and on a
Consolidated basis, the sum of (i) the aggregate stated balance sheet amount of
all Indebtedness of Borrower and its Subsidiaries (including the Term Loans and
all loans outstanding under the First Lien Credit Agreement (but excluding
Indebtedness outstanding in accordance with subsection 7.1(v)), (ii) the sum of
(x) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all letters of credit issued for the account of
Borrower or any of its Subsidiaries then outstanding plus (y) the aggregate
amount of all drawings under any such letter of credit honored by the issuer of
any such letter of credit and not theretofore reimbursed by Borrower or any of
its Subsidiaries, and (iii) the aggregate amount of all direct or indirect
guaranties of Borrower and its Subsidiaries (for such purpose, the amount of any
guaranty shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such guaranty is
specifically limited) other than with respect to Indebtedness or other amounts
otherwise included in the foregoing definition.

“Consolidated Total Debt Ratio” means, as at any date of determination, the
ratio of (A) Consolidated Total Debt minus the applicable Maximum Unrestricted
Cash on Hand to (B) Consolidated Operating Cash Flow as calculated as of the
most recent Fiscal Quarter end pursuant to subsection 7.6B.

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any bank guaranties, bankers’ acceptances or letters of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or (iii) under Interest Rate
Agreements. Contingent Obligations shall include, without limitation, (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (X) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (Y) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (X) or
(Y) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount

 

7



--------------------------------------------------------------------------------

of any Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if less, the amount to which such
Contingent Obligation is specifically limited.

“Contractual Obligation,” as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Control Agreement” has the meaning assigned to such term in subsection 6.11B.

“Credit Parties Security Agreement” means the Security Agreement executed and
delivered by Borrower and its Subsidiaries on the Closing Date, as such
agreement may heretofore have been or hereafter may be amended, restated,
supplemented or otherwise modified from time to time in accordance herewith.

“Credit Party” means Borrower and each Guarantor, and “Credit Parties” means
such Persons collectively.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Stock” means, with respect to any Person, any Equity Securities
that, by their terms (or by the terms of any Security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Stock) pursuant to a sinking fund obligation or otherwise (except as a
result of a customarily defined change of control or disposal of all or
substantially all of the assets of the issuer and only so long as any payments
after such change of control or such disposition shall be subject to the prior
repayment in full of the Term Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Stock), in whole
or in part, (c) provides for scheduled payments of dividends in cash or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other
Disqualified Stock, in whole or in part, on or prior to the date that is 180
days after the latest applicable Term Loan Maturity Date at the time of
issuance.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of Borrower that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Eligible Assignee” means (A) any Lender, (B) any Approved Fund or an Affiliate
of any Lender or (C) any other Person (other than an Obligor or any Affiliate of
an Obligor).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was at any time, maintained or contributed to
by any Credit Party.

 

8



--------------------------------------------------------------------------------

“Environmental Claim” means any written allegation, notice of violation, claim,
demand, abatement order or other order or direction (conditional or otherwise)
by any Governmental Authority or any Person for any damage, including personal
injury (including sickness, disease or death), tangible or intangible property
damage, contribution, indemnity, indirect or consequential damages, damage to
the environment, nuisance, pollution, contamination or other adverse effects on
the environment, or for fines, penalties or restrictions, in each case relating
to, resulting from or in connection with Hazardous Materials and relating to
Borrower, any of its Subsidiaries, any of their respective Affiliates or any
Facility.

“Environmental Laws” means all statutes, ordinances, orders, rules, regulations,
permits, plans, policies, decrees or common law of any relevant jurisdiction
relating to (i) environmental matters, including those relating to fines,
injunctions, penalties, damages, contribution, cost recovery compensation,
losses or injuries resulting from the Release or threatened Release of Hazardous
Materials, (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to any Credit Party, its Subsidiaries or any of their
respective properties, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act ( 33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.),
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) and the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
each as amended or supplemented, and any analogous future or present local,
state, federal or international statutes and regulations promulgated pursuant
thereto, each as in effect as of the date of determination.

“Equity Securities” means any stock, shares, partnership interests, limited
liability company interests, voting trust certificates, certificates of
interest, options, warrants, or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

“ERISA Affiliate,” as applied to any Person, means (i) any corporation which is,
or was at any time, a member of a controlled group of corporations within the
meaning of Section 414(b) of the Internal Revenue Code of which that Person is,
or was at any time, a member; (ii) any trade or business (whether or not
incorporated) which is, or was at any time, a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which that Person is, or was at any time, a member; and
(iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is, or was at any time, a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430 of the Internal Revenue Code with respect to any Pension Plan or the
failure to make any required contribution to a Multiemployer Plan; (iii) the

 

9



--------------------------------------------------------------------------------

provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by any Credit Party or any of its ERISA Affiliates from any Pension Plan with
two or more contributing sponsors or the termination of any such Pension Plan
resulting in liability pursuant to Sections 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on any Credit Party or any of its
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vii) the withdrawal by any Credit
Party or any of its ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, or the receipt by any Credit Party or
any of its ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on any Credit Party or any of its ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409 or 502(c), (i) or (l) or 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against any Credit Party or any of
its ERISA Affiliates in connection with any such Employee Benefit Plan;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; (xi) the imposition of a Lien pursuant to Section 430(k)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan; or (xii) the determination that any Pension Plan or Multiemployer Plan is
considered an at-risk plan or plan in endangered or critical status with the
meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of
ERISA.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including SyndTrak® and CleraPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Event of Default” means each of the events set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Subsidiary” means Beasley Internet Ventures, LLC and Beasley Internet
Ventures II, LLC., in each case so long as such Person holds no assets other
than the Equity Securities in internet companies held by such Person as of the
Closing Date and listed on Schedule 1.1 hereto (subject to stock splits or
exchanges not increasing the value thereof).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
February 27, 2004 by and among the Borrower, certain financial institutions
party thereto as lenders and agents,

 

10



--------------------------------------------------------------------------------

and Bank of Montreal, Chicago Branch, as administrative agent, as amended from
time to time prior to the date hereof.

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by any Credit Party or any of its predecessors or
Affiliates.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCC” means the Federal Communications Commission and any successor governmental
agency performing functions similar to those performed by the Federal
Communications Commission on the date hereof.

“FCC License” means any of the material licenses, authorizations, consents,
waivers, approvals, registrations and permits relating to the Stations granted
or issued by the FCC to any Credit Party and required under the Communications
Act or otherwise used in the operation of any of the Stations and all
extensions, additions and renewals thereto or thereof.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as determined by the
Administrative Agent in its sole discretion.

“Fee Letter” means the confidential amended and restated fee letter, dated as of
July 18, 2012, addressed to Borrower and Holdings from the Administrative Agent
and GE Capital Markets, Inc., and accepted by Borrower, with respect to certain
fees to be paid from time to time to the Administrative Agent and its Related
Persons.

“Final Order” means, as of any date of determination with respect to any written
action or consent by the FCC, such written action or consent which shall have
been obtained and (i) which shall not have been reversed, stayed, enjoined,
annulled or suspended and (ii) for which the time for filing a request for
administrative or judicial relief or for instituting administrative review
thereof sua sponte, shall have expired without any such filing having been made
or notice of such review having been issued, or, in the event of such filing or
review sua sponte, such filing or review sua sponte shall have been disposed of
favorably to confirmation of such written action or the grant of such consent
and the time for seeking further relief with respect thereto shall have expired
without any request for such further relief having been filed.

“Financial Covenants” has the meaning set forth in subsection 7.6C.

“Financial Plan” has the meaning assigned to that term in subsection 6.1(ix)
hereof.

“First Lien Agent” means the “Administrative Agent” as defined in the First Lien
Credit Agreement.

“First Lien Credit Agreement” means (i) that certain First Lien Credit Agreement
dated as of the date hereof among the Borrower, the First Lien Lenders, the
First Lien Agent and each of the other parties party thereto and (ii) each loan
or credit agreement evidencing any initial or subsequent replacement,
substitution, renewal or refinancing of the obligations under the credit
agreement referred to

 

11



--------------------------------------------------------------------------------

in clause (i) in accordance with the terms hereof and of the Intercreditor
Agreement, in each case as amended, amended and restated, supplemented,
modified, replaced, substituted, renewed or refinanced in accordance with this
Agreement and the Intercreditor Agreement.

“First Lien Event of Default” means an “Event of Default” under and as defined
in the First Lien Credit Agreement.

“First Lien Guaranty” means the “Guaranty” as defined in the First Lien Credit
Agreement.

“First Lien Incremental Term Loan Amount” means the “Incremental Term Loan
Amount” as defined in the First Lien Credit Agreement as in effect on the date
hereof.

“First Lien Incremental Term Loan Commitment” means the “Incremental Term Loan
Commitment” as defined in the First Lien Credit Agreement.

“First Lien Incremental Term Loans” means the “Incremental Term Loans” as
defined in the First Lien Credit Agreement.

“First Lien Indebtedness” means the Indebtedness under the First Lien Loan
Documents.

“First Lien Lender” means a “Lender” as defined in the First Lien Credit
Agreement.

“First Lien Loan Documents” means the “Loan Documents” as defined in the First
Lien Credit Agreement.

“First Lien Non-Funding Lender” means a “Non-Funding Lender” as defined in the
First Lien Credit Agreement.

“First Lien Term Loans” means the “Term Loans” as defined in the First Lien
Credit Agreement (or any term of similar effect in any refinancing thereof
permitted hereunder and under the Intercreditor Agreement).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Period” has the meaning assigned to such term in the definition of
“Consolidated Excess Cash Flow”.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries maintained
in accordance with subsection 7.13.

“FM Translator” means a station in the broadcasting service that operates on a
channel in the FM frequency band and is used to retransmit the signal of an AM
or FM radio broadcast station or another FM broadcast translator station to
other areas without significantly altering any characteristics of the incoming
signal other than its frequency and amplitude.

“Funding and Payment Office” means the office of Administrative Agent located at
500 West Monroe in Chicago, Illinois.

“Funding Date” means the date of the funding of a Term Loan.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any federal, state or
local Governmental Authority, agency or court.

“Guarantor” means Holdings and each Subsidiary of Borrower (including each
License Sub but excluding any Excluded Subsidiary) that is a party to the
Guaranty on and as of the Closing Date or that becomes a party thereto from time
to time thereafter in accordance with the terms hereof and the other Loan
Documents.

“Guaranty” means the Guaranty executed and delivered by Holdings and each
existing Subsidiary of Borrower (including each License Sub but excluding any
Excluded Subsidiary) on and as of the Closing Date or by any additional
Subsidiary of Borrower from time to time thereafter, as such Guaranty may
heretofore have been or hereafter may be amended, restated, supplemented or
otherwise modified from time to time.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous waste,” “restricted
hazardous waste,” “infectious waste,” “toxic substances” or any other
formulations intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, “TCLP toxicity” or “EP
toxicity” or words of similar import under any applicable Environmental Laws or
publications promulgated pursuant thereto; (ii) any oil, petroleum, petroleum
fraction or petroleum derived substance; (iii) any drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (iv) any flammable
substances or explosives; (v) any radioactive materials; (vi) asbestos in any
form; (vii) urea formaldehyde foam insulation; (viii) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; (ix) pesticides; and (x) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any Governmental Authority or which may or could pose a hazard
to the health and safety of the owners, occupants or any Persons in the vicinity
of the Facilities.

“Holdings” means Beasley Broadcast Group, Inc., a Delaware corporation and
parent of Borrower.

“Holdings Advance” has the meaning set forth in subsection 7.5.

“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

13



--------------------------------------------------------------------------------

“Incremental Term Loan Amount” shall mean, as of any date, the lesser of
(a) $10,000,000 and (b)(i) $40,000,000, minus (ii) the aggregate amount of all
First Lien Incremental Term Loan Commitments established on or prior to such
date, minus (iii) the aggregate amount of all Incremental Term Loan Commitments
established prior to such date pursuant to subsection 2.11.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, Borrower, the Administrative Agent and one or more Incremental Term Loan
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to subsection 2.11, to make Incremental Term Loans to
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement; provided that the Incremental Term Loan Maturity Date
shall not be prior to the maturity date of the Term Loans issued on the Closing
Date.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to subsection 2.1A. Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by subsection 2.11
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.

“Indebtedness,” as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes, bonds, debentures and similar instruments and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money (other than performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations), (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and, to the extent incurred
in the ordinary course of business, deferred rent and deferred revenue), which
purchase price is (a) due more than six months from the date of incurrence of
the obligation in respect thereof or (b) evidenced by a note or written
agreement or instrument, (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person and (vi) payment obligations under
non-compete agreements, earnouts that would be properly classified as a
liability on a balance sheet conforming with GAAP and all other payment
obligations that would be properly classified as a liability on a balance sheet
conforming with GAAP (other than trade payables, accrued expenses and other
deferred expenses not one hundred twenty (120) days past due); provided that
obligations under Interest Rate Agreements constitute Contingent Obligations and
not Indebtedness; provided further that Indebtedness shall not include
obligations in respect of Operating Leases that would not be properly classified
as a liability on a balance sheet in conformity with GAAP.

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of any or all of Borrower and its Subsidiaries as
currently conducted that are material to the condition (financial or otherwise),
business or operations of any or all of Borrower and its Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, among the Administrative Agent, the First Lien Agent and
the Credit Parties.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date, and (ii) with respect to any
LIBOR Rate Loan, the last day of each Interest Period applicable to such Term
Loan; provided that in the case of each Interest Period of longer than three
months “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect Borrower or any of its Subsidiaries against
fluctuations in interest rates.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Credit Party of, or of a beneficial interest in, any Securities of any other
Person (other than a Person that, prior to such purchase or acquisition, was a
wholly-owned Subsidiary of such Credit Party), or (ii) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by any Credit Party to any other
Person other than Borrower or a Subsidiary of Borrower which is a Credit Party,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“Lender” and “Lenders” means, collectively, the persons identified as “Lenders”
and listed on the signature pages of this Agreement or that from time to time
become parties hereto by execution of an Incremental Term Loan Assumption
Agreement, in each case together with their successors and permitted assigns
pursuant to subsection 10.1.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, fines, penalties, sanctions, costs, fees, taxes, commissions,
charges, disbursements and expenses, in each case of any kind or nature relating
to or arising from any investigation by a Governmental Authority or any judicial
or regulatory proceeding, whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

15



--------------------------------------------------------------------------------

“LIBOR Base Rate” means, for each Interest Period, the offered rate per annum
for deposits of Dollars for the applicable Interest Period that appears on
Reuters Screen LIBOR 01 Page as of 11:00 a.m. (London, England time) on the
Interest Rate Determination Date. If no such offered rate exists, such rate will
be the rate of interest per annum, as determined by the Administrative Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Dollars in immediately available funds are offered at 11:00 a.m. (London,
England time) on the Interest Rate Determination Date by major financial
institutions reasonably satisfactory to the Administrative Agent in the London
interbank market for such interest period for the applicable principal amount of
the Term Loans to be borrowed, converted or continued as LIBOR Rate Loans on
such Interest Rate Determination Date.

“LIBOR Reserve Requirements” means, with respect to any Interest Period and for
any LIBOR Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D) maintained by a member bank of the United States
Federal Reserve System.

“LIBOR Quoted Rate” means, for any day, the Adjusted LIBOR Rate as defined in
clause (a) of the definition thereof for an Interest Period of one month
commencing on that day or, if such day is not a Business Day, on the Business
Day preceding such day.

“LIBOR Rate Loans” means Term Loans bearing interest at rates determined by
reference to the Adjusted LIBOR Rate as provided in subsection 2.2A.

“License Sub” means any special purpose Subsidiary of Borrower that holds FCC
Licenses and “License Subs” means all such License Subs.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Like-Kind Exchange” has the meaning assigned to that term in subsection
2.4B(iii)(a)(2).

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Security Documents, (v) any Incremental Term Loan Assumption Agreement,
(vi) the Fee Letter, (vii) the Intercreditor Agreement, and (viii) when
executed, each other document executed by a Credit Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing or the Obligations, together with any modification of any term, or any
waiver with respect to, any of the foregoing.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Marketing Agreement” means any time brokerage agreement, local marketing
agreement or management services agreement or similar arrangement with respect
to the management or marketing of any radio station (including the Stations) or
any other broadcast properties to which Borrower or any of its Subsidiaries is a
party in effect at such time; provided that Marketing Agreement

 

16



--------------------------------------------------------------------------------

shall not include any of the foregoing with respect to any AM Station for which
Borrower or any of its Subsidiaries is the FCC Licensee.

“Marketing Agreement Payments” means, for any period, all costs, fees, expenses
or other payments made by any Credit Party to any Person that is not an
Affiliate of a Credit Party pursuant to any Marketing Agreement.

“Material Adverse Effect” means (i) a material adverse effect upon the business,
performance, operations, properties or condition (financial or otherwise) of
Holdings, Borrower and its Subsidiaries, (taken as a whole), (ii) the impairment
of any material portion of the Collateral or the ability of the Obligors to
perform in any material respect, or of Administrative Agent or Lenders to
enforce, the Obligations or (iii) the validity or enforceability of any Loan
Document or the rights and remedies of the Secured Parties.

“Maximum Lawful Rate” has the meaning set forth in subsection 2.2G.

“Maximum Unrestricted Cash On Hand” means, as of any date of determination,
Unrestricted Cash on Hand in an amount not exceed (a) $5,000,000 with respect to
any Measurement Period ending in Fiscal Year 2012, (b) $7,500,000 with respect
to any Measurement Period ending in Fiscal Year 2013 and (c) $10,000,000 with
respect to any Measurement Period ending in Fiscal Year 2014 and thereafter.

“Measurement Period” has the meaning set forth in subsection 7.6A.

“Moody’s” means Moody’s Investor Services, Inc.

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 3(37)
of ERISA, to which Borrower or any of its ERISA Affiliates is contributing, or
ever has contributed, or to which Borrower or any of its ERISA Affiliates has,
or ever has had, an obligation to contribute.

“Net Cash Proceeds” means, with respect to any Asset Sale, Cash Proceeds of such
Asset Sale net of bona fide direct costs of sale, constituting (i) income and
other taxes reasonably estimated to be actually payable as a result of such
Asset Sale (after application of applicable credits or deferrals), (ii) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness permitted hereunder (other than the Term Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, (iii) brokerage,
legal, accounting and other customary out-of-pocket fees and expenses paid or
required to be paid in connection therewith; provided that such fees shall be
deducted from Cash Proceeds only to the extent that they are reasonable in
amount in accordance with industry standards and (iv) adjustments to the
purchase price or pro rations of costs pursuant to the terms of such Asset Sale.

“Net Debt Securities Proceeds” shall have the meaning assigned to that term in
subsection 2.4B(iii)(b).

“Non-Consenting Lender” shall have the meaning assigned to that term in
subsection 2.9B.

“Note” or “Notes” means the promissory notes of Borrower issued on the Closing
Date to evidence Borrower’s Obligations with respect to the Term Loans, and
(ii) any promissory notes issued by Borrower to evidence an Incremental Term
Loan or pursuant to the last sentence of subsection 10.1B(i) in connection with
assignments of the Term Loans of any Lender, in each case substantially in

 

17



--------------------------------------------------------------------------------

the form of Exhibit III annexed hereto, as they may be amended, restated,
supplemented or otherwise modified from time to time.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Borrower to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Borrower to Administrative Agent pursuant
to subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Term
Loans specified therein.

“Obligations” means, with respect to any Credit Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Credit Party to the Administrative Agent, any Lender, any other Indemnitee or
any participant arising out of, under, or in connection with, any Loan Document,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such Credit Party is the Borrower, all Term Loans, (b) all interest,
whether or not accruing after the filing of any petition in bankruptcy or after
the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Credit Party under any Loan Document.

“Obligor” means Holdings, Borrower, each of Borrower’s direct or indirect
Subsidiaries, and “Obligors” means such Persons collectively.

“OFAC” has the meaning set forth in subsection 5.17.

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any of its chairman of the board (if
an officer), its president, its chief operating officer or one of its vice
presidents or its chief financial officer or its treasurer, and with respect to
any limited liability company, partnership or limited partnership, a certificate
executed on behalf of such limited liability company, partnership or limited
partnership by its managing member or general partner, as the case may be.

“OID” has the meaning set forth in subsection 2.11B.

“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than (i) any such lease
under which that Person is the lessor and (ii) any Marketing Agreement.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

18



--------------------------------------------------------------------------------

“Other Term Loans” shall have the meaning assigned to such term in subsection
2.11(a).

“Patriot Act” means USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.)

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

“Pension Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
that is sponsored, maintained or contributed to by Borrower or any of its ERISA
Affiliates.

“Permitted Acquisition” has the meaning set forth in subsection 7.7(iv).

“Permitted Acquisition Closing Date” means, with respect to any Permitted
Acquisition, the date upon which each of the conditions to consummation of such
acquisition (including funding any Term Loans to consummate such Permitted
Acquisition) set forth in subsections 7.7(iv), 4.2 and 4.3 is satisfied.

“Permitted Acquisition Documents” means, the material agreements pursuant to
which any other Permitted Acquisition is consummated.

“Permitted Encumbrances” means the following types of Liens (other than any such
Lien imposed pursuant to Section 401(k) of the Internal Revenue Code or by
ERISA):

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

(ii) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics
and materialmen and other Liens imposed by law incurred in the ordinary course
of business for sums not more than sixty (60) days past due or being contested
in good faith, if such reserve or other appropriate provision, if any, as shall
be required by GAAP shall have been made therefor;

(iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;

(v) leases or subleases granted to others not interfering in any material
respect with the ordinary conduct of the business of any Credit Party or any of
its Subsidiaries;

(vi) easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries;

(vii) any (a) interest or title of a lessor or sublessor under any lease,
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any restriction or encumbrance referred to in
the preceding clause (b);

 

19



--------------------------------------------------------------------------------

(viii) Liens arising from filing UCC financing statements relating solely to
leases permitted by this Agreement;

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and

(x) Liens of a collecting bank under Section 4-208 of the Uniform Commercial
Code as in effect in the relevant jurisdiction.

“Permitted KOAS Seller Note” means an unsecured promissory note (i) bearing
interest at a rate no greater than 3.5% per annum, (ii) maturing no earlier than
September 30, 2013, (iii) subject to amortization of principal no greater than
Five Hundred Thousand Dollars ($500,000) per Fiscal Quarter commencing no
earlier than September 30, 2012 and (iv) contractually subordinated in right of
payment to the Obligations and pursuant to documentation containing the
foregoing terms and rates, maturities, amortizations covenants (excluding any
financial performance covenants), remedies, subordination provisions and other
material terms in form and substance reasonably satisfactory to the
Administrative Agent.

“Permitted KVGS Seller Note” means an unsecured promissory note (i) bearing
interest at a rate no greater than 3.5% per annum and (ii) contractually
subordinated in right of payment to the Obligations and pursuant to
documentation containing the foregoing terms and rates, maturities,
amortizations covenants (excluding any financial performance covenants),
remedies, subordination provisions and other material terms in form and
substance reasonably satisfactory to the Administrative Agent.

“Permitted Liens” means Liens permitted pursuant to subsection 7.2A.

“Permitted Seller Notes” means the Permitted KOAS Seller Note and the Permitted
KVGS Seller Note.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
Joint Ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Projections” means Consolidated financial projections for Borrower and its
Subsidiaries showing the projected results of Borrower and its Subsidiaries for
the period commencing on the Closing Date and ending on December 31, 2018.

 

20



--------------------------------------------------------------------------------

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, incurrence of Incremental Term Loans, incurrence of
First Lien Incremental Term Loans or making of Restricted Junior Payments, that
such determination shall be made by giving pro forma effect to each such Pro
Forma Transaction, incurrence of Incremental Term Loans, incurrence of First
Lien Incremental Term Loans or making of such Restricted Junior Payment, and, as
if each such transaction (including any incurrence of Indebtedness in connection
therewith) had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable with respect to each such Pro Forma Transaction, incurrence of
Incremental Term Loans, incurrence of First Lien Incremental Term Loans or
making of Restricted Junior Payments, based upon reasonable assumptions that are
specified in detail (and in any event not including adjustments for projected
cost savings or synergies, unless approved by the Requisite Lenders) in the
relevant Compliance Certificate, financial statement delivered pursuant to
subsections 5.3 or 6.1 or other document provided to the Administrative Agent or
any Lender in connection herewith.

“Pro Forma Transaction” means any transaction consummated as part of any
Permitted Acquisition, any other acquisition or disposition permitted by
subsections 7.7(v), (vii) or (viii), together with each other transaction
relating thereto and consummated in connection therewith, including any
incurrence or repayment of Indebtedness.

“Pro Rata Share” means the percentage obtained by dividing (x) the outstanding
principal amount of the Term Loans of that Lender by (y) the aggregate
outstanding principal amount of Term Loans of all Lenders, as the applicable
percentage may be adjusted by assignments permitted pursuant to subsection 10.1
or any non-pro rata payments pursuant to subsections 2.11. The Pro Rata Share of
each Lender as of the Closing Date is set forth opposite the name of that Lender
in Schedule 2.1 annexed hereto.

“Qualified Stock” means any Equity Security that is not Disqualified Stock.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, attorney, consultant or
other advisor or representative of or to such Person or any of its Affiliates,
together with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with subsection 9.1D or any
comparable provision of any Loan Document.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), or into or out of any
Facility, including the movement of any Hazardous Material through the air,
soil, surface water, groundwater or property.

“Relinquished Station” has the meaning assigned to that term in subsection
2.4B(iii)(a)(2).

“Replacement Property” shall have the meaning assigned to that term in
subsection 2.4B(iii)(a)(3).

 

21



--------------------------------------------------------------------------------

“Requisite Lenders” means, at any time, Lenders having or holding at such time
more than 50% of the aggregate principal amount of all outstanding Term Loans;
provided, however, if there are two or more Lenders as of any such date of
determination, then “Requisite Lenders” must also be comprised of at least two
Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any membership interests of Borrower, except a
dividend payable solely in membership interests of Borrower, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any membership
interests of Borrower, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any membership interests of Borrower and (iv) any payment or
prepayment of principal of, premium, if any, fees or interest on, or redemption,
retirement, defeasance (including substance or legal defeasance), sinking fund
or similar payment with respect to, any Subordinated Indebtedness or the
Permitted Seller Notes.

“Restricted Marketing Agreement” means any Marketing Agreement pursuant to which
Marketing Agreement Payments are made or are due and payable.

“Reverse Like-Kind Exchange Accommodation Titleholder” shall have the meaning
assigned to that term in subsection 2.4B(iii)(a)(3).

“Reverse Like-Kind Exchange Permitted Acquisition” shall have the meaning
assigned to that term in subsection 2.4B(iii)(a)(3).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that (i) such Lien is junior to
the Lien of the First Lien Agent under the First Lien Loan Documents but has
priority over any other Lien on such Collateral (other than Permitted Liens) and
(ii) such Lien is the only Lien other than Permitted Liens to which such
Collateral is subject.

“Secured Parties” means, collectively, the Lenders, the Administrative Agent ,
each other Indemnitee, any other holder of any Obligation of any Credit Party
and, in each case, each of their respective successors, transferees and assigns.

“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Documents” means the Credit Parties Security Agreement and all other
instruments or documents (including UCC-1 financing statements or similar
documents required in order to perfect the Liens created by the Security
Documents, as such instruments or documents may thereafter be amended, restated,
supplemented or otherwise modified from time to time in accordance with this

 

22



--------------------------------------------------------------------------------

Agreement) delivered by an Obligor pursuant to this Agreement and the other Loan
Documents in order to grant to Administrative Agent on behalf and for the
ratable benefit of the Secured Parties Liens in all of the Equity Securities of
Borrower and its Subsidiaries and the personal property of each Credit Party to
the extent set forth therein.

“Sellers” means, collectively, any of the sellers of radio stations under a
Permitted Acquisition Document.

“SDN List” has the meaning set forth in subsection 5.17.

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Equity Contribution” has the meaning set forth in subsection 7.6C.

“Station” means each radio station and radio translator, whether using analog or
digital over-the-air or Internet based transmission facilities owned and
operated by Borrower or any of its Subsidiaries, and each radio station and
radio translator, whether using analog or digital over-the-air or Internet based
transmission facilities hereafter acquired by Borrower or any of its
Subsidiaries pursuant to a Permitted Acquisition, and “Stations” means all such
Stations.

“Subject Lender” shall have the meaning assigned to that term in subsection
2.9B.

“Subordinated Debt Documents” means, collectively, all material agreements and
instruments evidencing or otherwise relating to Subordinated Indebtedness.

“Subordinated Indebtedness” means, collectively, any unsecured obligation to pay
principal, interest, premiums, penalty, fees, expenses, indemnities or any other
charge under or in respect of any Indebtedness (including convertible debt) or
other obligations of Borrower or its Subsidiaries contractually subordinated in
right of payment to the Obligations pursuant to documentation containing rates,
maturities, amortizations, covenants, remedies, subordination provisions and
other material terms in form and substance reasonably satisfactory to the
Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture or other business entity of which more than 50% of
the total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

 

23



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
assessment, fee, deduction or withholding levied, collected, withheld or
assessed; provided that “Tax on the overall net income” of a Person shall be
construed as a reference to a tax (including a franchise tax) imposed by the
jurisdiction in which that Person’s principal office (and/or, in the case of a
Lender, its lending office) is located, the jurisdiction under the laws of which
such Person is incorporated or organized or any political subdivision thereof or
the jurisdiction in which that Person is deemed to be doing business or in which
it has a permanent establishment on all or part of the net income, profits or
gains of that Person (whether worldwide, or only insofar as such income, profits
or gains are considered to arise in or to relate to a particular jurisdiction,
or otherwise).

“Term Loan Maturity Date” means (i) with respect to the portion of the Term
Loans that do not constitute Incremental Term Loans, August 9, 2018 and
(ii) with respect to any Incremental Term Loans, the Incremental Term Loan
Maturity Date.

“Term Loans” means the Term Loans made by Lenders to Borrower pursuant to
subsection 2.1A(i). Unless the context shall otherwise require, the term “Term
Loan” shall include any Incremental Term Loan.

“Tower Sites” means those broadcast towers (and the real property on which such
towers are located) for the Stations.

“Transfer FCC Consent” means the initial or any subsequent written action or
actions by the FCC approving any transfer or assignment of FCC Licenses for the
Stations from Borrower to the respective License Sub, as required hereunder.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“Unrestricted Cash On Hand” means, as of any date of determination, an amount
equal to (i) the amount of immediately available Cash and Cash Equivalents on
deposit in all deposit and securities accounts of Borrower and its Subsidiaries,
minus (ii) all such Cash and Cash Equivalents which is the subject of any Lien
or right of setoff, whether directly, as proceeds of other property subject to a
Lien or right of setoff, or otherwise (other than (x) a Lien in favor of the
Administrative Agent, (y) a right of setoff with respect to any deposit or
securities account or (z) a Lien in favor of the First Lien Agent securing
obligations under the First Lien Loan Documents in accordance with the
Intercreditor Agreement).

“Voting Stock” means Equity Securities of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Securities of any other class or classes of such entity shall have or
might have voting power by reason of the occurrence of any contingency).

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

“Yield differential” has the meaning set forth in subsection 2.11B.

1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement; Pro Forma.

 

24



--------------------------------------------------------------------------------

A. Except as otherwise expressly provided in this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (i), (ii), (iii) and
(xiii) of subsection 6.1 shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(iv)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
accounting principles and policies in conformity with those used to prepare the
financial statements referred to in subsection 5.3. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and Borrower or the Requisite Lenders shall so
request, the Lenders and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to approval of the Requisite Lenders), provided that,
until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and Borrower shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
subsection 6.1(iv); provided further that any change in GAAP will not cause any
lease that was not or would not have been a Capital Lease prior to such change
to be deemed a Capital Lease. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Section 7
shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Obligor at “fair value.”

B. All calculations of Consolidated Excess Cash Flow and Consolidated Operating
Cash Flow shall be adjusted on a Pro Forma Basis to include or exclude, as the
case may be, without duplication, such components of such calculations
attributable to any Pro Forma Transaction consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower based on assumptions expressed therein
and that were reasonable based on the information available to the Borrower at
the time of preparation of the Compliance Certificate setting forth such
calculations.

1.3 Other Definitional Provisions and Rules of Construction.

A. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.

B. Any of the terms defined in subsection 1.1 may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

C. Any reference herein or in any other Loan Document to any agreement, document
or instrument, including this Agreement, the Notes, the other Loan Documents and
any schedules or exhibits thereto, unless expressly noted otherwise, shall be a
reference to each such agreement, document or instrument as the same may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted hereunder and under the other Loan Documents.

D. The use in any of the Loan Documents of the word “include” or “including,”
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

25



--------------------------------------------------------------------------------

E. References to any statute or regulation may be made by using either the
common or public name thereof or a specific citation reference and, unless
otherwise expressly specified to the contrary, are to be construed as including
all statutory and regulatory provisions relating thereto or consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.

 

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND TERM LOANS

2.1 Commitments; Making of Term Loans; the Register; Notes.

A. Commitments.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of Borrower herein set forth, each Lender
signatory hereto on the Closing Date hereby severally, but not jointly, agrees
to lend to Borrower (and Borrower agrees to borrow) on the Closing Date an
amount equal to such Lender’s Pro Rata Share of the aggregate amount of the
Commitments, to be used for the purposes identified in subsection 2.5A. The
amount of each Lender’s Commitment is set forth opposite its name on Schedule
2.1 annexed hereto, and the aggregate amount of the Commitments is Twenty-Five
Million Dollars ($25,000,000); provided that the Commitments of Lenders shall be
adjusted to give effect to any assignments of the Commitments pursuant to
subsection 10.1B. Upon funding of the Commitment by a Lender, such Lender’s
Commitment shall expire immediately and without further action on the date
hereof (other than any Incremental Term Loan Commitments, which shall terminate
as provided in the related Incremental Term Loan Assumption Agreement). Amounts
borrowed under this subsection 2.1A(i) and subsequently repaid or prepaid may
not be reborrowed.

(ii) Incremental Term Loan Commitments. On the terms and subject to the
conditions contained in this Agreement and in the applicable Incremental Term
Loan Assumption Agreement, each Lender having an Incremental Term Loan
Commitment severally, but not jointly, agrees to make Incremental Term Loans to
Borrower, in an amount not to exceed such Lender’s Incremental Term Loan
Commitment. Incremental Term Loan Commitments shall terminate as provided in the
related Incremental Term Loan Assumption Agreement. Amounts of Incremental Term
Loans repaid may not be reborrowed.

B. Borrowing Mechanics. Borrower shall deliver to Administrative Agent a Notice
of Borrowing no later than 1:00 P.M. (New York time) at least three (3) Business
Days in advance of the proposed Funding Date (in the case of a LIBOR Rate Loan)
or at least one (1) Business Day in advance of the proposed Funding Date (in the
case of a Base Rate Loan). The Notice of Borrowing shall be in writing and
specify (i) whether such Term Loans shall be Base Rate Loans or LIBOR Rate Loans
and (ii) in the case of any Term Loans requested to be made as LIBOR Rate Loans,
the initial Interest Period requested therefor. Term Loans may be continued as
or converted into Base Rate Loans and LIBOR Rate Loans in the manner provided in
subsection 2.2D. Promptly after receipt by Administrative Agent of a Notice of
Borrowing, Administrative Agent shall notify each applicable Lender of the
proposed borrowing and details thereof. Each Lender shall make the amount of its
Term Loan available to Administrative Agent, in same day funds in Dollars, at
the Funding and Payment Office, not later than 12:00 Noon (New York time) on the
Funding Date and upon satisfaction or waiver of the conditions precedent
specified in subsection 4.1, Administrative Agent shall make the proceeds of
such Term Loans available to Borrower on the applicable Funding Date.

C. [Reserved]

 

26



--------------------------------------------------------------------------------

D. The Register. Administrative Agent, acting solely for these purposes as an
agent of Borrower (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agent and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain at its address
referred to in subsection 10.8 a register for the recordation of, and shall
record, the names and addresses of Lenders, the Commitments, and Term Loans of
each Lender from time to time (the “Register”). Absent manifest error, Borrower,
Administrative Agent and Lenders shall deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Term Loans listed therein for all purposes hereof; all amounts
owed with respect to any Commitment or Term Loan shall be owed to the Lender
listed in the Register as the owner thereof; and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Term Loans. Each Lender shall record on its
internal records the amount of its Term Loans and Commitments and each payment
in respect thereof, and any such recordation shall be conclusive and binding on
Borrower, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Term
Loan or Commitment or any Obligation in respect of any Term Loan.

E. Notes. Borrower shall execute and deliver to each Lender (or to
Administrative Agent for that Lender) on the Closing Date a Note substantially
in the form of Exhibit IV annexed hereto, as applicable, to evidence that
Lender’s Term Loan, in the principal amount of that Lender’s Commitment and with
other appropriate insertions.

Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until an assignment agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 10.1B(ii). Except as otherwise
set forth in the Register, any request, authority or consent of any person or
entity who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, assignee or transferee of that Note or of any Note or Notes
issued in exchange therefor.

2.2 Interest on the Term Loans.

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Term Loan shall bear interest on the unpaid principal amount thereof from the
date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or the Adjusted LIBOR Rate, as the case
may be. The applicable basis for determining the rate of interest with respect
to any Term Loan shall be selected by Borrower initially at the time a Notice of
Borrowing is given with respect to such Term Loan pursuant to subsection 2.1B.
The basis for determining the interest rate with respect to any Term Loan may be
changed by Borrower from time to time pursuant to subsection 2.2D. If on any day
a Term Loan is outstanding with respect to which notice has not been delivered
to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Term Loan shall bear interest determined by reference to the Base
Rate.

Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Term Loans
shall bear interest through maturity as follows:

(i) if a Base Rate Loan, then at the sum of the Base Rate plus the Applicable
Margin per annum; or

 

27



--------------------------------------------------------------------------------

(ii) if a LIBOR Rate Loan, then at the sum of the Adjusted LIBOR Rate plus the
Applicable Margin per annum.

B. Interest Periods. In connection with each LIBOR Rate Loan, Borrower may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Term Loan (on a pro rata basis among
the Term Loans of each Lender), which Interest Period shall be, at Borrower’s
option, either a one-, two-, three- or six- month period or, if available to all
Lenders, a nine- or twelve- month period; provided that:

(i) the initial Interest Period for any LIBOR Rate Loan shall commence on the
Funding Date in respect of such Term Loan, in the case of a Term Loan initially
made as a LIBOR Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Term Loan converted to a LIBOR Rate
Loan;

(ii) in the case of immediately successive Interest Periods applicable to a
LIBOR Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

(v) no Interest Period with respect to any portion of the Term Loans shall
extend beyond the applicable Term Loan Maturity Date;

(vi) no Interest Period with respect to any Term Loans shall extend beyond a
date on which Borrower is required to make a scheduled payment of principal of
such Term Loans, unless the sum of (a) the aggregate principal amount of such
Term Loans that are Base Rate Loans plus (b) the aggregate principal amount of
such Term Loans that are LIBOR Rate Loans with Interest Periods expiring on or
before such date equals or exceeds the principal amount required to be paid on
such Term Loans on such date;

(vii) there shall be no more than four (4) Interest Periods outstanding at any
time; and

(viii) in the event Borrower fails to specify an Interest Period for any LIBOR
Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Borrower shall be deemed to have selected an Interest
Period of one month.

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Term Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Term Loan, upon any prepayment of that Term Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity).

 

28



--------------------------------------------------------------------------------

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding Base Rate Loans equal to Five Hundred Thousand Dollars ($500,000)
and integral multiples of One Hundred Thousand Dollars ($100,000) in excess of
that amount to LIBOR Rate Loans, (ii) to convert at any time all or any part of
its outstanding LIBOR Rate Loans equal to One Hundred Thousand Dollars
($100,000) and integral multiples of One Hundred Thousand Dollars ($100,000) in
excess of that amount to Base Rate Loans, or (iii) upon the expiration of any
Interest Period applicable to a LIBOR Rate Loan, to continue all or any portion
of such Term Loan equal to Five Hundred Thousand Dollars ($500,000) and integral
multiples of One Hundred Thousand Dollars ($100,000) in excess of that amount as
a LIBOR Rate Loan; provided, however, that a LIBOR Rate Loan may only be
converted into a Base Rate Loan on the expiration date of an Interest Period
applicable thereto.

Borrower shall deliver a Notice of Conversion/Continuation to Administrative
Agent no later than 12:00 Noon (New York time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). A Notice of Conversion/Continuation shall specify
(i) the proposed conversion/continuation date (which shall be a Business Day),
(ii) the amount and type of the Term Loan to be converted/continued, (iii) the
nature of the proposed conversion/continuation, (iv) in the case of a conversion
to, or a continuation of, a LIBOR Rate Loan, the requested Interest Period, and
(v) in the case of a conversion to, or a continuation of, a LIBOR Rate Loan,
that no Potential Event of Default or Event of Default has occurred and is
continuing. In lieu of delivering the above-described Notice of
Conversion/Continuation, Borrower may give Administrative Agent telephonic
notice by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a Notice of Conversion/Continuation to Administrative
Agent on or before the proposed conversion/continuation date; provided further
that failure to give such written notice shall not affect the validity of such
telephonic notice. Administrative Agent shall promptly notify the Lenders of
each Notice of Conversion/Continuation and the contents thereof.

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Term Loans in accordance with this Agreement pursuant
to any such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Conversion/Continuation for conversion to, or continuation of, a LIBOR Rate Loan
(or telephonic notice in lieu thereof) shall be irrevocable on and after the
related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith.

If a LIBOR Rate Loan is neither repaid or continued on the last day of the
Interest Period applicable thereto nor converted into another type of Term Loan
on such date pursuant to and in accordance with this Agreement, including this
subsection 2.2D, or if Administrative Agent has not received a Notice of
Conversion/Continuation specifying the term of the next Interest Period for such
LIBOR Term Loan at least three (3) Business Days prior to the last day of the
then current Interest Period, then the outstanding LIBOR Term Loan shall be
deemed to be continued, on the last day of the then current Interest Period, as
a LIBOR Term Loan with an Interest Period of one month and thereafter shall bear
interest as such.

 

29



--------------------------------------------------------------------------------

E. Default Rate. Upon the occurrence and during the continuation of (i) any
Event of Default under subsections 8.1, 8.6 or 8.7 and (ii) any other Event of
Default and with the written request of the Requisite Lenders, the outstanding
principal amount of all Term Loans and, to the extent permitted by applicable
law, any interest payments thereon not paid when due and any fees and other
amounts then due and payable hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable upon demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Term Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement for Base Rate Loans); provided that, in
the case of LIBOR Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective and with the
request of Requisite Lenders such LIBOR Rate Loans shall thereupon become Base
Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans. Payment or acceptance of the increased rates
of interest provided for in this subsection 2.2E is not a permitted alternative
to timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

F. Computation of Interest. Interest on the Term Loans shall be computed (i) in
the case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the
case may be, and (ii) in the case of LIBOR Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Term Loan, the date of the making
of such Term Loan or the first day of an Interest Period applicable to such Term
Loan or, with respect to a Base Rate Loan being converted from a LIBOR Rate
Loan, the date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Term Loan or
the expiration date of an Interest Period applicable to such Term Loan or, with
respect to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of
conversion of such Base Rate Loan to such LIBOR Rate Loan, as the case may be,
shall be excluded; provided that if a Term Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Term Loan.

G. Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by Borrower with respect to
any Term Loan exceed the maximum rate of interest permitted to be charged under
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by the Administrative
Agent, on behalf of Lenders, is equal to the total interest that would have been
received had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

2.3 Fees.

Borrower agrees to pay to Administrative Agent such other fees in the amounts
and at the times separately agreed upon between Borrower and Administrative
Agent.

2.4 Repayments, Prepayments; General Provisions Regarding Payments.

A. Repayment of Term Loans.

(i) Borrower shall repay the entire unpaid principal amount of the Term Loans
(other than the Other Term Loans) and all accrued and unpaid interest on such
Term Loans on the applicable Term Loan Maturity Date.

 

30



--------------------------------------------------------------------------------

(ii) Repayment of Other Term Loans. Borrower promises to repay any Other Term
Loans on the applicable Incremental Term Loan Maturity Date and in the amounts
set forth in the applicable Incremental Term Loan Assumption Agreement.

B. Prepayments.

(i) Voluntary Prepayments. So long as permitted by the First Lien Credit
Agreement, Borrower may, upon not less than three (3) Business Day’s prior
written or telephonic notice given to Administrative Agent by 12:00 Noon (New
York time) on the date required and, if given by telephone, promptly confirmed
in writing to Administrative Agent, provided that failure to give such written
confirmation shall not affect the validity of such telephonic notice, (which
original written or telephonic notice Administrative Agent will promptly
transmit by facsimile or telephone to each Lender), at any time and from time to
time prepay, subject to the prepayment premium required to be paid pursuant to
subsection 2.4(B)(v) and any breakage and other costs with respect to LIBOR Rate
Loans, to the extent applicable, as set forth in subsection 2.6, any Term Loans
on any Business Day in whole or in part, provided that any such partial
prepayment shall be in an aggregate minimum amount of Five Hundred Thousand
Dollars ($500,000) and integral multiples of Two Hundred Fifty Thousand Dollars
($250,000) in excess of that amount; provided, however, that a LIBOR Rate Loan
may only be prepaid on the expiration of the Interest Period applicable thereto
(unless Borrower concurrently pays all costs required pursuant to subsection
2.6D with respect to payment on any other date). Notice of prepayment having
been given as aforesaid, the principal amount of the Term Loans specified in
such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in
subsection 2.4B(iv)(a).

(ii) [Reserved].

(iii) Mandatory Prepayments.

(a) Prepayments and Reductions from Asset Sales.

(1) Subject to subsection 2.4(B)(iii)(f), upon the receipt by any Credit Party
of any Net Cash Proceeds from any Asset Sale, to the extent that the aggregate
Net Cash Proceeds from all Asset Sales received in that Fiscal Year exceed Five
Hundred Thousand Dollars ($500,000), 100% of such Net Cash Proceeds in excess of
such amount shall be applied immediately to prepay the Term Loans. Any such
mandatory prepayments or reductions shall be applied as specified in subsection
2.4B(iv)(b).

(2) Notwithstanding the foregoing provisions of subsection 2.4B(iii)(a)(1), in
lieu of applying the Net Cash Proceeds from the disposition of an Asset Sale
that constitutes the disposition of assets used in the operation of a radio
station (a “Relinquished Station”) to prepay the Term Loans as set forth in
subsection 2.4B(iv)(b), so long as no Event of Default then exists or would
exist after giving effect to the disposition of such Relinquished Station, the
entity disposing of a Relinquished Station may structure the disposition of the
Relinquished Station as an exchange of like kind property to the maximum extent
possible under Section 1031 of the Internal Revenue Code (a “Like Kind
Exchange”). If the Borrower desires to effect a Like Kind Exchange, at or prior
to closing the disposition of the Relinquished Station, the Borrower shall
(A) establish a “qualified escrow account” within the meaning of Treas. Reg.

 

31



--------------------------------------------------------------------------------

§1.1031(k)-1(g)(3) or use such other safe harbor described in Treas. Reg.
§1.1031(k)-1(g) as is reasonably acceptable to Administrative Agents, which
account shall be governed by an escrow agreement complying with the requirements
of Treas. Reg. §§ 1.1031(k)-1(g)(3) and 1.1031(k)-1(g)(6) and (B) deliver to the
Administrative Agent, as soon as reasonably practicable but in no event later
than the closing of the transfer or other disposition of the Relinquished
Station by the Borrower, a security interest in its rights in the escrow
agreement in form and substance reasonably satisfactory to the Administrative
Agents which governs (i) the “qualified escrow account” and (ii) the proceeds
thereof. Upon receipt of the security interest executed by the Borrower, and in
all events no later than immediately before the consummation of the closing of
the transfer or other disposition of the Relinquished Station, by the Borrower,
the Administrative Agent shall release any and all liens of the Administrative
Agent or the Lenders in the cash proceeds from the transfer or other disposition
of the Relinquished Station for the period necessary to comply with the
requirements of Treas. Reg. §1.1031(k)-1(g)(6). The terms of the escrow
agreement governing the “qualified escrow account” shall, among other things,
provide that immediately upon the occurrence of any event set forth in Treas.
Reg. § 1.1031(k)-1(g)(6)(ii) or (iii), the Net Cash Proceeds from the transfer
or other disposition of the Relinquished Station shall be released to the
Borrower and shall be applied as provided for in subsection 2.4B(iii)(a)(1)
hereof. For purposes of this subsection 2.4B(iii)(a)(2), references to
Section 1031 of the Internal Revenue Code and the applicable Treasury
Regulations promulgated thereunder shall refer to such law as in effect on the
date of this Agreement.

(3) Further, notwithstanding the foregoing provisions of subsection
2.4B(iii)(a)(1), Borrower shall not be required to use the Net Cash Proceeds
from the disposition of a Relinquished Station (but only to the extent that such
Net Cash Proceeds do not exceed the amount of the purchase price, plus
reasonable fees and expenses, paid in connection with the Reverse Like-Kind
Exchange Permitted Acquisition) to prepay the outstanding Term Loans, provided
(A) no Event of Default then exists or would exist after giving effect to the
disposition of such Relinquished Station, and (B) Borrower structures the Asset
Sale as a Reverse Like-Kind Exchange within the safe harbor set forth in IRS
Rev. Proc. 2000-37 and in the manner specified below. In connection with
effecting a Reverse Like-Kind Exchange, Borrower shall (A) enter into a loan
arrangement permitted by IRS Rev. Proc. 2000-37 and permitted by subsection 7.1
with one or more entities formed to serve the function of an exchange
accommodation titleholder in the Reverse Like-Kind Exchange (each, a “Reverse
Like-Kind Exchange Accommodation Titleholder”), pursuant to loan documentation
that is reasonably satisfactory to the Requisite Lenders, (B) secure and assign
to the Reverse Like-Kind Exchange Accommodation Titleholder a contractual right
to acquire the assets of a Station or Stations identified by Borrower as a
Permitted Acquisition (the “Replacement Property”), (C) secure a contractual
right to receive the Replacement Property from the Reverse Like-Kind Exchange
Accommodation Titleholder on terms reasonably satisfactory to the Requisite
Lenders (the “Reverse Like-Kind Exchange Permitted Acquisition”), and (D) prior
to advancing any funds to the Reverse Like-Kind Exchange Accommodation
Titleholder in connection with such loan arrangement, deliver to the
Administrative Agent a Second Priority security interest in all contractual

 

32



--------------------------------------------------------------------------------

rights of Borrower against the Reverse Like-Kind Exchange Accommodation
Titleholder, including, without limitation, the loan documentation and purchase
rights referenced in (A), (B) and (C) above. In the event the Reverse Like-Kind
Exchange is not consummated within the time periods required by IRS Rev. Proc.
2000-37, then the Net Cash Proceeds shall be applied as provided for in
subsection 2.4B(iii)(a)(1) hereof.

(b) Prepayments Due to Issuance of Debt. Subject to subsection 2.4(B)(iii)(f),
on the date of receipt by any Obligor of cash proceeds (net of underwriting
discounts and commissions and other reasonable costs associated therewith), from
one or more issuances of any debt Securities of such Obligor (excluding
issuances permitted by subsections 7.1 and all Obligations) (“Net Debt
Securities Proceeds”), Borrower shall prepay the Term Loans by 100% of such Net
Debt Securities Proceeds. Any such mandatory prepayments or reductions shall be
applied as specified in subsection 2.4B(iv)(b).

(c) Prepayments Due to Insurance Proceeds. Subject to subsection 2.4(B)(iii)(f),
upon the receipt by any Credit Party of any cash payments under any of the
insurance policies maintained pursuant to subsection 6.4 net of any costs
incurred in collecting such payments, other than any payments included in the
calculation of Consolidated Excess Cash Flow (“Net Insurance Proceeds”) in
excess of Seven Million Five Hundred Thousand Dollars ($7,500,000) in the
aggregate, 100% of such Net Insurance Proceeds in excess of such amount shall be
applied immediately to prepay the Term Loans; provided that on the Three Hundred
Sixty-Fifth (365th) day following receipt of such Net Insurance Proceeds that
are equal to or less than Seven Million Five Hundred Thousand Dollars
($7,500,000), an amount equal to any amount of such Net Insurance Proceeds which
have not been used or committed by such date to pay or reimburse the costs of
repairing, restoring or replacing the assets in respect of which such Net
Insurance Proceeds payments were received shall then be applied by Borrower on
such date to prepay the Term Loans. Any such mandatory prepayments or reductions
shall be applied as specified in subsection 2.4B(iv)(b).

(d) Prepayments and Reductions from Consolidated Excess Cash Flow. Subject to
subsection 2.4(B)(iii)(f), in the event that there shall be Consolidated Excess
Cash Flow for any Fiscal Period, then no later than one hundred twenty
(120) days after the end of such Fiscal Period, Borrower shall prepay the Term
Loans in an aggregate amount equal to (i) if the Consolidated Total Debt Ratio
as of the last day of such Fiscal Period is greater than or equal to 3.00:1.00,
(A) 50% of such Consolidated Excess Cash Flow minus (B) the amount of any
voluntary prepayments of the Term Loans made during such Fiscal Period and
(ii) if the Consolidated Total Debt Ratio as of the last day of such Fiscal
Period is less than 3.00:1.00, (A) 25% of such Consolidated Excess Cash Flow
minus (B) the amount of any voluntary prepayments of the Term Loans made during
such Fiscal Period. Any such mandatory prepayments shall be applied as specified
in subsection 2.4B(iv)(b).

(e) Calculations of Net Proceeds Amounts; Additional Prepayments and Reductions
Based on Subsequent Calculations. Concurrently with any prepayment of the Term
Loans pursuant to subsections 2.4B(iii)(a)-(d), Borrower shall deliver to
Administrative Agent (and, promptly after receipt from Borrower, Administrative
Agent shall deliver to Lenders) an Officer’s Certificate demonstrating the
calculation of the amount (the “Net Proceeds Amount”) of the applicable Net Cash
Proceeds, the

 

33



--------------------------------------------------------------------------------

applicable Net Debt Securities Proceeds (as such term is defined in subsection
2.4B(iii)(b)), the applicable Net Insurance Proceeds (as such term is defined in
subsection 2.4B(iii)(c) together with a description of the assets which are the
subject of such insurance payment), or the applicable Consolidated Excess Cash
Flow, as the case may be, that gave rise to such prepayment and/or reduction. In
the event that Borrower shall subsequently determine that the actual Net
Proceeds Amount was greater than the amount set forth in such Officer’s
Certificate (including if any Net Cash Proceeds retained for reinvestment are
not so reinvested), Borrower shall promptly make an additional prepayment of the
Term Loans in an amount equal to the amount of such excess in the manner
specified in subsection 2.4B(iv)(b), and Borrower shall concurrently therewith
deliver to Administrative Agent (and, promptly after receipt from Borrower,
Administrative Agent shall deliver to Lenders) an Officer’s Certificate
demonstrating the derivation of the additional Net Proceeds Amount resulting in
such excess. Anything in this Agreement to the contrary notwithstanding, if on
any date of determination any Net Proceeds Amount received by any Credit Party
is less than One Million Dollars ($1,000,000), then such Net Proceeds Amount
need not be applied as set forth above until the aggregate amount of all Net
Proceeds Amounts received and not so applied is equal to at least One Million
Dollars ($1,000,000) in the aggregate.

(f) Relationship to Mandatory Prepayments Under First Lien Credit Agreement.
Notwithstanding anything in any Loan Document to the contrary, no prepayment
required pursuant to this subsection 2.4(B)(iii) shall be so required, unless
and until the First Lien Obligations (as defined in the Intercreditor Agreement)
have been Paid in Full (as defined in the Intercreditor Agreement).

(iv) Application of Prepayments.

(a) Application of Voluntary Prepayments. Any voluntary prepayments of Term
Loans pursuant to subsections 2.4B(i) shall be applied first, to repay the
outstanding Term Loans of the applicable Lenders, and second, to repay all other
Obligations due and payable hereunder.

(b) Application of Mandatory Prepayments. Any mandatory prepayments of Term
Loans pursuant to subsection 2.4B(iii) shall be applied first, to repay the
outstanding Term Loans, second, to repay all other Obligations due and payable
hereunder and, then, with any excess to be distributed to the Borrower.

(c) Application of Prepayments to Base Rate Loans and LIBOR Rate Loans.
Prepayments of Term Loans shall be applied first to Base Rate Loans to the full
extent thereof before application to LIBOR Rate Loans, in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
subsection 2.6D.

(v) Prepayment Premium. Each prepayment pursuant to subsection 2.4(B) shall be
made by the Borrower at (a) 103.0% of the principal amount of the Term Loans so
prepaid if such prepayment occurs on or prior to the first anniversary of the
Closing Date (provided however that any such prepayment made substantially
concurrently with the incurrence of First Lien Incremental Term Loans on our
prior to the first anniversary of the Closing Date shall be made at 104.0% of
the principal amount of the Term Loans so prepaid), (b) 102.0% of the principal
amount of the Term Loans so prepaid if such prepayment occurs after the first
anniversary of the Closing Date, but on or prior to the second anniversary of
the Closing Date, (c) 101.0% of the principal amount of the Term Loans so
prepaid if such prepayment occurs

 

34



--------------------------------------------------------------------------------

after the second anniversary of the Closing Date, but on or prior to the third
anniversary of the Closing Date, and (c) 100.0% of the principal amount of the
Term Loans so prepaid if such prepayment occurs after the third anniversary of
the Closing Date.

C. General Provisions Regarding Payments.

(i) Manner and Time of Payment. All payments by Borrower of principal, interest,
fees and other Obligations hereunder and under the Notes shall be made in
Dollars by wire transfer or ACH transfer (which shall be the exclusive means of
payment hereunder), without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
3:00 P.M. (New York time) on the date due to the account set forth below (or at
such other account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment):

ABA No. 021-001-033

Account Number 502-863-85

Deutsche Bank Trust Company Americas, New York, New York

Account Name: General Electric Capital Corporation

Reference: CFK5840 Beasley Mezzanine Holdings, LLC

Funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next succeeding Business Day.

(ii) Application of Payments to Principal and Interest. Except as otherwise
provided in subsection 2.2C, all payments in respect of the principal amount of
any Term Loan shall include payment of accrued interest on the principal amount
being repaid or prepaid, and all such payments shall be applied to the payment
of interest before application to principal.

(iii) Apportionment of Payments. Aggregate principal and interest payments shall
be apportioned among all outstanding Term Loans to which such payments relate,
in each case proportionately to Lenders’ respective Pro Rata Shares.
Administrative Agent shall promptly distribute to each Lender, at its primary
address set forth below its name on the appropriate signature page hereof or at
such other address as such Lender may request, its Pro Rata Share of all such
payments received by Administrative Agent. Notwithstanding the foregoing
provisions of this subsection 2.4C(iii), if, pursuant to the provisions of
subsection 2.6C, any Notice of Conversion/Continuation is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
Pro Rata Share of any LIBOR Rate Loans, Administrative Agent shall give effect
thereto in apportioning payments received thereafter.

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder.

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Term Loans evidenced by that
Note and all principal payments previously made thereon and of the date to which
interest thereon has been paid; provided that the failure to make (or any error
in the making of) a notation of any Term Loan made under such

 

35



--------------------------------------------------------------------------------

Note shall not limit or otherwise affect the obligations of Borrower hereunder
or under such Note with respect to any Term Loan or any payments of principal or
interest on such Note.

D. Application of Proceeds of Collateral and Payments after Event of Default.
Borrower hereby agrees that during the continuance of an Event of Default,
notwithstanding anything to the contrary herein, the Administrative Agent shall,
subject to the terms of the Intercreditor Agreement, apply all payments in
respect of any Obligation and all other proceeds of Collateral:

(i) first, to the payment of all out of pocket costs and expenses of such sale,
collection or other realization, all other out of pocket expenses, liabilities
and advances (other than Term Loans) made or incurred by Administrative Agent in
connection therewith, and all amounts for which Administrative Agent is entitled
to reimbursement and indemnification under any Loan Document and all advances
made by Administrative Agent thereunder for the account of the applicable Credit
Party, and to the payment of all out of pocket costs and expenses paid or
incurred by Administrative Agent in connection with the Loan Documents, all in
accordance with subsections 9.4, 10.2 and 10.3 and the other terms of this
Agreement and the Loan Documents;

(ii) second, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Lenders, all in accordance
with subsections 9.4, 10.2 and 10.3 and the other terms of this Agreement and
the Loan Documents;

(iii) third, to pay interest then due and payable in respect of the Term Loans,

(iv) fourth, to repay the outstanding principal amounts of the Term Loans and to
the extent described in Section 8;

(v) fifth, to the payment of all other Obligations for the ratable benefit of
the holders thereof; and

(vi) sixth, to the payment to or upon the order of such Credit Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

2.5 Use of Proceeds.

A. Term Loans. The proceeds of the Term Loans shall be applied by Borrower to
(a) refinance the Indebtedness under the Existing Credit Agreement, (b) pay the
purchase price and transaction costs and related expenses for Permitted
Acquisitions and acquisitions permitted by subsection 7.7(v) and (c) pay fees
and expenses in connection with the Loan Documents.

B. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Borrower or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

2.6 Special Provisions Governing LIBOR Rate Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

 

36



--------------------------------------------------------------------------------

A. Determination of Applicable Interest Rate. As soon as practicable after 10:00
A.M. (New York time) on each Interest Rate Determination Date, Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the Adjusted LIBOR Rate that
shall apply to the LIBOR Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the Adjusted LIBOR Rate applicable to such Term Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Term Loans may be made as, or converted to,
LIBOR Rate Loans until such time as Administrative Agent notifies Borrower and
Lenders that the circumstances giving rise to such notice no longer exist (which
notice will be promptly given by Administrative Agent) and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
the Term Loans in respect of which such determination was made shall be deemed
to be rescinded by Borrower.

C. Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Rate Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
or (ii) has become impracticable, or would cause such Lender material hardship,
as a result of contingencies occurring after the Closing Date which materially
and adversely affect the London interbank market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by facsimile or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter (a) the obligation of the Affected Lender to make Term Loans
as, or to convert Term Loans to, LIBOR Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, which it shall do promptly
after the circumstances giving rise to such notice no longer exist, (b) to the
extent such determination by the Affected Lender relates to a LIBOR Rate Loan
then being requested by Borrower pursuant to a Notice of Borrowing or a Notice
of Conversion/Continuation, the Affected Lender shall make such Term Loan as (or
convert such Term Loan to, as the case may be) a Base Rate Loan, (c) the
Affected Lender’s obligation to maintain its outstanding LIBOR Rate Loans (the
“Affected Term Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Term Loans or when required by law, and (d) the Affected Term Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Rate Loan then being requested by
Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by facsimile or by
telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or

 

37



--------------------------------------------------------------------------------

maintain Term Loans as, or to convert Term Loans to, LIBOR Rate Loans in
accordance with the terms of this Agreement.

D. Compensation For Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by that Lender (which request
shall set forth in reasonable detail the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities (including any interest paid by
that Lender to lenders of funds borrowed by it to make or carry its LIBOR Rate
Loans and any loss, expense or liability sustained by that Lender in connection
with the liquidation or re-employment of such funds, but not including loss of
profits) which that Lender may sustain: (i) if for any reason (other than a
default by that Lender) a borrowing of any LIBOR Rate Loan does not occur on a
date specified therefor in a Notice of Borrowing or a telephonic request for
borrowing, or a conversion to or continuation of any LIBOR Rate Loan does not
occur on a date specified therefor in a Notice of Conversion/Continuation or a
telephonic request for conversion or continuation, (ii) if any prepayment or
other principal payment or any conversion of any of its LIBOR Rate Loans occurs
on a date prior to the last day of an Interest Period applicable to that Term
Loan, (iii) if any prepayment of any of its LIBOR Rate Loans is not made on any
date specified in a notice of prepayment given by Borrower, or (iv) as a
consequence of any other default by Borrower in the repayment of its LIBOR Rate
Loans when required by the terms of this Agreement.

E. Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of that Lender, but in any such event without discharging Lender
from its obligations to make Term Loans subject to and in accordance with the
provisions of the Loan Documents.

F. Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had actually funded each of its relevant
LIBOR Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of that Lender to a domestic office of
that Lender in the United States of America; provided, however, that each Lender
may fund each of its LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this subsection 2.6 and under subsection 2.7A.

G. LIBOR Rate Loans After Default. After the occurrence of and during the
continuation of (i) any Event of Default under subsection 8.1 and (ii) any other
Event of Default and with the written request of Requisite Lenders, (y) Borrower
may not elect to have a Term Loan be made or maintained as, or converted to, a
LIBOR Rate Loan after the expiration of any Interest Period then in effect for
that Term Loan and (z) subject to the provisions of subsection 2.6D, any Notice
of Borrowing or Notice of Conversion/Continuation given by Borrower with respect
to a requested borrowing or conversion/continuation that has not yet occurred
shall be deemed to be rescinded by Borrower.

2.7 Increased Costs; Taxes; Capital Adequacy.

A. Compensation for Increased Costs and Taxes. Subject to the last sentence of
this subsection 2.7A and the provisions of subsection 2.7B, in the event that
the Administrative Agent or any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that the adoption or modification after the date hereof of any
law, treaty or governmental rule, regulation or order, or any change after the
date hereof therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or

 

38



--------------------------------------------------------------------------------

governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that first becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
first issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law):

(i) subjects the Administrative Agent or such Lender (or its applicable lending
office) to any additional Tax (other than any Tax on the overall net income of
such Lender) with respect to this Agreement or any of its obligations hereunder
or any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder,

(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to LIBOR
Rate Loans that are reflected in the definition of Adjusted LIBOR Rate), or

(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market,

and the result of any of the foregoing is to increase the cost to the
Administrative Agent or such Lender of agreeing to make, making or maintaining
Term Loans hereunder or to reduce any amount received or receivable by the
Administrative Agent or such Lender (or its applicable lending office) with
respect thereto, then, in any such case, Borrower shall promptly pay to the
Administrative Agent or such Lender, upon receipt of the statement referred to
in the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as the Administrative Agent or such Lender in its reasonable discretion shall
determine) as may be necessary to compensate the Administrative Agent or such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder. The Administrative Agent or such Lender shall deliver to
Borrower (with a copy to Administrative Agent, in the case of a Lender) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to the Administrative Agent or such Lender under
this subsection 2.7A, which statement shall be presumptively correct absent
manifest error. Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in law giving rise to obligation by the Borrower under
this subsection 2.7A to compensate any applicable Lender as described herein,
regardless of the date enacted, adopted or issued.

B. Withholding of Taxes.

(i) Payments to Be Free and Clear. Except to the extent required by law, all
sums payable by Borrower under this Agreement and the other Loan Documents shall
be paid free and clear of and without any deduction or withholding on account of
any Tax imposed, levied, collected, withheld or assessed by or within the United
States of America or any political subdivision in or of the United States of
America or any other jurisdiction from or to which a payment is made by or on
behalf of Borrower or by any federation or organization of which the United
States of America or any such jurisdiction is a member at the time of payment.

(ii) Grossing-up of Payments. Subject to subsection 2.7B(iii)(c), if Borrower or
any other Person is required by law to make any deduction or withholding on
account of any such

 

39



--------------------------------------------------------------------------------

Tax (other than a Tax on the overall net income of any Lender) from any sum paid
or payable by Borrower to Administrative Agent or any Lender under any of the
Loan Documents:

(a) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement promptly after the Borrower becomes aware of it;

(b) Borrower shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on
Borrower) for its own account or (if that liability is imposed on Administrative
Agent or such Lender, as the case may be) on behalf of and in the name of
Administrative Agent or such Lender;

(c) the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and

(d) within thirty (30) days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty (30) days after the
due date of payment of any Tax which it is required by clause (b) above to pay,
Borrower shall deliver to Administrative Agent evidence reasonably satisfactory
to the other affected parties of such deduction, withholding or payment and of
the remittance thereof to the relevant taxing or other authority;

provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that (1) any change after the
Closing Date (in the case of each Lender listed on the signature pages hereof)
or after the date of the assignment agreement pursuant to which such Lender
became a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect on the Closing Date or at the date of such assignment agreement, as the
case may be, in respect of payments to such Lender and (2) such Lender has
timely provided to Borrower all forms required under clause (iii) below;
provided however, that no additional amounts shall be required to be paid on
account of U.S. federal withholding under FATCA.

(iii) Evidence of Exemption from U.S. Withholding Tax.

(a) Each Lender that is organized under the laws of any jurisdiction other than
the United States or any state or other political subdivision thereof (for
purposes of this subsection 2.7B(iii), a “Non-U.S. Lender”) shall deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof) or on the
date of the assignment agreement pursuant to which it becomes a Lender (in the
case of each other Lender), and at such other times as may be necessary in the
determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (1) two original copies of Internal Revenue Service
Form W-8ECI, Form W-8BEN, or Form W-8IMY (or any successor forms), properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required under the Internal Revenue Code or the
regulations issued thereunder to establish that such Lender is not subject to
deduction or withholding

 

40



--------------------------------------------------------------------------------

of United States federal income tax with respect to any payments to such Lender
of principal, interest, fees or other amounts payable under any of the Loan
Documents or (2) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver either
Internal Revenue Service Form W-8ECI, Form W-8BEN, or Form W-8IMY pursuant to
clause (1) above, a certification of non-bank status together with two original
copies of an Internal Revenue Service Form W-8BEN (or any successor form),
properly completed and duly executed by such Lender, together with any other
certificate or statement of exemption required under the Internal Revenue Code
or the regulations issued thereunder to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest or other amounts payable
under any of the Loan Documents.

(b) Each Lender required to deliver any forms, certificates or other evidence
with respect to United States federal income tax withholding matters pursuant to
subsection 2.7B(iii)(a) hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, such Lender shall
(1) deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W-8ECI, Form W-8BEN, Form
W-8IMY or a certification of non-bank status and two original copies of an
appropriate Internal Revenue Service Form W-8BEN, as the case may be, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Loan Documents or
(2) immediately notify Administrative Agent and Borrower of its inability to
deliver any such forms, certificates or other evidence.

(c) Borrower shall not be required to pay any additional amount to any Non-U.S.
Lender under clause (c) of subsection 2.7B(ii) if such Lender failed to satisfy
the requirements of subsection 2.7B(iii)(a) and (b); provided that if such
Lender satisfied such requirements on the Closing Date (in the case of each
Lender listed on the signature pages hereof) or on the date of the assignment
agreement pursuant to which it became a Lender (in the case of each other
Lender), nothing in this subsection 2.7B(iii)(c) shall relieve Borrower of its
obligation to pay any additional amounts pursuant to clause (c) of subsection
2.7B(ii) in the event that, as a result of any change after the Closing Date in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described in subsection 2.7B(iii)(a) and such Lender complies
with subsection 2.7B(iii)(b).

(d) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional

 

41



--------------------------------------------------------------------------------

documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date of this Credit
Agreement.

(iv) Each Lender that is a “United States person” as defined in section
7701(a)(30) of the Internal Revenue Code shall deliver to the Administrative
Agent for transmission to Borrower on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof), or on the date of the
assignment agreement pursuant to which it becomes a Lender (in the case of such
other Lender), a statement signed by an authorized signatory of the Lender that
it is a United States person and, if necessary to avoid United States backup
withholding, a duly completed and signed Internal Revenue Service Form W-9 (or
successor form) establishing that the Lender is organized under the laws of the
United States or a subdivision thereof and is not subject to backup withholding.

(v) Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(vi) Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Taxes for which
Borrower would be required to provide a gross-up under subsection 2.7B(ii)
(including such Taxes imposed or asserted on or attributable to amounts payable
under this subsection) payable or paid by the Administrative Agent or a Lender
or required to be withheld or deducted from a payment to the Administrative
Agent or a Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(vii) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes for which Borrower would be
required to provide a gross-up under subsection 2.7B(ii) attributable to such
Lender (but only to the extent that Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so), and (ii) any Taxes imposed on the overall net income of such
Lender and federal withholding Taxes arising under FATCA attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (vii).

C. Capital Adequacy Adjustment. Subject to the last sentence of this subsection
2.7C, if any Lender shall have determined that the adoption after the date
hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change after the date hereof therein or in the

 

42



--------------------------------------------------------------------------------

interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency which is first made after the date hereof, has or would have
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Term Loans or Commitments or participations therein or other
obligations hereunder with respect to the Term Loans to a level below that which
such Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within ten
(10) Business Days after receipt by Borrower from such Lender of the statement
referred to in the next sentence, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis of the calculation of such additional
amounts, which statement shall be presumptively correct absent manifest error.
Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in law giving rise to obligation by the Borrower under this subsection
2.7C to compensate any applicable Lender as described herein, regardless of the
date enacted, adopted or issued.

2.8 Obligation of Lenders to Mitigate.

Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering the Term Loans of such Lender becomes aware
of the occurrence of an event or the existence of a condition that would cause
such Lender to become an Affected Lender or that would entitle such Lender to
receive payments under subsection 2.6C or subsection 2.7, it will, to the extent
not inconsistent with any applicable legal or regulatory restrictions, use
reasonable efforts (i) to make, issue, fund or maintain the Commitments of such
Lender or the affected Term Loans of such Lender through another lending office
of such Lender, or (ii) take such other measures as such may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to subsection 2.7 would
be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Commitments or
Term Loans through such other lending office or in accordance with such other
measures, as the case may be, would not otherwise materially adversely affect
such Commitments or the interests of such Lender; provided that such Lender will
not be obligated to utilize such other lending office pursuant to this
subsection 2.8 unless Borrower agrees to pay all incremental expenses reasonably
incurred by such Lender as a result of utilizing such other lending office as
described in clause (i) above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this subsection 2.8 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be presumptively correct
absent manifest error.

2.9 Affected Lenders; Replacement of a Lender.

A. Affected Lenders. If Borrower is obligated to pay to any Lender any
additional amount under subsections 2.6 (other than subsection 2.6D) or 2.7
hereof, Borrower may, if no Event of Default or Potential Event of Default then
exists, replace such Lender with one or more assignees reasonably acceptable to
the Administrative Agent, and such Lender hereby agrees to be so replaced
subject to the following:

 

43



--------------------------------------------------------------------------------

(i) The obligations of Borrower hereunder (which obligations shall include
payment of the premium set forth in subsection 2.4(B)(v)) to the Lender to be
replaced (including such increased or additional costs incurred by such Lender
through the date such Lender is replaced hereunder) shall be paid in full to
such Lender concurrently with such replacement;

(ii) Each replacement Lender shall be a bank or other financial institution that
is not subject to such increased costs which caused Borrower’s election to
replace any Lender hereunder, and each such replacement Lender shall execute and
deliver to Administrative Agent such documentation satisfactory to the
Administrative Agent pursuant to which such replacement Lender is to become a
party hereto, with a commitment equal (in the aggregate, if applicable) to that
of the Lender being replaced and shall make Term Loans in the aggregate
principal amount equal (in the aggregate, if applicable) to the aggregate
outstanding principal amount of the Term Loans of the Lender being replaced;

(iii) Upon such execution of such documents referred to in clause (ii) and
repayment of the amount referred to in clause (i), each replacement Lender shall
be a “Lender” with a commitment as specified hereinabove and the Lender being
replaced shall cease to be a “Lender” hereunder, except with respect to such
provisions under this Agreement, which expressly survive the termination of this
Agreement as to such replaced Lender;

(iv) Administrative Agent shall reasonably cooperate in effectuating the
replacement of any Lender under this subsection 2.9, but at no time shall
Administrative Agent be obligated to initiate any such replacement;

(v) Any Lender replaced under this subsection 2.9 shall be replaced at
Borrower’s sole cost and expense; and

(vi) If Borrower proposes to replace any Lender pursuant to this subsection 2.9
because the Lender seeks reimbursement under subsection 2.6 or 2.7, then it must
also replace any other Lender who seeks similar or greater levels of
reimbursement (as a percentage of such Lender’s commitment) under such
subsections; provided however that if the amount of the commitment any
replacement Lender is willing to commit to does not exceed the aggregate of the
commitments of each such Lender seeking such reimbursement, the commitment of
each such Lender seeking reimbursement shall be reduced pro rata to the extent
of the commitment of such replacement Lender.

B. Other Replacement of a Lender. If a Lender (a “Non-Consenting Lender”)
refuses to consent to an amendment or modification of this Agreement that has
received the consent of at least one Lender but, pursuant to subsection 10.6,
requires consent of one hundred percent (100%) of the Lenders or one hundred
percent (100%) of the Lenders with Obligations directly affected or a Lender
becomes an Affected Lender (any such Lender, a “Subject Lender”), so long as
(i) no Event of Default shall have occurred and be continuing and Borrower has
obtained a commitment from another Lender or an Eligible Assignee to purchase at
par the Subject Lender’s Term Loans and assume the Subject Lender’s Commitments
and all other obligations of the Subject Lender hereunder, and (ii) if
applicable, the Subject Lender is unwilling to remedy its default upon ten
(10) days’ prior written notice to the Subject Lender and Administrative Agent,
Borrower may require the Subject Lender to assign all (but not less than all) of
its Term Loans and Commitments to such other Lender, Lenders, Eligible Assignee
or Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received payment in full of all principal, interest, fees, premiums
and other amounts (including all amounts under subsections 2.6D, 2.7 and 2.8 and
payment of

 

44



--------------------------------------------------------------------------------

the premium set forth in subsection 2.4B(v)) through such date of replacement
and a release from its obligations under the Loan Documents, (2) the processing
fee required to be paid by subsection 10.1B(i) shall have been paid to
Administrative Agent, (3) all of the requirements for such assignment contained
in subsection 10.1B, including, without limitation, the consent of the
Administrative Agent (if required) and the receipt by Administrative Agent of an
executed Assignment Agreement and other supporting documents, have been
fulfilled, and (4) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender and Borrower
also requires each other Subject Lender that is a Non-Consenting Lender to
assign its Term Loans and Commitments.

2.10 Guaranties of and Security for the Obligations.

A. Holdings, Borrower and Borrower’s Subsidiaries. Holdings and each Subsidiary
of Borrower other than any Excluded Subsidiary shall guaranty the Obligations of
Borrower pursuant to the Guaranty. To secure the full performance of the
Obligations, each Credit Party shall grant, subject to the limitation set forth
in subsection 2.10B(ii), to Administrative Agent on behalf and for the ratable
benefit of the Secured Parties, a duly perfected Second Priority Lien (except as
otherwise expressly provided in the Security Documents) on all of the personal
property of such Credit Party, including Equity Securities, to the extent
contemplated by the Security Documents as in effect on the date hereof or as may
be modified to the extent permitted by the Intercreditor Agreement.

B. Further Assurances; Additional Security.

(i) Borrower shall, and shall cause each other Obligor to, from time to time,
promptly execute and deliver to Administrative Agent on behalf of Lenders, such
additional Security Documents, statements, documents, agreements and reports as
any Lender may from time to time reasonably request to evidence, perfect,
convey, grant, assign, transfer, preserve, protect, confirm or otherwise
implement or assure the security for repayment of the Obligations; provided that
no Obligor shall be required to provide any different type of Collateral from
that contemplated for such by the Security Documents to which it is a party as
of the Closing Date. Borrower shall, and shall cause each other Obligor to, from
time to time, promptly take such additional actions as the Requisite Lenders may
reasonably require from time to time in order to carry out more effectively the
purposes of the Security Documents.

(ii) Notwithstanding anything herein to the contrary, to the extent this
Agreement or any other Loan Document purports to require any Credit Party to
grant to Administrative Agent, on behalf and for the ratable benefit of the
Secured Parties, a security interest in the FCC Licenses of such Credit Party,
Administrative Agent, on behalf and for the ratable benefit of the Secured
Parties, shall only have a security interest in such licenses at such times and
to the extent that a security interest in such licenses is permitted under
applicable law. Notwithstanding anything to the contrary set forth herein,
Administrative Agent, on behalf of the Secured Parties, agrees that to the
extent prior FCC approval is required pursuant to the Communications Act for
(a) the operation and effectiveness of any grant, right or remedy hereunder or
under any Loan Document or (b) taking any action that may be taken by
Administrative Agent or Requisite Lenders hereunder or under any Loan Document,
such grant, right, remedy or actions will be subject to such prior FCC approval
having been obtained by or in favor of Administrative Agent, on behalf and for
the ratable benefit of the Secured Parties. Borrower agrees that, during the
continuance of an Event of Default and at Administrative Agent’s or Requisite
Lenders’ request, Borrower shall promptly file, or cause to be filed, such
applications for approval and shall take all other and further actions required
by the Administrative Agent or Requisite Lenders, on behalf and for the ratable
benefit of the Secured

 

45



--------------------------------------------------------------------------------

Parties, to obtain such FCC approvals or consents as are necessary to transfer
ownership and control to Administrative Agent or trustee or other fiduciary
acting in lieu of Administrative Agent in order to ensure compliance with the
Communications Act, on behalf and for the ratable benefit of the Secured
Parties, or their successors or assigns, of the FCC Licenses held by it.

2.11 Incremental Term Loans.

A. Borrower may, by written notice to the Administrative Agent and each Lender
from time to time, request Incremental Term Loan Commitments in an amount not to
exceed the Incremental Term Loan Amount from one or more Incremental Term Loan
Lenders, each of which must be (i) an existing Lender, (ii) any Affiliate or
Approved Fund of any existing Lender or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent. Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $5,000,000 or such lesser amount equal to the remaining
Incremental Term Loan Amount), (ii) the date on which such Incremental Term Loan
Commitments are requested to become effective (which shall not be less than
15 Business Days nor more than 60 days after the date of such notice), and
(iii) whether such Incremental Term Loan Commitments are commitments to make
additional Term Loans or commitments to make term loans with terms different
from the Term Loans (“Other Term Loans”).

B. Borrower will first seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and, only if additional commitments are needed, from
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Loan Lenders in connection therewith. Each existing
Lender shall have the right to provide its Pro Rata Share of the Incremental
Term Loan Commitments (and, if additional commitments are needed because an
existing Lender declines to participate, its Pro Rata Share (without giving
effect to such declining Lender) of the additional commitments needed). Borrower
and each Incremental Term Loan Lender shall execute and deliver to the
Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent or Requite Lenders shall
reasonably specify to evidence the Incremental Term Loan Commitment of each
Incremental Term Loan Lender. The terms and provisions of the Incremental Term
Loans shall be identical to those of the Term Loans except as otherwise set
forth herein. Without the prior written consent of all Lenders, (i) the final
maturity date of any Other Term Loans shall be no earlier than the Term Loan
Maturity Date for all existing Term Loans, (ii) the average life to maturity of
the Other Term Loans shall be no shorter than the average life to maturity of
all existing Term Loans and (iii) if the initial yield on such Other Term Loans
(as determined by the Administrative Agent to be equal to the sum of (x) the
margin above the LIBOR Rate on such Other Term Loans and (y) if such Other Term
Loans are initially made at a discount or the Lenders making the same receive a
fee directly or indirectly from Holdings, Borrower or any Subsidiary for doing
so (excluding arrangement, structuring and underwriting fees; the amount of such
discount or fee, expressed as a percentage of the Other Term Loans, being
referred to herein as “OID”), the amount of such OID divided by the lesser of
(A) the average life to maturity of such Other Term Loans and (B) four) exceeds
the Applicable Margin then in effect for LIBOR Rate Term Loans by more than 50
basis points (the amount of such excess above 50 basis points being referred to
herein as the “Yield Differential”), then the Applicable Margin then in effect
for Term Loans shall automatically be increased by the Yield Differential,
effective upon the making of the Other Term Loans. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Term Loan Assumption Agreement. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Term Loan Assumption Agreement, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the

 

46



--------------------------------------------------------------------------------

Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby and the Administrative Agent and Borrower may revise this Agreement to
evidence such amendments.

C. Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this subsection 2.11 unless (i) on the date of such
effectiveness, the conditions set forth in subsection 4.3B shall be satisfied
and the Administrative Agent shall have received an Officer’s Certificate of
Borrower to that effect dated such date, (ii) except as otherwise specified in
the applicable Incremental Term Loan Assumption Agreement, the Administrative
Agent shall have received legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under subsection 4.1, (iii) after
giving effect to such Incremental Term Loan Commitment and the Incremental Term
Loans to be made thereunder and the application of the proceeds therefrom,
(A) Borrower’s Consolidated First Lien Debt Ratio calculated on a Pro Forma
Basis as of the last day of the last Fiscal Quarter for which financial
statements are required to be delivered hereunder would not exceed 3.40:1.00 and
(B) Borrower’s Consolidated Total Debt Ratio calculated on a Pro Forma Basis as
of the last day of the last Fiscal Quarter for which financial statements are
required to be delivered hereunder would not exceed the lesser of: (x) (1) at
any time on or prior to the third anniversary of the Closing Date, 4.25:1.00,
and (2) at any time thereafter, 3:75:1:00, and (y) the maximum Consolidated
Total Debt Ratio then applicable pursuant to subsection 7.6B and (iv) the
incurrence of Indebtedness evidenced by such Incremental Term Loan Commitments
and such Incremental Term Loans is permitted by the First Lien Credit Agreement.

D. Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Requisite Lenders and the Borrower, take any and all
action as may be reasonably necessary to ensure that all Incremental Term Loans
(other than Other Term Loans), when originally made, are included in each
outstanding Term Loan on a pro rata basis. This may be accomplished by requiring
each outstanding LIBOR Rate Term Loans to be converted into a Base Rate Term
Loan on the date of each Incremental Term Loan, or by allocating a portion of
each Incremental Term Loan to each outstanding LIBOR Rate Term Loan on a pro
rata basis. Any conversion of LIBOR Term Loans to Base Rate Term Loans required
by the preceding sentence shall be subject to subsection 2.6D. If any
Incremental Term Loan is to be allocated to an existing Interest Period for a
LIBOR Rate Term Loan, then the interest rate thereon for such Interest Period
and the other economic consequences thereof shall be as set forth in the
applicable Incremental Term Loan Assumption Agreement.

2.12 Reserved.

 

Section 3. [RESERVED]

 

Section 4. CONDITIONS TO TERM LOANS

The obligations of Lenders to make Term Loans hereunder are subject to the
satisfaction of the following conditions.

4.1 Conditions to Term Loans.

The obligations of Lenders to make the Term Loans on the Closing Date are, in
addition to the conditions precedent specified in subsection 4.3, subject to
prior or concurrent satisfaction of the following conditions:

A. Obligor Documents. On or before the Closing Date, each Obligor shall deliver
or cause to be delivered to Lenders (or to Administrative Agent for Lenders with
sufficient originally executed

 

47



--------------------------------------------------------------------------------

copies, where appropriate, for each Lender) the following, each, unless
otherwise noted, dated the Closing Date:

(i) Certified copies of its certificate or articles of incorporation,
certificate of limited partnership or partnership agreement or certificate of
formation and limited liability company agreement, certified as of the Closing
Date by its general partner’s or its managing member’s corporate secretary or an
assistant secretary, together with a good standing certificate from the
Secretary of State of its state of organization and such other states as the
Administrative Agent (at the direction of the Requisite Lenders) may request in
which it is qualified to do business and owns or operates a Station and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of each of such states, each dated a recent date prior to the
Closing Date;

(ii) Copies of its bylaws (if applicable), certified as of the Closing Date by
its corporate secretary or an assistant secretary;

(iii) Resolutions of its Board of Directors or managing member or general
partner, as the case may be, approving and authorizing the execution, delivery
and performance of each Loan Document to which it is to be a party, certified as
of the Closing Date by its corporate secretary or an assistant secretary as
being in full force and effect without modification or amendment;

(iv) Signature and incumbency certificates of the officers or managing member or
general partner of such Person executing the Loan Documents to which it is to be
a party;

(v) Executed originals of (A) in the case of Borrower, this Agreement, the Notes
(duly executed in accordance with subsection 2.1E, drawn to the order of each
Lender and with appropriate insertions) and the other Loan Documents to which it
is to be a party and (B) in the case of each other Obligor, the Loan Documents
to which it is to be a party; and

(vi) Such other similar documents as Administrative Agent (at the direction of
the Requisite Lenders) may reasonably request.

B. Security Interests. Each Obligor shall have taken or caused to be taken (and
Administrative Agent shall have received satisfactory evidence thereof) such
actions in such a manner so that as of the Closing Date Administrative Agent
shall have a valid and perfected Second Priority security interest (subject to
Permitted Liens) in the Collateral owned as of the Closing Date to the extent
permitted by law and as contemplated by the Security Documents, including,
without limitation, delivery of evidence reasonably satisfactory to
Administrative Agent that all filings, recordings and other actions
Administrative Agent deems necessary or advisable to establish, preserve and
perfect the Second Priority Liens granted to Administrative Agent on behalf and
for the ratable benefit of the Secured Parties shall have been made as of the
Closing Date.

C. Opinions of Obligors’ Counsel. Lenders shall have received originally
executed copies of one or more favorable written opinions, dated as of the
Closing Date and addressed to the Administrative Agent and the Lenders, of
outside legal counsel for the Obligors (which counsel shall be acceptable to
Requisite Lenders), as to the general corporate and communications matters set
forth in Exhibit VII and as to such other matters as Requisite Lenders may
reasonably request, all in form and substance satisfactory to Requisite Lenders.

 

48



--------------------------------------------------------------------------------

D. Evidence of Insurance. Administrative Agent shall have received insurance
certificates and applicable endorsements with respect to each of the insurance
policies required pursuant to subsection 6.4 hereof, and each such insurance
policy shall name Administrative Agent as loss payee and/or additional insured,
on behalf and for the ratable benefit of the Secured Parties.

E. Financial Statements. On or before the Closing Date, Administrative Agent
shall have received the audited Consolidated financial statements of Borrower
and its Subsidiaries for the Fiscal Years ended December 31, 2010 and
December 31, 2011, and the unaudited Consolidated financial statements of
Borrower and its Subsidiaries, for the Fiscal Quarter ended March 31, 2012, in
each case certified as true and correct, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments (none of which shall be materially adverse) and the absence
of footnotes, pursuant to an officer’s certificate of the Borrower.

F. Termination of Existing Credit Agreement. On or before the Closing Date,
Borrower shall repay all principal and interest on outstanding loans and other
obligations owed under or related to the Existing Credit Agreement and the
Lenders’ obligation to lend or make other extensions of credit to Borrower and
its Subsidiaries thereunder shall have been terminated and all Liens securing
Indebtedness under the Existing Credit Agreement shall have been terminated or
released and satisfactory evidence of the foregoing shall have been delivered to
the Administrative Agent.

G. Officers Certificate. As of the Closing Date, (i) since December 31, 2011, no
event or change shall have occurred that has caused or evidences, either in any
case or in the aggregate a Material Adverse Effect, (ii) no event which would
constitute an Event of Default or Potential Event of Default (after giving
effect to the consummation of the Closing Date transactions) shall have occurred
and be continuing, (iii) the representations and warranties in Section 5 hereof
shall be true, correct and complete in all material respects (or, if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”, in all respects) on and as of the Closing Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations or warranties shall have been true, correct and complete in all
material respects (or, if such representation or warranty is qualified by
“material” or “Material Adverse Effect”, in all respects) as of such date,
(iv) no litigation, inquiry or other action and no injunction or restraining
order shall be pending or threatened with respect to the making of the Term
Loans hereunder or the transactions contemplated hereby, (v) the Borrower and
each other Credit Party, before and after giving effect to the funding of Term
Loans under this Agreement, any other transactions and acquisitions occurring on
the Closing Date and the payment of all estimated legal, accounting and other
fees and expenses related hereto and thereto shall be Solvent and (v) Borrower
shall have delivered to Administrative Agent an Officer’s Certificate to such
effect, in form and substance reasonably satisfactory to Requisite Lenders.

H. Fees and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent and its Related Persons, and to each
Lender, as the case may be, all fees and all reimbursements of costs or
expenses, in each case due and payable under any Loan Document on or before the
Closing Date.

I. Projections and Closing Date Compliance Certificate. Borrower shall have
delivered to the Administrative Agent the Projections and a Compliance
Certificate substantially in the form of Exhibit VI annexed hereto, dated as of
the Closing Date and calculated to give effect to the funding of Term Loans
under this Agreement and any other transactions and acquisitions occurring on
the Closing Date, demonstrating that (i) the Consolidated Total Debt Ratio is
not in excess of 4.30:1.00, (ii) the Consolidated First Lien Debt Ratio is not
in excess of 3.40:1.00 and (ii) compliance with the other

 

49



--------------------------------------------------------------------------------

covenants set forth in this Agreement as of the Closing Date, and such
Projections and the calculations set forth in such Compliance Certificate shall
be reasonably satisfactory to the Requisite Lenders.

J. First Lien Credit Agreement. The Borrower shall have received simultaneously
with the initial funding under this Agreement (i) not less than Ninety Million
Dollars ($90,000,000) in gross cash proceeds from funded term loans and (ii) not
less than Twenty Million Dollars ($20,000,000) in revolving commitments, in each
case, under the First Lien Credit Agreement. The terms and conditions of the
First Lien Loan Documents (including but not limited to terms and conditions
relating to the interest rate, fees, amortization, maturity, lien subordination,
covenants, events of default and remedies), shall be reasonably satisfactory to
the Requisite Lenders.

K. Form U-1. Borrower shall have delivered to the Administrative Agent a United
States Federal Reserve Form U-1 duly executed by the Borrower.

4.2 Conditions to Permitted Acquisitions.

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Term Loans and
other Obligations (other than contingent indemnification obligations), unless
Requisite Lenders shall otherwise give prior written consent, the consummation
of each Permitted Acquisition shall be subject to prior or concurrent
satisfaction of the following conditions:

A. Credit Party Documents. On or before the Permitted Acquisition Closing Date,
each new Credit Party, if any, formed to accomplish such Permitted Acquisition
shall deliver or cause to be delivered to Lenders (or to Administrative Agent
for Lenders with sufficient originally executed copies, where appropriate, for
each Lender) the following, each, unless otherwise noted, dated as of the
Permitted Acquisition Closing Date:

(i) Certified copies of its certificate or articles of incorporation,
certificate of limited partnership or partnership agreement or certificate of
formation and limited liability company agreement, certified as of the Permitted
Acquisition Closing Date by its corporate secretary or an assistant secretary,
together with a good standing certificate from the Secretary of State of its
state of incorporation and each other state in which it is qualified as a
foreign corporation to do business and owns or operates a Station and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of each of such states, each dated a recent date prior to the
Permitted Acquisition Closing Date;

(ii) Copies of its bylaws (if applicable), certified as of the Permitted
Acquisition Closing Date by its corporate secretary or an assistant secretary;

(iii) Resolutions of its Board of Directors or managing member or general
partners, as the case may be, approving and authorizing the execution, delivery
and performance of each Loan Document to which it is to be a party, certified as
of the Permitted Acquisition Closing Date by its corporate secretary or an
assistant secretary as being in full force and effect without modification or
amendment;

(iv) Signature and incumbency certificates of the officers or managing member or
general partner of such Person executing the Loan Documents to which it is to be
a party;

(v) Executed originals of the Loan Documents to which it is to be a party; and

 

50



--------------------------------------------------------------------------------

(vi) Such other similar documents as the Administrative Agent (or any Lender
through the Administrative Agent) may reasonably request.

B. Security Interests. Each applicable Obligor shall have taken or caused to be
taken (and Administrative Agent shall have received satisfactory evidence
thereof), such actions in such a manner so that on the applicable Permitted
Acquisition Closing Date (or the next Business Day thereafter), Administrative
Agent shall have a valid and perfected Second Priority security interest
(subject to Permitted Liens) in substantially all of the Collateral acquired as
of the applicable Permitted Acquisition Closing Date to the extent permitted by
law and as contemplated by the Security Documents as of the date hereof or as
may be modified to the extent permitted by the Intercreditor Agreement,
including delivery of all evidence reasonably satisfactory to Administrative
Agent that all filings, recordings and other actions Administrative Agent deems
necessary or advisable to establish, preserve and perfect the Second Priority
Liens granted to Administrative Agent on behalf and for the ratable benefit of
the Secured Parties shall have been made on the Permitted Acquisition Closing
Date or that accommodations and arrangements reasonably satisfactory to
Administrative Agent have been made for such filings, recordings and other
actions to be taken on the next Business Day thereafter.

C. Permitted Acquisition Documents. Administrative Agent shall have received
executed or conformed copies of the Permitted Acquisition Documents and any
amendments thereto on or prior to the Permitted Acquisition Closing Date.

D. Acquisition FCC Consent. The Acquisition FCC Consent with respect to the
Acquired Stations shall have been obtained and, in the event such Acquisition
FCC Consent shall have been challenged or contested by any Person, such
Acquisition FCC Consent shall have become a Final Order.

E. Permitted Acquisition. The Permitted Acquisition shall become effective on
the Permitted Acquisition Closing Date in accordance with the Permitted
Acquisition Documents without any material variation therefrom, except as
disclosed to Lenders and consented to in writing by Requisite Lenders.

F. Opinions of Obligors’ Counsel. Lenders shall have received originally
executed copies of one or more favorable written opinions, dated as of the
Permitted Acquisition Closing Date and addressed to the Administrative Agent and
the Lenders, of outside legal counsel for the Obligors (which counsel shall be
reasonably acceptable to Administrative Agent), affected by the Permitted
Acquisition, in form and substance reasonably satisfactory to the Administrative
Agent (and in any event in the same form as the opinion delivered to the First
Lien Lenders with appropriate changes to reflect the second priority nature of
the Liens hereunder) and setting forth substantially the matters in the opinions
designated in Exhibit VII annexed hereto as to collateral and communications
matters resulting from such Permitted Acquisition, any new Obligors or Loan
Documents required for such Permitted Acquisition, and such other matters as
Administrative Agent (or any Lender through the Administrative Agent) may
reasonably request, all in form and substance reasonably satisfactory to
Requisite Lenders.

G. Delivery of Compliance Certificate. To the extent required by subsection
7.7(iv)(b), Borrower shall have delivered to Administrative Agent a Compliance
Certificate, substantially in the form of Exhibit VI annexed hereto, dated as of
the Permitted Acquisition Closing Date and calculated to give effect to the
funding of any Term Loans under this Agreement on the Permitted Acquisition
Closing Date, demonstrating or certifying compliance with the covenants set
forth in this Agreement as of the Permitted Acquisition Closing Date.

4.3 Conditions to All Term Loans.

 

51



--------------------------------------------------------------------------------

The obligations of Lenders to make Term Loans on each Funding Date are subject
to the following further conditions precedent:

A. Administrative Agent and each Lender shall have received before that Funding
Date, in accordance with the provisions of subsection 2.1B, an originally
executed Notice of Borrowing, in each case signed by the president, chief
financial officer, treasurer or other senior officer of the Borrower on behalf
of the Borrower in a writing delivered to Administrative Agent.

B. As of that Funding Date:

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects (or, if
such representation or warranty is qualified by “material” or “Material Adverse
Effect”, in all respects) on and as of that Funding Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects (or, if such representation or warranty is qualified by
“material” or “Material Adverse Effect”, in all respects) on and as of such
earlier date (or previously waived in accordance with this Agreement); and

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default.

 

Section 5. BORROWER’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make (or
maintain, as the case may be) the Term Loans and to induce other Lenders to
purchase participations therein, Borrower represents and warrants to each
Lender, on the date of this Agreement and on each Funding Date, each of the
following:

5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

A. Organization and Powers. Each Obligor is a corporation, limited liability
company, partnership or limited partnership duly organized, validly existing and
in good standing under the laws of its state of organization. Each Obligor has
all requisite corporate, limited liability company, partnership or limited
partnership power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Loan Documents and to carry out the transactions contemplated thereby.

B. Qualification and Good Standing. Each Credit Party is qualified to do
business and is in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or in good standing will
not have a Material Adverse Effect.

C. Conduct of Business. The Credit Parties hold all licenses (including FCC
Licenses), permits, franchises, certificates of authority, or any waivers of the
foregoing that are necessary to permit them to conduct their respective
businesses as now conducted and to hold and operate their respective properties,
and all such licenses, permits, franchises, certificates of authority, and
waivers are valid and in full force and effect, except, in each case, where the
failure to be so will not have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

D. Subsidiaries. All of the Subsidiaries of Borrower as of the Closing Date are
identified in Schedule 5.1D annexed hereto. The equity interests of each
Subsidiary of Borrower as of the Closing Date are duly authorized, validly
issued, fully paid and nonassessable and none of such equity interests
constitutes Margin Stock. Schedule 5.1D annexed hereto correctly sets forth, as
of the Closing Date, the ownership interest of each Obligor in such Obligor’s
Subsidiaries.

E. FCC and Station Matters.

(i) As of the Closing Date, Schedule 5.1E annexed hereto correctly sets forth
all of the Stations and FCC Licenses licensed to any Credit Party and its
Subsidiary by licensee, call letters, facility identification number, community
of license, state, and license expiration date, which Schedule 5.1E shall be
supplemented in connection with any Permitted Acquisitions.

(ii) Each FCC License was duly and validly issued by the FCC pursuant to
procedures which comply with all requirements of applicable law and no Credit
Party has any knowledge of the occurrence of any event or the existence of any
circumstance which, in the reasonable judgment of such Credit Party, is likely
to lead to the revocation of any FCC License which could reasonably be expected
to have a Material Adverse Effect. Each Credit Party has taken all actions and
performed all of its obligations necessary to maintain the FCC Licenses without
adverse modification or impairment where the failure to do so could reasonably
be expected to have a Material Adverse Effect. License Subs hold all of the FCC
Licenses required for the operation of the Stations as presently conducted and
as proposed to be conducted immediately following the Closing Date where the
failure to hold such FCC Licenses could reasonably be expected to have a
Material Adverse Effect. The FCC Licenses are not subject to any material
restriction or condition not appearing on the face of such FCC License (other
than any restrictions or conditions that may affect the radio broadcast industry
or substantial segment thereof generally) that could reasonably be expected to
limit or restrict the operation of the Stations and have been so unimpaired for
the full current license term. None of the Stations is (i) receiving, or to
Borrower’s knowledge causing, objectionable interference or (ii) to Borrower’s
knowledge is currently the subject of any proceeding before the FCC that alleges
that any Station is causing objectionable interference or that contains a
proposal that could have the effect of causing any Station to become shortspaced
(initially or on an increased basis) to any proposed station or frequency
allotment, except in each case where such interference or FCC action would not
reasonably be expected to have a Material Adverse Effect. The Credit Parties
have the right to use all material FCC Licenses required in the ordinary course
of business for the Stations and each such FCC License is in full force and
effect and the Credit Parties are in compliance therewith with no known conflict
with the valid rights of others in each case where such failure, non-compliance
or violation could reasonably be expected to have a Material Adverse Effect. No
event or investigation has occurred which permits, or after notice or lapse of
time or both would permit, the revocation, adverse modification, restriction,
suspension, non-renewal, short-term renewal, impairment or termination of any
FCC License or other right which could reasonably be expected to have a Material
Adverse Effect. Each FCC License is held by the License Sub of Borrower directly
operating the Station with respect to which such FCC License was issued or
validly assigned. No Credit Party or License Sub has any reason to believe that
the FCC Licenses listed and described in Schedule 5.1E, will not be renewed in
the ordinary course.

(iii) Each Credit Party or License Sub as applicable has duly filed in a timely
manner and/or placed in the Station’s public inspection file all filings which
are required to be filed by such Credit Party or License Sub under the
Communications Act and is in compliance with the Communications Act, including
the rules and regulations of the FCC relating to the broadcast of

 

53



--------------------------------------------------------------------------------

radio signals, in each case where the failure to do so could reasonably be
expected to have a Material Adverse Effect. All information filed for or on
behalf of each Credit Party and License Sub was, at the time of filing, true,
correct, and complete in all material respects when made, and every Governmental
Authority has been notified of any changes in such information as may be
required, except where the failure to so notify would not reasonably be expected
to have a Material Adverse Effect.

(iv) None of the Facilities (including the transmitter and tower sites owned or
used by any Credit Party) violate in any material respect the provisions of any
applicable building codes, fire regulations, building restrictions or other
governmental ordinances, orders or regulations and each such Facility is zoned
so as to permit the commercial uses intended by the owner or occupier thereof
and there are no outstanding variances or special use permits materially
affecting any of the Facilities or the uses thereof, in each case where so doing
or the failure to do so, as the case may be, could reasonably be expected to
have a Material Adverse Effect. The Stations’ physical facilities, including
their transmitting and studio equipment, are operated in accordance with the
terms of their respective FCC Licenses and in accordance with the Communications
Act where the failure to so operate could reasonably be expected to have a
Material Adverse Effect. The Stations are in full compliance with the
limitations on exposure of workers and the public radio frequency radiation
established by the Communications Act where non-compliance could reasonably be
expected to have a Material Adverse Effect.

(v) All FCC regulatory fees assessed with respect to the FCC Licenses have been
timely and accurately paid, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(vi) Each of the towers used in the operation of the Stations and which is owned
by a Credit Party, which tower is required to be registered with the FCC
pursuant to the FCC’s antenna structure registration requirements has been duly
and accurately registered and each ASR Number is posted at the Tower Site where
the failure to do so could reasonably be expected to have a Material Adverse
Effect. All antenna structures used in the operation of the Stations and owned
by a Credit Party are obstruction-marked and lighted in accordance with the
Communications Act where the failure to do so could reasonably be expected to
have a Material Adverse Effect.

(vii) Schedule 5.1E(vii) annexed hereto correctly sets forth, as of the Closing
Date, each of the Marketing Agreements. Each Marketing Agreement is in full
force and effect, in compliance with the Communications Act, and Borrower and
its Subsidiaries are in compliance with such Marketing Agreement to the extent
each is a party thereto, in each case where failure to be in compliance could
reasonably be expected to have a Material Adverse Effect.

F. Collateral Matters.

(i) Other than as may be supplemented by written notices delivered to
Administrative Agent and each Lender pursuant to the Credit Parties Security
Agreement:

(a) the chief executive office and principal place of business of each Obligor
is as set forth in Part One of Schedule 5.1F annexed hereto; and

(b) the office where each Credit Party keeps its records concerning Accounts (as
defined in the Credit Parties Security Agreement) and all originals of all
chattel paper

 

54



--------------------------------------------------------------------------------

which evidence any Accounts is located at the address specified for such Credit
Party in Part Two of Schedule 5.1F annexed hereto.

(ii) As of the Closing Date:

(a) the location where each Credit Party keeps any Inventory (as defined in the
Credit Parties Security Agreement) in the aggregate in excess of Five Hundred
Thousand Dollars ($500,000) is at the address specified for such Credit Party in
Part Three of Schedule 5.1F annexed hereto; and

(b) other than as set forth in Part Four of Schedule 5.1F annexed hereto, no
Credit Party does any business under any fictitious business names or tradenames
or has done business under any fictitious business names or tradenames during
the preceding five (5) years.

G. Personal Property Liens. To the extent a security interest in the Collateral
(as defined in the Credit Parties Security Agreement) may be perfected by filing
Uniform Commercial Code financing statements, the security interests in such
Collateral granted to Administrative Agent for the benefit of the Secured
Parties constitute valid and perfected security interests therein prior to all
other Liens (other than Permitted Liens) to the extent contemplated by the
Security Documents. The Pledged Collateral (as defined in the Credit Parties
Security Agreement) has been duly and validly pledged to Administrative Agent
for the benefit of Secured Parties pursuant to the Credit Parties Security
Agreement, and the Credit Parties Security Agreement creates in favor of
Administrative Agent for the benefit of Secured Parties a valid, perfected
Second Priority Lien in the Pledged Collateral as defined therein as security
for the Secured Obligations (as such term is defined in the Credit Parties
Security Agreement), subject to no equal or prior security interest (other than
Permitted Liens), to the extent contemplated by the Security Documents.

5.2 Authorization of Borrowing, etc.

A. Authorization. The execution, delivery and performance of the Loan Documents
have been duly authorized by all necessary corporate, limited liability company
or limited partnership action on the part of each Obligor a party thereto.

B. No Conflict. The execution, delivery and performance by each Obligor of the
Loan Documents to which such Obligor is a party, and the consummation of the
transactions contemplated thereby do not and will not (i) violate any provision
of any law or any governmental rule or regulation applicable to any Obligor, the
certificate or articles of incorporation, partnership agreement, certificate of
formation, limited liability company agreement or bylaws of any Obligor or any
order, judgment or decree of any court or other Governmental Authority binding
on any Obligor, (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of any Obligor, (iii) result in or require the creation or imposition of any
Lien upon any of the properties or assets of any Obligor (other than any Liens
created under any of the Loan Documents in favor of Administrative Agent on
behalf and for the ratable benefit of Secured Parties), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of any Obligor, except for such approvals or consents
which will be obtained on or before the Closing Date and which will be in full
force and effect on the Closing Date.

C. Governmental Consents. The execution, delivery and performance by each
Obligor of the Loan Documents to which it is party and the consummation of the
transactions contemplated thereby do not and will not require any registration
with, consent or approval of, or notice to, or other action to,

 

55



--------------------------------------------------------------------------------

with or by, any federal, state or other Governmental Authority or regulatory
body including the FCC, except for filings required in connection with the
perfection of the security interests or the exercise of the rights granted
pursuant to the Security Documents and filings required with the FCC in
connection with the entering into of the Loan Documents and Permitted
Acquisitions contemplated by Permitted Acquisition Documents and SEC filings
announcing the transactions contemplated hereby.

D. Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each Obligor a party thereto and is the legally valid and binding
obligation of each such Obligor, enforceable against each such Obligor in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

5.3 Financial Condition.

Borrower has heretofore delivered to Lenders, at Lenders’ request, the financial
statements described in subsection 4.1E. All such statements (other than the
Projections) were prepared in conformity with GAAP and fairly present the
financial position (on a Consolidated basis) of the entities described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows (on a Consolidated basis) of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes. None of Borrower and its
Subsidiaries has (or will have following the funding of the Term Loans on the
Closing Date) any Contingent Obligation, contingent liability or liability for
taxes, long-term lease or unusual forward or long-term commitment that, as of
the Closing Date, is not reflected in the foregoing financial statements or the
notes thereto and is required to be so reflected on such financial statements
(other than the Projections) under GAAP and which in any such case is material
in relation to the business, operations, properties, assets, condition
(financial or otherwise) of Borrower and its Subsidiaries (taken as a whole).

5.4 No Material Adverse Change.

Since December 31, 2011, no event or change has occurred that has resulted in or
evidences, or that could reasonably be expected to result in or evidence, either
in any case or in the aggregate, a Material Adverse Effect.

5.5 Title to Properties; Liens; Intellectual Property.

A. Title to Properties; Liens. The Credit Parties have (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), or (iii) good title to (in the case of all other personal property),
all of their respective material properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7.
Except for Permitted Liens, all such properties and assets are free and clear of
Liens.

B. Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, Borrower and its Subsidiaries own or have the right to
use, all Intellectual Property used in the conduct of their business. No claim
has been asserted and is pending by any Person challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property, nor does Borrower know of any valid basis for any
such claim, except for such claims that in the aggregate could not reasonably be
expected to result in a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

Except as could not reasonably be expected to have a Material Adverse Effect,
the use of such Intellectual Property by any or all of Borrower and its
Subsidiaries does not infringe on the rights of any Person. Except as could not
reasonably be expected to have a Material Adverse Effect, all federal and state
and all foreign registrations of and applications for Intellectual Property, and
all unregistered Intellectual Property, that are owned or licensed by any or all
of Borrower and its Subsidiaries on the Closing Date are described on Schedule
5.5B annexed hereto.

5.6 Litigation; Compliance with Laws.

There are no Proceedings (whether or not purportedly on behalf of any Credit
Party) at law or in equity or before or by any court or other Governmental
Authority, including the FCC, that are pending or, to the knowledge of any
Credit Party, threatened against or affecting any Credit Party, any property of
any Credit Party, the Obligations, the Loan Documents that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No Credit Party is (i) in violation of any applicable laws that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect or (ii) subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or Governmental Authority, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

5.7 Payment of Taxes.

Except to the extent permitted by subsection 6.3, all tax returns and reports of
each Credit Party required to be filed by any of them have been timely filed,
and all material taxes, assessments, fees and other governmental charges due and
owing by any such Credit Party and upon its properties, assets, income,
businesses and franchises have been paid. No Credit Party knows of any proposed
tax assessment against any Credit Party or any of its Subsidiaries which is not
being actively contested by such Credit Party or Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

5.8 Governmental Regulation.

No Credit Party is subject to regulation under the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation that may limit its ability to incur or
repay Indebtedness.

5.9 Securities Activities.

No Credit Party is engaged in the business of extending credit for the purpose
of, and no proceeds of any Term Loan or other extensions of credit hereunder
will be used for the purpose of, buying or carrying Margin Stock (within the
meaning of Regulation U of the Federal Reserve Board) or extending credit to
others for the purpose of purchasing or carrying any such Margin Stock, in each
case in contravention of Regulation T, U or X of the Federal Reserve Board.

5.10 Employee Benefit Plans.

A. Each Credit Party is in compliance in all material respects with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed in all material respects all their obligations under each
Employee Benefit Plan in each case where the failure to do so could not
reasonably be expected to result

 

57



--------------------------------------------------------------------------------

in a Material Adverse Effect. Each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code is so qualified.

B. No ERISA Event has occurred or is reasonably expected to occur which could
reasonably be expected to result in a Material Adverse Effect or Event of
Default.

C. Except to the extent required under Section 4980B of the Internal Revenue
Code, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employees of any
Credit Party or any of its ERISA Affiliates.

D. As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed Five Hundred Thousand Dollars ($500,000).

5.11 Certain Fees.

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby.

5.12 Environmental Protection.

Except as set forth in Schedule 5.12 annexed hereto:

(i) the operations of each Credit Party (including all operations and conditions
at or in the Facilities) comply with all Environmental Laws except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect;

(ii) except where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect, each Credit Party has obtained all Governmental
Authorizations under Environmental Laws necessary to its operations, and all
such Governmental Authorizations are in good standing, and each Credit Party is
in compliance with all terms and conditions of such Governmental Authorizations;

(iii) except as could not reasonably be expected to have a Material Adverse
Effect, no Credit Party has received (a) any written notice or claim to the
effect that it is or may be liable to any Person as a result of or in connection
with any Hazardous Materials or (b) any letter or written request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state laws,
and, to the best of each Credit Party’s knowledge, none of the operations of any
Credit Party is the subject of any federal or state investigation relating to or
in connection with any Hazardous Materials at any Facility or at any other
location;

(iv) none of the operations of any Credit Party is subject to any judicial or
administrative proceeding alleging the violation of or liability under any
Environmental Laws which if adversely determined could reasonably be expected to
have a Material Adverse Effect;

(v) no Credit Party nor any of its Facilities or operations are subject to any
outstanding written order or agreement with any Governmental Authority or
private party relating to any Environmental Laws or any Environmental Claims,
that could reasonably be expected to have a Material Adverse Effect;

 

58



--------------------------------------------------------------------------------

(vi) to the knowledge of the Credit Parties, no Lien in favor of any
Governmental authority securing in whole or in part any Liability under
Environmental Laws has attached to any property of any Credit Party and no
Credit Party, to its best knowledge, has any contingent liability in connection
with any Release of any Hazardous Materials by such Credit Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

(vii) no Credit Party nor, to the best knowledge of each Credit Party, any
predecessor of such Credit Party or its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment or Release of
Hazardous Materials at any Facility, and none of any Credit Party’s or any of
its Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent, in each case, that could reasonably be expected to have
a Material Adverse Effect;

(viii) no Hazardous Materials exist on, under or about any Facility in a manner
that has a reasonable possibility of giving rise to an Environmental Claim
having a Material Adverse Effect, and no Credit Party has filed any notice or
report of a Release of any Hazardous Materials that has a reasonable possibility
of giving rise to an Environmental Claim having a Material Adverse Effect;

(ix) no Credit Party and, to the best knowledge of each Credit Party, none of
its predecessors has disposed of any Hazardous Materials in a manner that has a
reasonable possibility of giving rise to an Environmental Claim having a
Material Adverse Effect; and

(x) no underground storage tanks or surface impoundments are on or at any
Facility which have a reasonable possibility of giving rise to an Environmental
Claim having a Material Adverse Effect.

5.13 Employee Matters.

There is no strike or work stoppage in existence or threatened involving any
Credit Party that could reasonably be expected to have a Material Adverse
Effect.

5.14 Solvency.

Each Credit Party is and, upon the incurrence of any Obligations by such Credit
Party on any date on which this representation is made, will be, Solvent.

5.15 Insurance.

Each Credit Party maintains, with, to its knowledge, financially sound and
reputable insurers, insurance with respect to its properties and business and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by corporations of established reputation
engaged in the same or similar business of such types and in such amounts as are
customarily carried under similar circumstances by such other corporations.

5.16 Disclosure.

No representation or warranty of any Obligor contained in any Loan Document or
in any other document, certificate or written statement furnished to Lenders by
or on behalf of such Obligor or its Subsidiaries for use in connection with the
transactions contemplated by this Agreement or any other

 

59



--------------------------------------------------------------------------------

Loan Document contains any untrue statement of a material fact or omits to state
a material fact (known to such Obligor, in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by each
Obligor to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

5.17 Foreign Assets Control Regulations and Anti-Money Laundering

Each Obligor and each Subsidiary of each Obligor is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Obligor and
no Subsidiary or Affiliate of an Obligor (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

5.18 Patriot Act.

Each Obligor and each Subsidiary of each Obligor are in compliance with (a) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Term Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

 

Section 6. BORROWER’S AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Term Loans and
other Obligations (other than contingent indemnification obligations), unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each other Credit Party to perform, all covenants in
this Section 6.

6.1 Financial Statements and Other Reports.

Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Borrower will deliver to Administrative Agent for distribution to Lenders, and
Administrative Agent will deliver to each Lender promptly upon receipt:

 

60



--------------------------------------------------------------------------------

(i) Quarterly Financials: as soon as available and in any event within sixty
(60) days after the end of each Fiscal Quarter, (a) the Form 10-Q filed by
Holdings with the Securities and Exchange Commission for such Fiscal Quarter and
(b) a Consolidated cash flow statement of Borrower and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter (including combining cash flow
information for each market) setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and certified by the chief financial officer of
Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments;

(ii) Year-End Financials: as soon as available and in any event within one
hundred twenty (120) days after the end of each Fiscal Year, (a) the Form 10-K
filed by Holdings with the Securities and Exchange Commission for such Fiscal
Year, (b) a Consolidated statement of cash flow of Borrower and its Subsidiaries
for such Fiscal Year (including combining cash flow information for each
market), all in reasonable detail and certified by the chief financial officer
of Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated and
(c) in the case of such Consolidated financial statements, a report thereon of
Crowe Horowath LLP or other independent certified public accountants of
recognized national standing selected by Borrower and satisfactory to Requisite
Lenders, which report shall be unqualified as to scope of audit, shall express
no doubts about the ability of Borrower and its Subsidiaries to continue as a
going concern, and shall state that such Consolidated financial statements
fairly present, in all material respects, the Consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such Consolidated financial statements has been
made in accordance with generally accepted auditing standards;

(iii) Compliance Certificates: together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to subdivisions (i) and
(ii) above, beginning with the fiscal period ending September 30, 2012, a
Compliance Certificate demonstrating in reasonable detail compliance during and
at the end of the applicable accounting periods with the restrictions contained
in Section 7, and (a) in the case of financial information delivered pursuant to
subdivision (i) above for any Fiscal Quarter, a reconciliation of that portion
of the Consolidated Operating Cash Flow contained in such Compliance Certificate
that is attributable to such Fiscal Quarter with such financial information so
delivered, and (b) in the case of financial information delivered pursuant to
subdivision (ii) above for any Fiscal Year, a reconciliation of the Consolidated
Operating Cash Flow contained in such Compliance Certificate with such financial
information so delivered;

(iv) Reconciliation Statements: (A) if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the Consolidated financial
statements of Borrower and its Subsidiaries delivered pursuant to subdivisions
(i) and (ii) above will differ in any material respect from the Consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then (a) together with the first delivery of financial statements pursuant to
subdivision (i) and (ii) above following such change, Consolidated financial
statements of Borrower and its

 

61



--------------------------------------------------------------------------------

Subsidiaries for (y) the current Fiscal Year to the effective date of such
change and (z) the two (2) full Fiscal Years immediately preceding the Fiscal
Year in which such change is made, in each case prepared on a pro forma basis as
if such change had been in effect during such periods, and (b) together with
each delivery of financial statements pursuant to subdivision (i) and (ii) above
following such change, a written statement of the chief financial officer of
Borrower setting forth the differences which would have resulted if such
financial statements had been prepared without giving effect to such change; and
(B) if the audited Consolidated financial statements of Borrower and its
Subsidiaries delivered pursuant to subdivision (ii) above for any Fiscal Year
revise, restate, or otherwise demonstrate that, any information contained in any
Compliance Certificate delivered pursuant to subdivision (iii) above for any
Fiscal Quarter ending during such Fiscal Year is incorrect, a written statement
of the chief financial officer of Borrower setting forth the changes to such
Compliance Certificate which would have resulted if such Compliance Certificate
had been prepared based solely on the audited Consolidated financial statements
of Borrower and its Subsidiaries for such accounting period;

(v) Events of Default, etc.: promptly upon any senior officer of any Credit
Party obtaining knowledge of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice to any Credit Party with respect to a claimed Event of Default
or Potential Event of Default, an Officer’s Certificate specifying the nature of
such claimed Event of Default, Potential Event of Default, default, event or
condition, and what action such Credit Party has taken, is taking and proposes
to take with respect thereto;

(vi) Litigation or Other Proceedings: promptly upon any senior officer of any
Credit Party obtaining knowledge of (a) the institution of any Proceeding or
Environmental Claim against or affecting any Credit Party or any property of any
Credit Party not previously disclosed in writing by the Credit Parties to
Lenders or (b) any material development in any Proceeding or Environmental Claim
that, in any case:

(1) has a reasonable possibility of giving rise to a Material Adverse Effect; or

(2) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;

written notice thereof together with such other non-privileged information as
may be reasonably available to the Credit Parties to enable Lenders to evaluate
such matters;

(vii) ERISA Events: promptly upon becoming aware of the occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action the Credit
Parties or any of their ERISA Affiliates have taken, are taking or propose to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;

(viii) ERISA Notices: with reasonable promptness, copies of (a) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Credit Party or any of its ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (b) all notices received by any Credit Party
or any of its ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (c) such other documents or governmental

 

62



--------------------------------------------------------------------------------

reports or filings relating to any Employee Benefit Plan as Administrative Agent
(or any Lender through the Administrative Agent) shall reasonably request;

(ix) Financial Plans: as soon as practicable and in any event no later than
thirty (30) days after the end of any Fiscal Year, a Consolidated plan and
financial forecast for the next Fiscal Year (the “Financial Plan” for such
Fiscal Year), including (a) forecasted Consolidated statements of income and
cash flows of Borrower and its Subsidiaries for such Fiscal Year (including
combining income and cash flow information by market), together with an
explanation of the assumptions on which such forecasts are based and
(b) forecasted Consolidated statements of income and cash flows of Borrower and
its Subsidiaries for each quarter of such Fiscal Year (including combining
income and cash flow information for each market);

(x) Environmental Notices, Audits and Reports: (a) promptly upon any senior
officer of any Credit Party obtaining knowledge of: (i)(A) unpermitted Releases,
or (B) the receipt by any Group Member of any notice of violation of or
potential liability or similar notice under, or the existence of any condition
that could reasonably be expected to result in violations of or liabilities
under, any Environmental Law that, for each of clauses (A) or (B), above, could
reasonably be expected to result in a Material Adverse Effect; or (ii) the
receipt by any Credit Party of notification that any property of any Credit
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Liabilities under Environmental Laws which could result in a
Material Adverse Effect; and (b) to the extent received by Borrower or any of
its Subsidiaries and as soon as practicable following receipt thereof, copies of
all environmental audits and reports, whether prepared by personnel of Borrower
or any of its Subsidiaries or by independent consultants, with respect to
significant environmental matters at any Facility or which relate to an
Environmental Claim which could result in a Material Adverse Effect;

(xi) First Lien Notices and Documents: concurrently with the delivery thereof or
promptly following receipt thereof, as applicable, copies of all written notices
(other than borrowing notices, but including any default notices) and other
documents delivered or received pursuant to the First Lien Loan Documents (other
than any fee letters) to the extent not otherwise delivered to the
Administrative Agent under the Loan Documents; and

(xii) Other Information: with reasonable promptness, such other information and
data with respect to any Obligor or any of its Subsidiaries as from time to time
may be reasonably requested by any Lender. Without limiting the foregoing, in
the event Holdings owns an interest in any Subsidiary other than a Credit Party,
or engages in any business other than ownership of the Credit Parties and the
businesses that Holdings was engaged in as of the Closing Date (and activities
incidental thereto); then in addition to the financial information required by
subsections 6.1(i) and (ii) above, Borrower shall deliver such financial
information as any Lender may reasonably request to supplement the Form 10-Qs
and Form 10-Ks, delivered by Holdings to fairly present the information
contained therein as it pertains solely to the Credit Parties.

Documents required to be delivered pursuant to clauses (i) and (ii) of this
subsection 6.1 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System (if applicable). Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the compliance certificates required by clause (iii) of this
subsection 6.1 to the Administrative Agent.

 

63



--------------------------------------------------------------------------------

6.2 Existence, etc.

Except as permitted under subsection 7.7 or where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, each Credit Party
will, and will cause each of its Subsidiaries to, at all times (a) preserve and
keep in full force and effect its legal existence and all of its rights and
franchises and (b) comply with all terms and provisions of all franchises and
licenses, including FCC Licenses, and shall suffer no loss or forfeiture thereof
or thereunder.

6.3 Payment of Taxes and Claims; Tax Consolidation.

A. Each Credit Party will, and will cause each of its Subsidiaries to, pay all
material taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that (i) such taxes and charges not in
excess of Five Million Dollars ($5,000,000) in the aggregate need not be paid
until ten (10) Business Days after the date due and (ii) no such charge or claim
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.

B. No Credit Party will file or consent to the filing of any combined income tax
return with any Person (other than the other Credit Parties and Holdings).

6.4 Maintenance of Properties; Insurance.

Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of such Credit Party and its Subsidiaries and from time to time will make or
cause to be made appropriate repairs, renewals and replacements thereof unless
the applicable Credit Party determines in good faith that the maintenance of
such property is not necessary for the conduct of its business. Each Credit
Party will maintain or cause to be maintained, with financially sound and
reputable insurers, insurance with respect to its properties and business
(including but not limited to business interruption insurance with respect to
the locations specified on Schedule 6.4) and the properties and businesses of
its Subsidiaries against loss or damage of the kinds customarily carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses. Each such policy of insurance shall name
Administrative Agent as the loss payee and/or additional insured thereunder, for
the ratable benefit of the Secured Parties, and shall provide for at least
thirty (30) days’ prior written notice to Administrative Agent of any material
modification or cancellation of such policy (except that in the case of
nonpayment of premium, such policy shall provided for at least ten (10) days’
prior written notice).

6.5 Keeping of Books; Inspection; Lender Meeting.

The Borrower shall keep proper books of record and account, in which full, true
and correct entries shall be made in accordance with GAAP and all other
applicable law of all financial transactions and the assets and business of the
Borrower. Subject to subsection 10.19, each Credit Party shall, and shall cause
each of its Subsidiaries to, permit any authorized representatives designated by
the Administrative Agent or any Lender to (a) visit and inspect any of the
properties of such Credit Party or any of its Subsidiaries, including its and
their financial and accounting records, and to make copies and

 

64



--------------------------------------------------------------------------------

take extracts therefrom, (b) discuss their affairs, finances and accounts with
its and their officers and (c) communicate directly with any registered
certified public accountants of any Obligor (provided that such Credit Party
may, if it so chooses, be present at or participate in any such discussion
provided that such presence or participation does not unreasonably delay the
proposed communications), all without material disruption to the business of any
Credit Party and upon reasonable notice and at such reasonable times during
normal business hours and as often as may be reasonably requested. Without in
any way limiting the foregoing, each Credit Party will, upon the request of
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at such Credit Party’s corporate offices
(or such other location as may be agreed to by such Credit Party and Requisite
Lenders) at such time as may be agreed to by such Credit Party and Requisite
Lenders.

6.6 Compliance with Laws; Maintenance of FCC Licenses.

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including the Communications Act), noncompliance
with which could reasonably be expected to cause a Material Adverse Effect.
Except as could not reasonably be expected to have a Material Adverse Effect,
each Credit Party shall obtain and maintain, and cause each of its Subsidiaries
to obtain and maintain in full force and effect, all licenses, permits,
franchises or Governmental Authorizations and approvals (including all FCC
Licenses) necessary to own, acquire or dispose (as applicable) of their
respective properties, to conduct their respective business or to comply with
construction, operating and reporting requirements of the FCC or any other
Governmental Authority.

6.7 Environmental Disclosure and Inspection.

A. Each Credit Party shall, and shall cause each of its Subsidiaries to,
exercise all reasonable due diligence in order to comply with all Environmental
Laws in each case where the failure to do so could reasonably be expected to
result in a Material Adverse Effect.

B. Each Credit Party agrees that Administrative Agent (at the direction of the
Requisite Lenders) may, after the occurrence and during the continuation of an
Event of Default or Potential Event of Default, from time to time and in its
reasonable discretion, retain an independent professional consultant to review
any report relating to compliance with Environmental Laws or a Release of
Hazardous Materials prepared by or for such Credit Party and to conduct its own
investigation of any Facility currently owned, leased, operated or used by such
Credit Party or any of its Subsidiaries, and each Credit Party agrees to use its
best efforts to obtain permission for Administrative Agent’s professional
consultant to conduct its own investigation of any Facility previously owned,
leased, operated or used by such Credit Party or any of its Subsidiaries. Each
Credit Party agrees to pay all reasonable fees, costs and expenses incurred by
Administrative Agent’s professional consultant hereunder. Each Credit Party
hereby grants to Administrative Agent, each Lender and their respective agents,
employees, consultants and contractors the right to enter into or onto the
Facilities currently owned, leased, operated or used by such Credit Party or any
of its Subsidiaries to perform such tests on such property as are reasonably
necessary to conduct such a review and/or investigation. Any such investigation
of any Facility shall be conducted, unless otherwise agreed to by such Credit
Party and Administrative Agent, upon reasonable advance notice and during normal
business hours and, to the extent reasonably practicable, shall be conducted so
as not to interfere with the ongoing operations at any such Facility or to cause
any damage or loss to any property at such Facility. Each Credit Party and
Administrative Agent hereby acknowledge and agree that any report of any
investigation conducted at the request of Administrative Agent pursuant to this
subsection 6.7B will be obtained and shall be used by Administrative Agent and
Lenders for the purposes of Lenders’ internal credit decisions, to monitor and
police the Term Loans and to protect Lenders’ security interests, if any,
created by the Loan Documents.

 

65



--------------------------------------------------------------------------------

Administrative Agent agrees to deliver a copy of any such report to such Credit
Party with the understanding that such Credit Party acknowledges and agrees that
(i) it will indemnify and hold harmless Administrative Agent and each Lender
from any costs, losses or liabilities relating to such Credit Party’s use of or
reliance on such report, (ii) neither Administrative Agent nor any Lender makes
any representation or warranty with respect to such report, and (iii) by
delivering such report to such Credit Party, neither Administrative Agent nor
any Lender is requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

C. Each Credit Party shall, at its own expense, provide copies of such
non-privileged documents or information in such Credit Party’s possession or
obtainable at a reasonable cost as Administrative Agent may reasonably request
in relation to any matters disclosed pursuant to this subsection 6.7.

6.8 Borrower’s Remedial Action Regarding Hazardous Materials.

Each Credit Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all necessary remedial action in connection with the
presence, storage, use, disposal, transportation or Release of any Hazardous
Materials on, under or about any Facility in order to comply with all applicable
Environmental Laws and Governmental Authorizations, except when, and only to the
extent that, such Credit Party’s liability for such presence, storage, use,
disposal, transportation or discharge of any Hazardous Materials is being
contested in good faith by such Credit Party or could not have a Material
Adverse Effect.

6.9 Interest Rate Contracts.

Borrower shall, within 90 days after the Closing Date, enter into and thereafter
maintain Interest Rate Agreements on terms and with counterparties reasonably
satisfactory to the Administrative Agent, to provide protection against
fluctuation of interest rates until the 2nd anniversary of the Closing Date for
a notional amount that equals at least 50% of the aggregate principal amount of
the Term Loans and First Lien Term Loans made on the Closing Date.

6.10 License Subsidiaries.

All FCC Licenses shall be held by one or more License Subsidiaries (and any
License Subsidiary may own more than one FCC License). The Borrower shall cause
each License Subsidiary from and after the Closing Date to (a) maintain a
separate legal existence from the Borrower and its other Subsidiaries, (b) not
make loans to or assume or guaranty the obligations of any Person (other than
pursuant to the Guaranty and the First Lien Guaranty), (c) otherwise be operated
in such a manner that the separate legal existence of such License Subsidiary
will not be disregarded in any insolvency or other legal proceeding, (d) hold no
assets other than the FCC licenses and have no financial obligations in each
case other than (i) contracts entered into in the ordinary course of business
and customary in the industry for broadcast company license subsidiaries which
do not result in the incurrence of any Indebtedness by any License Subsidiary,
(ii) contracts related to Permitted Acquisitions or other acquisitions,
Investments or dispositions permitted by subsections 7.3 and 7.7 to the extent
such License Subsidiary is party thereto solely for the purpose of transferring
or acquiring the applicable FCC Licenses and (iii) obligations to the
Administrative Agent, the Lenders, the First Lien Agent and the First Lien
Lenders as a Guarantor, (e) if not a Guarantor on the Closing Date, become a
Guarantor in accordance with the terms hereof and the other Loan Documents upon
or prior to the time of acquiring any FCC License and (f) grant a Lien in its
assets to the Administrative Agent pursuant to the Loan Documents.

6.11 Deposit Accounts and Securities Accounts.

 

66



--------------------------------------------------------------------------------

A. No later than November 7, 2012 (or such later date approved by the
Administrative Agent) each Credit Party shall (i) deposit all of its Cash in
deposit accounts that are maintained with one or more of the First Lien Lenders
or their Affiliates except for (x) Cash in the aggregate not to exceed, together
with any Cash Equivalents not maintained in securities accounts with one or more
of the First Lien Lenders or their Affiliates, $5,000,000 at any time and
(y) zero-balance accounts for the purpose of managing local disbursements and
payroll, withholding tax and other fiduciary accounts and (ii) maintain all of
its Cash Equivalents (other than any treasury stock of Holdings) in securities
accounts that are maintained with one or more of the First Lien Lenders or their
Affiliates, other than Cash Equivalents (other than any treasury stock of
Holdings) the aggregate value of which does not exceed, together with any cash
not maintained in deposit accounts with one or more of the First Lien Lenders or
their Affiliates, $5,000,000 at any time and (iii) deliver to the Administrative
Agent a written schedule setting forth each money market account, deposit
account and securities account which is maintained by the Borrower as of such
date as a “concentration account” or for cash management concentration purposes
(including, without limitation, the money market account at Florida Community
Bank, if then still in existence, but excluding the Borrower’s securities
account with Goldman Sachs), regardless of the balance maintained in such
account, including the account numbers, the names of the depositary or other
financial institution where such account is maintained; provided, however, that
the foregoing requirements shall not apply to any Cash or Cash Equivalents
maintained at an Alternative Cash Management Bank and subject to a Control
Agreement in accordance with subsection 6.11B below. The Borrower shall provide
an updated schedule including all of the information described in clause
(iii) above within sixty (60) days following any changes in such information.
The Borrower and each Credit Party hereby irrevocably authorizes each First Lien
Lender and Affiliate of such First Lien Lender at which any money market
accounts, deposit accounts or securities accounts of any Credit Party are
maintained to provide the Administrative Agent, upon request therefor by the
Administrative Agent, the account name, account number, current balance,
transaction activity and transaction history with respect to any such account.

B. If at any time any Cash Management Lender is a First Lien Non-Funding Lender,
the Borrower shall promptly notify the First Lien Agent as to whether any First
Lien Lender or any Affiliate of any First Lien Lender that is not a First Lien
Non-Funding Lender or an Affiliate of a First Lien Non-Funding Lender (each such
First Lien Lender or Affiliate, a “New Cash Management Bank”) is willing and
able to accept the transfer of all of the Cash or Cash Equivalents of the Credit
Parties held by such First Lien Non-Funding Lender. If a New Cash Management
Bank exists at such time, the Borrower shall transfer all of such Cash and Cash
Equivalents held by such First Lien Non-Funding Lender as promptly as possible
and in any event no later than ninety (90) days following the date that the
applicable Cash Management Lender became a First Lien Non-Funding Lender (the
“Applicable Date”) to such New Cash Management Bank. If no New Cash Management
Bank exists at such time, the Borrower shall transfer all of such Cash and Cash
Equivalents held by such First Lien Non-Funding Lender as promptly as possible
and in any event no later than forty five (45) days following the Applicable
Date to one or more financial institutions reasonably acceptable to the First
Lien Agent (any such financial institution, an “Alternative Cash Management
Bank”). The Credit Parties shall ensure that any accounts held by an Alternative
Cash Management Bank in accordance with the immediately preceding sentence shall
be subject to an agreement, in form and substance satisfactory to the Requisite
Lenders, among the Administrative Agent, the Alternative Cash Management bank
and the Credit Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent
(or the First Lien Agent, in its capacity as agent for the Administrative Agent,
until the repayment in full in cash of the First Lien Obligations) (a “Control
Agreement”).

 

67



--------------------------------------------------------------------------------

Section 7. BORROWER’S NEGATIVE COVENANTS

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Term Loans and
other Obligations (other than contingent indemnification obligations), unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each other Credit Party to perform, all covenants in
this Section 7.

7.1 Indebtedness.

The Obligors shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(i) The Credit Parties may become and remain liable with respect to the
Obligations and may remain liable with respect to the Indebtedness existing as
of the Closing Date as set forth in Schedule 7.1 annexed hereto (but not any
refinancing or renewal of any such Indebtedness described in Schedule 7.1);

(ii) Borrower and its Subsidiaries may become and remain liable with respect to
Contingent Obligations permitted by subsection 7.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;

(iii) Borrower and its Subsidiaries may become and remain liable with respect to
Indebtedness in respect of Capital Leases and/or secured purchase money
Indebtedness in a combined aggregate amount not to exceed Three Million Five
Hundred Thousand Dollars ($3,500,000) at any time; provided that with respect to
any purchase money Indebtedness, such Indebtedness shall be secured only by the
assets purchased with the proceeds thereof (and proceeds thereof) and at least
80% of the purchase price of such assets was provided by the proceeds of such
purchase money Indebtedness;

(iv) The Subsidiaries of Borrower may become and remain liable with respect to
Indebtedness to Borrower or another Subsidiary of Borrower and Borrower may
become and remain liable with respect to Indebtedness to a Subsidiary of
Borrower; provided that (x) all such intercompany Indebtedness shall be
subordinated in right of payment to the cash payment in full of the Obligations
and any payment by any Subsidiary of Borrower under the Guaranty shall result in
a pro tanto reduction of the amount of any intercompany Indebtedness owed by
such Subsidiary to Borrower and (y) no Excluded Subsidiary shall be a party to
such intercompany indebtedness;

(v) Borrower and its Subsidiaries may become and remain liable in respect of
accounts payable, accrued expenses and other deferred expenses constituting
Indebtedness not in excess of Three Million Dollars ($3,000,000) outstanding at
any time;

(vi) The Credit Parties may become and remain liable in respect of (i) any
Permitted KOAS Seller Note having a principal amount not in excess of Four
Million Five Hundred Thousand Dollars ($4,500,000) outstanding at any time or
(ii) any Permitted KVGS Seller Note having a principal amount not in excess of
Four Million Dollars ($4,000,000) outstanding at any time;

 

68



--------------------------------------------------------------------------------

(vii) Borrower and its Subsidiaries may become and remain liable with respect to
other unsecured Indebtedness in an aggregate principal amount not to exceed Two
Million Five Hundred Thousand Dollars ($2,500,000);

(viii) Holdings may become and remain liable with respect to any Holdings
Advance permitted by subsection 7.5; and

(ix) Borrower may become and remain liable in respect of Indebtedness owing
under the First Lien Credit Agreement; provided that the amount of all such
Indebtedness shall not exceed the Maximum First Lien Amount (as defined in the
Intercreditor Agreement) at any time; provided, further that the incurrence of
any First Lien Incremental Term Loan Commitment shall be limited to the maximum
amount set forth in the First Lien Credit Agreement as in effect on the date
hereof (without giving effect to any amendments, consents or waivers thereunder,
including to any pro forma compliance tests therein).

7.2 Liens and Related Matters.

A. Prohibition on Liens. The Credit Parties shall not, and shall not permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of any Credit Party or any of its Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any State or under any
similar recording or notice statute, except for the following:

(i) Permitted Encumbrances;

(ii) Liens granted pursuant to the Security Documents;

(iii) purchase money Liens securing purchase money Indebtedness permitted
pursuant to subsection 7.1(iii); provided that (a) the purchase of the asset
subject to such Lien is permitted under the terms of subsection 7.7 and (b) such
Liens encumber only the asset so purchased (and proceeds thereof);

(iv) Liens securing Capital Leases permitted under subsections 7.1(iii) and 7.8;

(v) Liens securing Indebtedness, not otherwise covered under subclauses
(i) through (iv) above, not to exceed Six Hundred Thousand Dollars ($600,000) in
the aggregate; and

(vi) Liens securing the First Lien Indebtedness and other “Obligations” under
and as defined in the First Lien Credit Agreement, in each case to the extent
permitted under subsection 7.1(ix).

B. Equitable Lien in Favor of Lenders. If any Credit Party or any of its
Subsidiaries shall create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Permitted Liens, it
shall make or cause to be made effective provision whereby the Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
secured thereby as long as any such Indebtedness shall be so secured (unless by
operation of law, contract or otherwise the Liens securing the Obligations are
senior to such other Liens); provided that, notwithstanding the

 

69



--------------------------------------------------------------------------------

foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any Lien other than a Permitted Lien.

C. No Further Negative Pledges. Except as provided herein and in the First Lien
Credit Agreement and with respect to specific property encumbered to secure
payment of particular Indebtedness not prohibited by this Agreement or to be
sold pursuant to an executed agreement with respect to an Asset Sale permitted
by this Agreement, neither any Credit Party nor any of its Subsidiaries shall
enter into any agreement prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired other
than leases or licenses of specified property which prohibit Liens on such
property.

D. No Restrictions on Subsidiary Distributions to Credit Parties or Other
Subsidiaries. Except as provided herein and in the First Lien Loan Documents,
the Credit Parties will not, and will not permit any of their respective
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any such Subsidiary to (i) pay dividends or make any other distributions on
any of such Subsidiary’s capital stock owned by such Credit Party or any other
Subsidiary of such Credit Party, (ii) repay or prepay any Indebtedness owed by
such Subsidiary to such Credit Party or any other Subsidiary of such Credit
Party, (iii) make loans or advances to such Credit Party or any other Subsidiary
of such Credit Party, or (iv) transfer any of its property or assets to such
Credit Party or any other Subsidiary of such Credit Party.

7.3 Investments; Joint Ventures.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(i) Investments in Cash and Cash Equivalents;

(ii) Investments owned by them as of the Closing Date in any of their respective
Subsidiaries;

(iii) Intercompany loans to the extent permitted under subsection 7.1(iv);

(iv) Consolidated Capital Expenditures not prohibited hereunder;

(v) Investments consisting of surety bonds, escrow arrangements, security
deposits and like transactions incurred either (a) in the ordinary course of
business or (b) in connection with a Permitted Acquisition;

(vi) Investments in newly formed Subsidiaries; provided that such Subsidiaries
become parties to the Guaranty and the other Loan Documents to the same extent
as the existing Guarantors;

(vii) Investments existing as of the Closing Date as set forth in Schedule 7.3;

(viii) So long as no Event of Default or Potential Event of Default shall have
occurred and be continuing, or would result therefrom, Borrower and its
Subsidiaries may make other Investments; provided that (a) any Cash
consideration paid or advanced to make any such Investment, together with all
Cash consideration paid or advanced to make all such Investments made pursuant
to this clause (viii), shall not exceed Two Million Eight Hundred Seventy-Five
Thousand Dollars ($2,875,000) in the aggregate, and (b) the value of any
non-Cash

 

70



--------------------------------------------------------------------------------

consideration paid or advanced to make any such Investment, together with the
value of all non-Cash consideration paid or advanced to make all such
Investments described under this clause (viii), shall not exceed Five Million
Seven Hundred Fifty Thousand Dollars ($5,750,000) in the aggregate (it being
understood that the value of any such non-Cash consideration shall be determined
in good faith by Borrower at the time such consideration is paid or advanced to
make the applicable Investment);

(ix) Investments in Joint Ventures in radio broadcast operations or other
businesses reasonably related thereto in an aggregate amount not to exceed Five
Million Seven Hundred Fifty Thousand Dollars ($5,750,000);

(x) Investments with respect to transactions permitted pursuant to subsection
7.7; and

(xi) Investments in FM Translators; provided that (a) the aggregate amount of
all Investments made in any Fiscal Year pursuant to this subsection 7.3(xi)
shall not exceed Two Million Three Hundred Thousand Dollars ($2,300,000) and
(b) the aggregate amount of all Investments made pursuant to this subsection
7.3(xi) from and after the Closing Date shall not exceed Five Million Seven
Hundred Fifty Thousand Dollars ($5,750,000).

7.4 Contingent Obligations.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, create or become or remain liable with
respect to any Contingent Obligation, except:

(i) The Credit Parties and their respective Subsidiaries may become and remain
liable with respect to Contingent Obligations incurred pursuant to the Loan
Documents;

(ii) Borrower may become and remain liable with respect to Contingent
Obligations under Interest Rate Agreements required under subsection 6.9 or
entered into with respect to the Obligations;

(iii) Contingent Obligations with respect to transactions permitted pursuant to
subsection 7.1(vi), subsection 7.3(viii) or subsection 7.7;

(iv) Borrower and its Subsidiaries may become and remain liable with respect to
performance bonds or deposits or other surety arrangements supporting insurance
obligations or other commitments or undertakings arising in the ordinary course
of business consistent with past practice;

(v) Contingent Obligations existing as of the Closing Date as set forth in
Schedule 7.4 annexed hereto; and

(vi) Contingent Obligations consisting of any Credit Party (other than a License
Sub) guaranteeing (or otherwise supporting) the obligations of another Credit
Party which are permitted hereunder.

7.5 Restricted Junior Payments.

 

71



--------------------------------------------------------------------------------

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Junior Payment; provided that:

(i) Borrower may make distributions to Holdings for tax obligations incurred by
Holdings as a result of the capital structure of Borrower and its Subsidiaries
or the operations or business of the Borrower and its Subsidiaries including the
pass-through of income to Holdings from the Credit Parties or as a result of the
disposition by Borrower of any interest in a Credit Party (including capital
gains taxes);

(ii) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom, Borrower may make Cash advances
(any such advance by Borrower or direct payment by Borrower or any of its
Subsidiaries in lieu of making such advance, being a “Holdings Advance”) to
Holdings in an amount sufficient to enable Holdings to pay reasonable and
customary fees, costs and expenses incurred by Holdings (and not payable to
Affiliates of Holdings) in connection with the public issuance of Securities of
Holdings (provided that each such Holdings Advance is evidenced by a promissory
note (which may consist of one master note that covers all Holding Advances from
time to time) payable on demand by Borrower;

(iii) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom and the Borrower is in compliance
with each of the Financial Covenants set forth in subsection 7.6 based upon the
most recently ended Fiscal Quarter for which financial statements are available
(and Borrower shall have delivered to Administrative Agent a Compliance
Certificate to such effect): Borrower may make Cash advances to Holdings in an
amount sufficient to enable Holdings to repurchase and (except for holding the
applicable repurchased public Securities as treasury stock) retire or otherwise
terminate up to an aggregate amount which, together with the aggregate amount of
Cash dividends permitted to be made pursuant to clause (v) below, does not
exceed the applicable Available Restricted Payments Amount, of the public
Securities of Holdings in any Fiscal Year;

(iv) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom: Borrower may make Cash advances to
Holdings in an amount sufficient to enable Holdings to repurchase and (except
for holding the applicable repurchased public Securities as treasury stock)
retire or otherwise terminate annually up to an aggregate of Seven Hundred and
Fifty Thousand Dollars ($750,000) of the Securities of Holdings held by current
or former employees of any Credit Party to reimburse such current or former
employees for tax liabilities incurred in connection with the vesting of such
Securities.

(v) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom and the Borrower is in compliance
with the Financial Covenants set forth in subsection 7.6 based upon the most
recently ended fiscal Quarter for which financial statements are available,
Borrower may declare and pay Cash dividends to Holdings for the sole purpose of
paying Cash dividends to Holdings’ stockholders, provided that such Cash
dividends may not exceed in the aggregate, together with the aggregate amount of
Cash advances permitted to be made pursuant to clause (iii) above, the
applicable Available Restricted Payments Amount; and

(vi) so long as no Event of Default has occurred under Section 8.1, 8.6 or 8.7,
Borrower may (a) make regularly scheduled interest (at the non-default rate) and
principal

 

72



--------------------------------------------------------------------------------

payments on the Permitted Seller Notes and (b) make prepayments of the Permitted
Seller Notes, in each case to the extent not prohibited by the subordination
provisions thereof.

7.6 Financial Covenants.

A. Minimum Interest Coverage Ratio. Borrower shall not permit the ratio of
(i) Consolidated Operating Cash Flow to (ii) Consolidated Cash Interest Expense
for any four consecutive Fiscal Quarter period ending as of the last day of any
Fiscal Quarter of Borrower (the “Measurement Period”) to be less than 1:70:1:00.

B. Maximum Consolidated Total Debt Ratio. Borrower shall not permit the
Consolidated Total Debt Ratio for a Measurement Period ending as of the last day
of such Fiscal Quarter during any of the periods set forth below to exceed the
correlative ratio indicated:

 

Periods

   Maximum
Consolidated Total
Debt Ratio

Closing Date – March 31, 2013

   6:00:1.00

April 1, 2013 – December 31, 2013

   5:75:1.00

January 1, 2014 – December 31, 2014

   5:25:1.00

January 1, 2015 – December 31, 2015

   4.75:1.00

January 1, 2016 – December 31, 2016

   4:25:1.00

January 1, 2017 and thereafter

   3:75:1.00

C. For purposes of determining compliance with the covenants set forth in
subsections 7.6A and 7.6B above (the “Financial Covenants”), any cash equity
contribution to Borrower from the proceeds of Equity Interests (excluding any
Disqualified Stock) issued by Holdings after the last day of the applicable
Fiscal Quarter with respect to which the Financial Covenants are being tested
and on or prior to the day that is 10 days after the day on which financial
statements are required to be delivered for such Fiscal Quarter will, at the
irrevocable election of Borrower, be included in the calculation of Consolidated
Operating Cash Flow solely for the purposes of determining compliance with the
Financial Covenants at the end of such Fiscal Quarter and any subsequent period
that includes such Fiscal Quarter (any such equity contribution so included as
an addition to the calculation of Consolidated Operating Cash Flow, a “Specified
Equity Contribution”); provided that (a) in each consecutive four Fiscal Quarter
period there will be at least two (2) Fiscal Quarters in which no Specified
Equity Contribution is made, (b) the amount of any Specified Equity Contribution
will be no greater than the amount required to cause Borrower to be in
compliance with the Financial Covenants, (c) all Specified Equity Contributions
will be disregarded for purposes of the calculation of Consolidated Operating
Cash Flow for all other purposes, including calculating basket levels, pricing
and other items governed by reference to Consolidated Operating Cash Flow,
(d) there shall be no more than four (4) Specified Equity Contributions made in
the aggregate after the Closing Date, and (e) any Term Loans or other
Indebtedness prepaid with the proceeds of Specified Equity Contributions shall
be deemed outstanding for purposes of determining compliance with the Financial
Covenants for the current Fiscal Quarter and the next three Fiscal Quarters
thereafter.

7.7 Restriction on Fundamental Changes; Asset Sales and Acquisitions; Restricted
Marketing Agreements.

 

73



--------------------------------------------------------------------------------

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, sub-lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any part of their
business, property or fixed assets, whether now owned or hereafter acquired
(other than sales and other dispositions, including the sale, transfer,
replacement or other disposition of equipment and inventory, in each case, in
the ordinary course of business), or acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business of any Person or enter into any Restricted Marketing Agreement except:

(i) (a) (x) Borrower may be merged or consolidated with or into any Subsidiary
of Borrower (provided that Borrower shall be the continuing or surviving entity)
and (y) any Subsidiary of Borrower may be merged or consolidated with or into
any other Subsidiary of Borrower (and, if either party to the merger or
consolidation is a Guarantor, then the surviving entity shall also be a
Guarantor) and, (b) any Subsidiary of Borrower may liquidate or dissolve as long
as in connection therewith all of its assets are transferred to Borrower or any
Subsidiary of Borrower; provided that a License Sub that is holding any FCC
Licenses may only be merged with or liquidated or dissolved into, another
License Sub; provided further, that none of the foregoing transactions shall
result in any diminution in ownership by Borrower (on a Consolidated basis) of
any of the assets affected thereby;

(ii) Borrower and its Subsidiaries may dispose of obsolete, worn out or surplus
property in the ordinary course of business;

(iii) Borrower and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided, however, that none of
Borrower or any Subsidiary may sell or otherwise dispose of assets to any
Excluded Subsidiary;

(iv) So long as no Event of Default or Potential Event of Default shall have
occurred and be continuing, or would result therefrom, Borrower and its
Subsidiaries may consummate acquisitions of radio broadcasting stations in the
United States (each, a “Permitted Acquisition”) upon satisfaction of the
following conditions:

(a) each of the conditions set forth in subsection 4.2 shall have been satisfied
to the extent applicable; and

(b) prior to any such Permitted Acquisition, Borrower shall have demonstrated,
to Requisite Lenders’ reasonable satisfaction, compliance on a Pro Forma Basis
with each of the covenants set forth in subsection 7.6 after giving effect to
such Permitted Acquisition and throughout the remaining term of this Agreement
and shall provide projections to Administrative Agent and the Lenders evidencing
such compliance, all of the foregoing to be reasonably satisfactory in form and
substance to Requisite Lenders; provided, however, that if on the date of such
Permitted Acquisition the aggregate consideration paid for all the Acquired
Stations in such Permitted Acquisition is less than Twenty-Five Million Dollars
($25,000,000), notwithstanding the forgoing in this clause (b), Borrower shall
only be required to deliver an Officer’s Certificate of Borrower confirming that
the representations and warranties in Section 5 continue to be true, correct and
complete in all material respects as of the Permitted Acquisition Closing Date
and providing a representation and warranty that Borrower’s commercially
reasonable projections demonstrate that Borrower shall be in compliance

 

74



--------------------------------------------------------------------------------

on a Pro Forma Basis with each of the covenants set forth in subsection 7.6
after giving effect to such Permitted Acquisition and throughout the term of
this Agreement.

(v) As long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom, Borrower and its Subsidiaries may
acquire (a) KOAS-FM for the aggregate purchase price of not more than Four
Million Five Hundred Thousand Dollars ($4,500,000) on or after the Closing Date;
provided that at least Two Million Dollars ($2,000,000) of such purchase price
is financed by a Permitted KOAS Seller Note and (b) KVGS-FM for the aggregate
purchase price of not more than Four Million Dollars ($4,000,000) on any date
after the Closing Date; provided that in connection with any such acquisition,
Borrower shall deliver an Officer’s Certificate of Borrower, together with
detailed calculations, demonstrating the Consolidated Total Debt Ratio not in
excess of 4.25:1.00 on a Pro Forma Basis after giving effect to such
acquisition;

(vi) Borrower and its Subsidiaries may make Asset Sales of assets having an
aggregate, cumulative fair market value not to exceed Twelve Million Dollars
($12,000,000) since the Closing Date; provided that (a) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof and (b) the sole consideration received shall be Cash;

(vii) Borrower and its Subsidiaries may make other Asset Sales; provided that
either (I) each of the following conditions is satisfied: (a) the assets subject
to such Asset Sales, in the aggregate together with all other assets sold
pursuant to Asset Sales of the Borrower and its Subsidiaries since the Closing
Date did not generate more than 5% of Consolidated Operating Cash Flow taken as
a single accounting period (calculated on a cumulative basis since the Closing
Date) and excluding for such purpose Borrower’s corporate overhead to the extent
deducted in determining net income, (b) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof and
(c) the sole consideration received shall be Cash or (II) Requisite Lenders
approve of such Asset Sale;

(viii) Borrower and its Subsidiaries may acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business of any Person to the extent such acquisition constitutes an Investment
otherwise permitted under subsection 7.3(ix); and

(ix) Borrower and its Subsidiaries may enter into Restricted Marketing
Agreements upon satisfaction of the following conditions:

(a) if the applicable Restricted Marketing Agreement does not pertain to a
station subject to a pending Permitted Acquisition or a pending acquisition
permitted by subsection 7.7(v), such Restricted Marketing Agreement together
with any other Restricted Marketing Agreements pertaining to stations not
subject to pending Permitted Acquisitions or pending acquisitions permitted by
subsection 7.7(v) in effect at such time shall not result (or be projected to
result) in Marketing Agreement Payments of more than 10% of Consolidated
Operating Cash Flow for any four consecutive Fiscal Quarter Period; and

(b) Borrower shall have delivered to Administrative Agent and the Lenders an
Officer’s Certificate dated as of the date Borrower or its Subsidiaries enter
into such Restricted Marketing Agreement and calculated to give effect to any
related transactions, demonstrating compliance with the conditions set forth in
this subsection 7.7(ix) and the

 

75



--------------------------------------------------------------------------------

covenants set forth in this Agreement after giving effect to such Restricted
Marketing Agreement.

7.8 Sales and Lease-Backs.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease, whether an Operating
Lease or a Capital Lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (i) which Credit Parties or any of
their respective Subsidiaries has sold or transferred or is to sell or transfer
to any other Person (other than the Credit Parties or any of their respective
Subsidiaries) or (ii) which Credit Parties or any of the respective Subsidiaries
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by the Credit Parties or any of their
respective Subsidiaries to any Person (other than the Credit Parties or any of
their respective Subsidiaries) in connection with such lease.

7.9 Sale or Discount of Receivables.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, sell with recourse, or discount or
otherwise sell for less than the face value thereof, any of their notes or
accounts receivable other than (i) in the ordinary course of business and
(ii) the settlement, compromise or discounting of any notes or accounts in
connection with the collection thereof (or the classification thereof as
uncollectible) in a manner consistent with customary accounting practice.

7.10 Transactions with Shareholders and Affiliates.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of 10% or more of any class of
Equity Securities of any Obligor or with any Affiliates of any Obligor or of any
such holder, on terms that are less favorable to such Credit Party or such
Subsidiary, as the case may be, than those that might be obtained at the time
from Persons who are not such a holder or Affiliate; provided that the foregoing
restrictions shall not apply to (i) any transactions between or among the Credit
Parties, (ii) any transactions between or among Excluded Subsidiaries,
(iii) reasonable and customary fees paid to members of the Board of Directors of
the Credit Parties and their respective Subsidiaries, (iv) any transactions
between or among the Credit Parties and Holdings that are expressly permitted
under the terms and provisions of this Agreement, (v) acquisitions permitted by
subsection 7.7(v) and (v) the Permitted Seller Notes.

7.11 Conduct of Business.

A. From and after the Closing Date, no Credit Party will engage in any business
other than (i) the business engaged in by any Credit Party on the Closing Date,
and similar or related businesses and reasonable extensions thereof, and
(ii) such other lines of business as may be consented to by the Requisite
Lenders; provided that, notwithstanding anything to the contrary in this
Agreement, no License Sub shall engage in any business or incur any liabilities
other than the ownership of its respective FCC Licenses and the execution,
delivery and performance of the Loan Documents to which it is a party and
activities incidental to the foregoing. Anything to the contrary in this
subsection 7.11 notwithstanding, Borrower and its Subsidiaries may engage,
pursuant to Investments permitted under subsection 7.3(ix), in the business
conducted by the businesses or Persons acquired through such Investments.

B.

 

76



--------------------------------------------------------------------------------

7.12 Amendments or Waivers of Specified Documents and Charter Documents.

A. Amendments of Subordinated Debt Documents or Permitted Seller Notes. No
Credit Party shall amend, supplement or otherwise change the terms of any
Subordinated Debt Documents or any Permitted Seller Note, or make any payment
consistent with an amendment, supplement or change thereto, if the effect of
such amendment, supplement or change is to increase the interest rate on any
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate or make less restrictive or less burdensome any such event of default
or increase any grace period related thereto), change the redemption, prepayment
or defeasance provisions thereof in such a manner that makes such provisions
more burdensome or restrictive on any Credit Party, change the subordination
provisions thereof (or of any guaranty thereof), or change any collateral
therefor (other than to release such collateral), or if the effect of such
amendment, supplement or change, together with all other amendments, supplements
or changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of any Subordinated
Indebtedness or any Permitted Seller Note, as applicable, (or a trustee or other
representative on their behalf) which would be adverse to any Credit Party,
Administrative Agent or Lenders, without the prior written consent of Requisite
Lenders.

B. Amendment of First Lien Loan Documents. No Credit Party shall amend or
otherwise change the terms of any First Lien Loan Documents, or make any payment
consistent with an amendment thereof or change thereto, except as not prohibited
under the Intercreditor Agreement.

C. Charter Documents. No Credit Party will agree to any material amendment to,
or waive any of its material rights under, its certificates or articles of
incorporation, bylaws or other documents relating to its capital stock (other
than amendments or waivers which individually, or together with all other
amendments, waivers or changes made, would not be adverse to, Administrative
Agent or Lenders) without, in each case, obtaining the written consent of
Requisite Lenders to such amendment or waiver.

7.13 Fiscal Year.

No Credit Party shall change its Fiscal Year-end from December 31 without the
consent of Requisite Lenders.

 

Section 8. EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

8.1 Failure to Make Payments When Due.

Failure by Borrower to pay any installment of principal of any Term Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; failure by Borrower to pay
interest on any Term Loan within one (1) Business Day after the date due; or
failure by Borrower to pay any fee or any other amount due under this Agreement
within five (5) Business Days after the date due; or

8.2 Default in Other Agreements.

(i) Failure of any Credit Party to pay when due (including any applicable grace
period) (a) any principal of or interest on any Indebtedness (other than
Indebtedness referred to in subsection 8.1 or the First Lien Indebtedness) in an
individual principal amount of Six Million Dollars ($6,000,000) or more or

 

77



--------------------------------------------------------------------------------

any items of Indebtedness with an aggregate principal amount of Six Million
Dollars ($6,000,000) or more or (b) any Contingent Obligation in an individual
principal amount of Six Million Dollars ($6,000,000) or more or any Contingent
Obligations with an aggregate principal amount of Six Million Dollars
($6,000,000) or more, in each case beyond the end of any grace period provided
therefor; (ii) breach or default by Borrower or any of its Subsidiaries with
respect to any other term of (a) any evidence of any Indebtedness (other than
the First Lien Indebtedness) in an individual principal amount of Six Million
Dollars ($6,000,000) or more or any items of Indebtedness with an aggregate
principal amount of Six Million Dollars ($6,000,000) or more or any Contingent
Obligation in an individual principal amount of Six Million Dollars ($6,000,000)
or more or any Contingent Obligations with an aggregate principal amount of Six
Million Dollars ($6,000,000) or more or (b) any Term Loan agreement, mortgage,
indenture or other agreement relating to such other Indebtedness or Contingent
Obligation(s) with an aggregate principal amount of Six Million Dollars
($6,000,000), if the effect of such breach or default is to cause, or to permit
the holder or holders of that Indebtedness or Contingent Obligation(s) (or a
trustee on behalf of such holder or holders) to cause, or such Indebtedness or
Contingent Obligation(s) to become or be declared due and payable prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be (upon the giving or receiving of notice, lapse of time, both, or
otherwise); or (iii) a First Lien Event of Default exists and the effect of such
First Lien Event of Default is to accelerate the maturity of the Indebtedness
under the First Lien Loan Documents; or

8.3 Breach of Certain Covenants.

Failure of any Credit Party to perform or comply with any term or condition
contained in subsections 2.5, 6.2, or 6.11 or Section 7 of this Agreement; or

8.4 Breach of Warranty.

Any representation, warranty, certification or other statement made by any
Obligor or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by such Obligor or any of its respective
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect on the date as of which made;
or

8.5 Other Defaults Under Loan Documents.

Any Obligor shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) an officer of Borrower shall have obtained knowledge of such
default or (ii) receipt by Borrower of notice from Administrative Agent or
Requisite Lenders of such default; or

8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Obligor in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against any Obligor under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over such Obligor, or over all
or a substantial part of their property, shall have been entered; or there shall
have occurred the involuntary appointment of an interim receiver, trustee or
other custodian of such Obligor for all or a substantial part of their property;
or a warrant of attachment,

 

78



--------------------------------------------------------------------------------

execution or similar process shall have been issued against any substantial part
of the property of such Obligor, and any such event described in this clause
(ii) shall continue for sixty (60) days unless dismissed, bonded or discharged;
or

8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) Any Obligor shall have an order for relief entered with respect to it or
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or any
Obligor shall make any assignment for the benefit of creditors; or (ii) any
Obligor shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the Board of Directors
of any Obligor (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or

8.8 Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of Six Million Dollars
($6,000,000) or (ii) in the aggregate at any time an amount in excess of Six
Million Dollars ($6,000,000) (in either case not adequately covered by
insurance) shall be entered or filed against Borrower or any of its Subsidiaries
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days (or in any event later than
five (5) days prior to the date of any proposed sale thereunder); or

8.9 Dissolution.

Any order, judgment or decree shall be entered against any Obligor decreeing the
dissolution or split up of such Obligor or such Subsidiary and such order shall
remain undischarged or unstayed for a period in excess of thirty (30) days; or

8.10 Employee Benefit Plans.

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Borrower or any of its respective ERISA Affiliates in excess of Six Million
Dollars ($6,000,000) during the term of this Agreement; or there shall exist an
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which exceeds Six Million Dollars ($6,000,000); or

8.11 Failure of Security, Guaranty or Subordination.

(i) The Guaranty or any Security Document shall, at any time, cease to be in
full force and effect (other than by reason of a release of any Obligor or
Collateral in accordance with the terms hereof and thereof or the satisfaction
in full of all Obligations) or shall be declared null and void, or the validity
or enforceability thereof shall be contested by any Obligor, or the
Administrative Agent shall not have or cease to have a valid and perfected
Second Priority security interest in any material portion of the Collateral
(subject to Permitted Liens) to the extent contemplated by the Security
Documents, (ii) any agreement evidencing or governing the subordination of any
Permitted Seller Note or any Subordinated Indebtedness of Six Million Dollars
($6,000,000) or more in the aggregate shall fail to remain in full force

 

79



--------------------------------------------------------------------------------

or effect or any Credit Party shall breach the subordination provisions of the
Subordinated Indebtedness or any Permitted Seller Note or (iii) the
Intercreditor Agreement shall fail to remain in full force or effect or any
Credit Party shall breach the provisions thereof; or

8.12 FCC Licenses.

Any FCC License (other than auxiliary service licenses) relating to a Station
that has accounted for (or has been projected to account for, in case of any
newly acquired Stations) 10% or more of Consolidated Operating Cash Flow as of
the most recently concluded (or projected, as the case maybe) four consecutive
Fiscal Quarter period shall be canceled, terminated, modified in any material
adverse respect, renewed on terms that materially and adversely affect the
economic or commercial value thereof, or finally denied renewal for any reason;
or

8.13 Business Interruption.

Borrower shall permit any of its on the air broadcasting operations to be, or
any Station which contributes or Stations which in the aggregate contribute more
than 15% of the Consolidated Operating Cash Flow as of the most recently
concluded (or projected, as the case maybe) four consecutive Fiscal Quarter
period shall permit any of its on the air broadcasting operations to be,
interrupted for more than (i) any six (6) calendar days in any month or
(ii) ninety-six (96) consecutive hours, unless (i) the broadcasting operations
of all or substantially all of the radio stations in the relevant market are
also interrupted for a like period of time, or (ii) Borrower or its applicable
Subsidiary or Subsidiaries shall be receiving during such period sufficient
proceeds of business interruption insurance; provided, however, notwithstanding
the provisions of this subclause (ii) to the contrary, an Event of Default shall
be deemed to occur hereunder if the default described in this subsection 8.13
continues for a period of two hundred sixteen (216) hours during any period of
twelve (12) consecutive days; or

8.14 Change of Control.

There shall occur any Change of Control;

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Term Loans and (b) all other Obligations arising under the Loan Documents (which
obligations shall include payment of the premium set forth in subsection
2.4(B)(v)) shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by Borrower, and the Commitment of each Lender to make
any Term Loan hereunder shall thereupon terminate, and (ii) upon the occurrence
and during the continuation of any other Event of Default, Administrative Agent
shall, upon the written request of Requisite Lenders, or the Requisite Lenders
may by written notice to Borrower, declare all or any portion of the amounts
described in clauses (a) through (b) above to be, and the same shall forthwith
become, immediately due and payable, and the Commitment of each Lender to make
any Term Loan hereunder shall thereupon terminate.

Notwithstanding anything contained in the preceding paragraph, if at any time
within sixty (60) days after an acceleration of the Term Loans pursuant to such
paragraph Borrower shall pay all arrears of interest and all payments on account
of principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Term Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to Borrower, may at
their option rescind and annul such

 

80



--------------------------------------------------------------------------------

acceleration and its consequences (including the return to the applicable Credit
Party of any unapplied cash collateral in accordance with the Security
Documents); but such action shall not affect any subsequent Event of Default or
Potential Event of Default or impair any right consequent thereon. The
provisions of this paragraph are intended merely to bind the Administrative
Agent and the Lenders to a decision which may be made at the election of
Requisite Lenders and are not intended to benefit Borrower and do not grant
Borrower the right to require Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.

 

Section 9. ADMINISTRATIVE AGENT

9.1 Appointment and Duties.

A. Appointment of Administrative Agent. Each Lender hereby appoints GE Capital
(together with any successor Administrative Agent pursuant to subsection 9.5) as
the Administrative Agent hereunder and authorizes the Administrative Agent to
(i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Obligor, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
the Administrative Agent under the Loan Documents and (iii) exercise such powers
as are reasonably incidental thereto.

B. Duties as Collateral and Disbursing Agent. Without limiting the generality of
subsection 9.1A, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in subsection 8.6 or 8.7 or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in subsection 8.6 or 8.7 or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Secured
Party), (iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender and each of their respective
Affiliates to act as collateral sub-agent for the Administrative Agent and the
Secured Parties for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by an Obligor with, and
Cash and Cash Equivalents held by, such Lender or Affiliate thereof, and may
further authorize and direct the Lenders and their Affiliates to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Administrative
Agent, and each Lender hereby agrees (and agrees to cause each of its
Affiliates) to take such further actions to the extent, and only to the extent,
so authorized and directed. The Administrative Agent will promptly upon receipt
transmit to each Lender copies of any written notice required under a Loan
Document, Loan Documents, certificates or other material documents received from
or on behalf of any Obligor pursuant to any Loan Document in its capacity as
Administrative Agent.

 

81



--------------------------------------------------------------------------------

C. Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders (except to the limited extent provided in
subsection 2.1D with respect to the Register and in subsection 9.8), with duties
that are entirely administrative in nature, notwithstanding the use of the
defined term “Administrative Agent”, the terms “agent”, “administrative agent”
and “collateral agent” and similar terms in any Loan Document to refer to the
Administrative Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

D. Delegation of Rights and Duties. The Administrative Agent may, with the
consent of the Requisite Lenders, upon any term or condition it specifies with
the approval of the Requisite Lenders, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Section 9 to the extent provided
by the Administrative Agent.

9.2 Reliance and Liability.

A. Reliance. The Administrative Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with subsection 10.1, (ii) rely on the Register to
the extent set forth in subsection 2.1D, (iii) consult with any of its Related
Persons and, whether or not selected by it, any other advisors, accountants and
other experts (including advisors to, and accountants and experts engaged by,
any Obligor) and (iv) rely and act upon any document and information (including
those transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

B. No Responsibility for Certain Matters. None of the Administrative Agent and
its Related Persons shall be liable for any action taken or omitted to be taken
by any of them under or in connection with any Loan Document, and each Lender
and Borrower hereby waive and shall not assert (and Borrower shall cause each
other Obligor to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of the Administrative Agent or,
as the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein. Without limiting the foregoing, the
Administrative Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Requisite Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or

 

82



--------------------------------------------------------------------------------

furnished by or on behalf of any Related Person or any Obligor in connection
with any Loan Document or any transaction contemplated therein or any other
document or information with respect to any Obligor, whether or not transmitted
or (except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by the Administrative
Agent, including as to completeness, accuracy, scope or adequacy thereof, or for
the scope, nature or results of any due diligence performed by the
Administrative Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Obligor or as to the existence or continuation or possible occurrence or
continuation of any Event of Default or Potential Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower or any Lender describing such Event of
Default or Potential Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each of
Borrower, each Lender hereby waives and agrees not to assert (and Borrower shall
cause each other Obligor to waive and agree not to assert) any right, claim or
cause of action it might have against the Administrative Agent based thereon.

C. Use of Discretion.

(i) No Action without Instructions. The Administrative Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
required to take or omit to take (a) under any Loan Document or (b) pursuant to
instructions from the Requisite Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).

(ii) Right Not to Follow Certain Instructions. Notwithstanding clause (i) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (a) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (b) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable law.

D. Administrative Agent Entitled to Act as Lender. The Administrative Agent and
its Affiliates may make loans and other extensions of credit to, acquire
Securities of, engage in any kind of business with, any Obligor or Affiliate
thereof as though it were not acting as Administrative Agent and may receive
separate fees and other payments therefor. To the extent the Administrative
Agent or any of its Affiliates makes any Term Loan or otherwise becomes a Lender
hereunder, it shall have and may exercise the same rights and powers hereunder
and shall be subject to the same obligations and liabilities as any other Lender
and the terms “Lender” and “Requisite Lender” and any similar terms shall,
except where otherwise expressly provided in any Loan Document, include, without
limitation, the Administrative Agent or such Affiliate, as the case may be, in
its individual capacity as Lender or as one of the Requisite Lenders,
respectively.

9.3 Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness.

 

83



--------------------------------------------------------------------------------

Each Lender acknowledges that it shall, independently and without reliance upon
the Administrative Agent or any Lender or any of their Related Persons or upon
any document solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Obligor and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Obligor or any Affiliate of any Obligor
that may come in to the possession of the Administrative Agent or any of its
Related Persons.

9.4 Expenses; Right to Indemnity.

A. Each Lender agrees to reimburse the Administrative Agent, each of its Related
Persons, each syndication agent, documentation agent and sole lead arranger and
bookrunner (the Administrative Agent and each such league table agent, each an
“Agent” and, collectively, the “Agents”), (to the extent not reimbursed by any
Obligor) promptly upon demand for such Lender’s Pro Rata Share with respect to
this Agreement or the transactions contemplated hereby for any reasonable and
documented out-of-pocket costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Obligor) that may be incurred by the
Administrative Agent or any of its Related Persons in connection with the
preparation, execution, delivery, administration, modification, consent, waiver
or enforcement of, or the taking of any other action (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding (including without limitation, preparation for and/or response
to any subpoena or request for document production relating thereto) or
otherwise) in respect of, or legal advice with respect to its rights or
responsibilities under, any Loan Document.

B. Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Obligor), from and
against such Lender’s aggregate Pro Rata Share of the Liabilities (including to
the extent not indemnified pursuant to subsection 9.4C, taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to on or for the account of any Lender) that may be imposed on, incurred by
or asserted against the Administrative Agent or any of its Related Persons in
any matter relating to or arising out of, in connection with or as a result of
any Loan Document, any Related Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by the Administrative Agent or any of
its Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Persons to the extent such liability has resulted from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person, as determined by a court of competent jurisdiction in a
final non-appealable judgment or order.

C. To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment is made to any Lender by the Administrative
Agent without the applicable withholding Tax being withheld from such payment
and the Administrative Agent has paid over the applicable withholding Tax to the
IRS or any other Governmental Authority, or the IRS or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which

 

84



--------------------------------------------------------------------------------

rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender shall indemnify the Administrative Agent fully for
all amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. The Administrative Agent may offset against any payment to any Lender
under a Loan Document, any applicable withholding Tax that was required to be
withheld from any prior payment to such Lender but which was not so withheld, as
well as any other amounts for which the Administrative Agent is entitled to
indemnification from such Lender under this subsection 9.4C.

9.5 Successor Administrative Agent.

A. The Administrative Agent may resign at any time by delivering 30 days prior
notice of such resignation to the Lenders and the Borrower, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective in accordance with the terms of this
subsection 9.5, and the Administrative agent may be removed at any time with or
without cause by an instrument or concurrent instruments in writing delivered to
the Borrower and the Administrative Agent and signed by the Requisite Lenders.
If the Administrative Agent delivers any such notice or the Requisite Lenders
remove the Administrative Agent, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent. Following the retiring Administrative
Agent’s notice of resignation or the removal date of the Administrative Agent,
the Requisite Lenders shall appoint a successor Administrative Agent. Each
appointment under this subsection 9.5A to a Person that is not a Lender or an
Affiliate or Approved Fund of a Lender shall be subject to the prior consent of
the Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.

B. Effective immediately upon its resignation or removal, (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
under the Loan Documents, (ii) the Lenders shall assume and perform all of the
duties of the Administrative Agent until a successor Administrative Agent shall
have accepted a valid appointment hereunder, (iii) the retiring or removed
Administrative Agent and its Related Persons shall no longer have the benefit of
any provision of any Loan Document other than with respect to any actions taken
or omitted to be taken while such retiring Administrative Agent was, or because
such Administrative Agent had been, validly acting as Administrative Agent under
the Loan Documents and (iv) subject to its rights under subsection 9.2C, the
retiring or removed Administrative Agent promptly shall take such action as may
be reasonably requested by the Requisite Lenders to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan Documents
(including any fee letter providing for regular fees) and to maintain a valid
and perfected Second Priority Lien (except as otherwise expressly provided in
the Security Documents) on all personal property of the Credit Parties.
Notwithstanding the foregoing, if no successor Administrative Agent is appointed
within 30 days following the retiring Administrative Agent’s notice of
resignation or the removal date of the Administrative Agent, the retiring or
removed Administrative Agent shall have the right to assign all Liens held by it
in the Collateral for the benefit of the Secured Parties to the Lenders. In
connection with such assignment the Lenders agree to execute and record such
assignment documentation as may be necessary to maintain the continuous
perfection of the Liens in the Collateral. Effective immediately upon its
acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents.

9.6 Security Documents, Etc. Each Lender hereby consents to the automatic
release and hereby directs the Administrative Agent to release (or, in the case
of clause B(ii) below, release or subordinate) the following:

 

85



--------------------------------------------------------------------------------

A. any Subsidiary of the Borrower from its guaranty of any Obligation of any
Obligor if all of the Securities of such Subsidiary owned by any Obligor are
sold in a sale or other disposition permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such sale or other disposition, such Subsidiary would not be required
to guaranty any Obligations pursuant to subsection 2.10A; and

B. any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is sold by an Obligor in a sale or other
disposition permitted by the Loan Documents (including pursuant to a valid
waiver or consent by the Requisite Lenders), to the extent all Liens required to
be granted in such Collateral pursuant to subsection 2.10A after giving effect
to such sale or other disposition have been granted, (ii) any property subject
to a Lien permitted hereunder in reliance upon subsection 7.2A(iii) and
(iii) all of the Collateral and all Obligors, upon (a) termination of the
Commitments, (b) payment and satisfaction in full in cash of all Term Loans and
all other Obligations that the Administrative Agent has been notified (following
a written request to the Lenders for such outstanding amounts from the
Administrative Agent) by or on behalf of the holder of such Obligations in
writing are then due and payable (or will be due and payable following notice or
expiration of any applicable grace period), (c) deposit of cash collateral with
respect to all Contingent Obligations in amounts and on terms and conditions and
with parties satisfactory to the Administrative Agent, the Secured Parties and
each Indemnitee that is owed such Obligations and (d) receipt by the Secured
Parties of liability releases from the Obligors each in form and substance
reasonably acceptable to the Requisite Lenders.

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance written notice from
Borrower (which notice shall be delivered to each Lender), to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this subsection 9.6.

9.7 Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Requisite Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by the Administrative Agent in reliance
upon the instructions of Requisite Lenders (or, where so required, such greater
proportion) and (iii) the exercise by the Administrative Agent or the Requisite
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

9.8 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among the
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by the Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to the Administrative
Agent) this Section 9, subsection 10.4 (Set-Off), subsection 10.5 (Ratable
Sharing) and subsection 10.19 (Confidentiality) and the decisions and actions of
the Administrative Agent and the Requisite Lenders (or, where expressly required
by the terms of this Agreement, a greater proportion of the Lenders) to the same
extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by subsection 9.4 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of Pro Rata Share or

 

86



--------------------------------------------------------------------------------

similar concept, (b) except as set forth specifically herein, each of the
Administrative Agent and the Lenders shall be entitled to act at its sole
discretion, without regard to the interest of such Secured Party, regardless of
whether any Obligation to such Secured Party thereafter remains outstanding,
whether such Secured Party is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation and (c) except as
set forth specifically herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

 

Section 10. MISCELLANEOUS

10.1 Assignments and Participations in Term Loans.

A. General. Each Lender shall have the right at any time to (i) sell, assign or
transfer to any Eligible Assignee or (ii) sell participations to any Person in,
all or any part of its Commitments or any Term Loan or Term Loans made by it or
any other interest herein or in any other Obligations owed to it; provided that
no such sale, assignment, transfer or participation shall, without the consent
of Borrower, require Borrower to file a registration statement with the
Securities and Exchange Commission or apply to qualify such sale, assignment,
transfer or participation under the securities laws of any state. Except as
otherwise provided in this subsection 10.1, no Lender shall, as between Borrower
and such Lender, be relieved of any of its obligations hereunder as a result of
any sale, assignment or transfer of, or any granting of participations in, all
or any part of its Commitments or the Term Loans or other Obligations owed to
such Lender.

B. Assignments.

(i) Amounts and Terms of Assignments. Each Commitment or Term Loan, or other
Obligation may (a) be assigned in any amount to another Lender, or to an
Affiliate or an Approved Fund of the assigning Lender or another Lender, with
the giving of notice to Borrower and Administrative Agent or (b) be assigned in
an aggregate amount of not less than One Million Dollars ($1,000,000) with
respect to Term Loans (or such lesser amount as shall constitute the aggregate
amount of the Commitments, Term Loans and other Obligations of the assigning
Lender) to any other Eligible Assignee with the giving of notice to Borrower and
Administrative Agent and with the consent of Borrower and Administrative Agent
(which consent of Borrower and Administrative Agent shall not be unreasonably
withheld and which consent, in the case of Borrower, (x) shall be deemed to have
been given if Borrower has not responded within five (5) Business Days of a
request for such consent and (y) shall not be required at any time that an Event
of Default has occurred and is continuing); provided that as long as no Event of
Default has occurred and is continuing, after giving effect to any such
assignment by an assigning Lender which is less than the total amount of such
assigning Lender’s aggregate Term Loan, the aggregate amount of such assigning
Lender’s Term Loan held by it shall not be less than One Million Dollars
($1,000,000). To the extent of any such assignment in accordance with either
clause (a) or (b) above, the assigning Lender shall be relieved of its
obligations with respect to its Commitments or Term Loans, or other Obligations
or the portion thereof so assigned. The parties to each such assignment shall
execute and deliver to Administrative Agent, for its acceptance, an assignment
agreement substantially in the form of Exhibit IX annexed hereto (or any other
form approved by the Administrative Agent) via an electronic settlement system
designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment),
together with (i) such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such assignment agreement may be

 

87



--------------------------------------------------------------------------------

required to deliver to Administrative Agent pursuant to subsection 2.7B(iii)(a)
and (ii) for assignments to any Eligible Assignee that is not already a Lender
or an Affiliate or Approved Fund of an assigning Lender, a processing fee of
Three Thousand Five Hundred Dollars ($3,500) (for which no Obligor shall have
any responsibility or liability). Upon such execution, delivery, and acceptance,
from and after the effective date specified in such assignment agreement,
(y) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
assignment agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
assignment agreement, relinquish its rights and be released from its obligations
under this Agreement (and, in the case of an assignment agreement covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto). The Commitments
hereunder shall be modified to reflect the Commitment of such assignee and any
remaining Commitment of such assigning Lender and, if any such assignment occurs
after the issuance of the Notes hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall be issued to the assignee and to the
assigning Lender, substantially in the form of Exhibit IV annexed hereto, as the
case may be, with appropriate insertions, to reflect the new Commitments and/or
outstanding Term Loans, as the case may be, of the assignee and the assigning
Lender.

(ii) Acceptance by Administrative Agent. Upon its receipt of an assignment
agreement substantially in the form of Exhibit IX annexed hereto executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with the processing fee referred to in subsection 10.1B(i) and any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iii)(a), Administrative Agent
shall, if such assignment agreement has been completed and is acceptable in form
and substance to Administrative Agent, and if Administrative Agent and Borrower
have consented to the assignment evidenced thereby (in each case to the extent
such consent is required pursuant to subsection 10.1B(i)), (a) accept such
assignment agreement by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of Administrative Agent to
such assignment) and (b) give prompt notice thereof to Borrower. Administrative
Agent shall maintain a copy of each assignment agreement delivered to and
accepted by it as provided in this subsection 10.1B(ii). No Obligor, Affiliate
of an Obligor, holder of Subordinated Indebtedness or an Affiliate of such a
holder shall at any time be a holder of any Obligations.

C. Participations. In addition to the other rights provided in this
subsection 10.1, each Lender may, without notice to or consent from the
Administrative Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loans);
provided, however, that, whether as a result of any term of any Loan Document or
of such grant or participation, (i) no such participant shall have a commitment,
or be deemed to have made an offer to commit, to make Term Loans hereunder, and,
except as provided in the applicable option agreement, none shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Obligors and the Secured
Parties towards such Lender, under any Loan Document shall remain unchanged and
each other party hereto shall continue to deal solely with such Lender, which
shall remain the holder of the Obligations in the Register, except that each
such participant shall be entitled to the benefit of subsections 2.6D and 2.7
but only to the extent such participant delivers the tax forms such

 

88



--------------------------------------------------------------------------------

Lender is required to collect pursuant to subsection 2.7B(iii) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation; provided, however, that in no case shall
such participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for actions
directly affecting (i) the extension of the regularly scheduled maturity of any
portion of the principal amount of or interest on any Term Loan allocated to
such participation or (ii) a reduction of the principal amount of or the rate of
interest payable on any Term Loan allocated to such participation, and all
amounts payable by Borrower hereunder (including amounts payable to such Lender
pursuant to subsections 2.6D and 2.7) shall be determined as if such Lender had
not sold such participations.

D. Assignments to Federal Reserve Banks. In addition to the assignments and
participations permitted under the foregoing provisions of this subsection 10.1,
any Lender may assign and pledge all or any portion of its Term Loans, the other
Obligations owed to such Lender, and its Notes to (i) any Federal Reserve Bank
as collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank, without notice to the Administrative Agent, or (ii) any holder of, or
trustee for the benefit of the holders of, such Lender’s Securities by notice to
the Administrative Agent; provided, however, that no such holder or trustee,
whether because of such grant or assignment or any foreclosure thereon (unless
such foreclosure is made through an assignment in accordance with subsection
10.1B above), shall be entitled to any rights of such Lender hereunder and no
such Lender shall be relieved of any of its obligations hereunder.

E. Information. Each Lender may furnish any information concerning the Obligors
and their respective Subsidiaries in the possession of that Lender from time to
time to assignees and participants (including prospective assignees and
participants), subject to subsection 10.19.

10.2 Expenses.

Borrower agrees to pay promptly (i) all the actual and reasonable, documented,
out-of-pocket costs and expenses of Administrative Agent and each Lender for the
preparation of the Loan Documents; (ii) the reasonable, out of pocket and
documented fees, expenses and disbursements of counsel to Administrative Agent
and of one counsel to the Lenders collectively in connection with the
negotiation, preparation, execution, interpretation and administration of the
Loan Documents and the Term Loans and any consents, amendments, waivers or other
modifications hereto or thereto and any other documents or matters requested by
any Obligor; (iii) all other actual, documented and reasonable out-of-pocket
costs and expenses incurred by Administrative Agent in connection with the
initial syndication of the Commitments and the negotiation, preparation and
execution of the Loan Documents and the transactions contemplated hereby and
thereby, in each case including the reasonable fees, charges and disbursements
of one primary legal counsel and one additional local counsel in each applicable
jurisdiction for the Administrative Agent (except that no Obligor shall be
required to pay financing fees or any other fees of any syndication member
unless agreed upon separately by Borrower); and (iv) all out of pocket costs and
expenses incurred by the Administrative Agent and each Lender in connection with
(a) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (b) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (c) the commencement,
defense, conduct of, intervention in, or the taking of any other action
(including preparation for and/or response to any subpoena or request for
document production relating thereto) with respect to, any proceeding (including
any bankruptcy or insolvency proceeding) related to any Obligor, Loan Document
or Obligation,

 

89



--------------------------------------------------------------------------------

including reasonable out-of-pocket fees and disbursements of one primary counsel
and one additional local counsel in each applicable jurisdiction and additional
counsels in the event of actual or potential conflicts of interest or the
availability of different claims or defenses.

10.3 Indemnity.

A. In addition to the payment of expenses pursuant to subsection 10.2, whether
or not the transactions contemplated hereby shall be consummated, Borrower
agrees to defend, indemnify, pay and hold harmless Agents, each Lender and their
respective Affiliates and each of their respective officers, directors,
employees and agents (collectively called the “Indemnitees”) from and against
any and all Liabilities, (including the reasonable fees and disbursements of
counsel for such Indemnitees) incurred in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person
(including any Obligor or Affiliate thereof), whether or not any such Indemnitee
shall be designated as a party or a potential party thereto), that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of the actions or activities of any Credit Party or
Affiliate thereof (including in respect of securities and commercial laws,
statutes, rules or regulations and Environmental Laws), this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby
(including any broker’s or finder’s fees alleged to have been incurred in
connection herewith or therewith, Lenders’ agreement to make the Term Loans
hereunder or the use or intended use of the proceeds of any of the Term Loans)
or the statements contained in the commitment letter delivered by any Lender to
Borrower with respect thereto (collectively called the “Indemnified
Liabilities”); provided that Borrower shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise solely from the gross negligence or willful
misconduct of that Indemnitee or any of its officers, directors, employees,
agents or Affiliates as determined by a final judgment of a court of competent
jurisdiction. To the extent that the undertaking to defend, indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, Borrower shall contribute, jointly
and severally, the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all non-excluded Indemnified
Liabilities incurred by the Indemnitees or any of them.

B. Without limiting the foregoing, “Indemnified Liabilities” includes all
Environmental Claims imposed on, incurred by or asserted against any Indemnitee,
including those arising from, or otherwise involving, any property of any
Obligor or any actual, alleged or prospective damage to property or natural
resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such property or natural resource or any
property on or contiguous to any real property of any Obligor, whether or not,
with respect to any such Environmental Claims, any Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Obligor or the owner, lessee or operator of any
property of any Obligor through any foreclosure action, in each case except to
the extent such Environmental Claims (i) are incurred solely following
foreclosure by any Secured Party or following any Secured Party having become
the successor-in-interest to any Credit Party and (ii) are attributable to acts
of such Indemnitee.

10.4 Set-Off.

Subject to the provisions of subsection 10.5, in addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
each of the Administrative Agent, each Lender and each Affiliate (including each
branch office thereof) of any of them is hereby authorized by Borrower at any
time or from time to time, without notice to Borrower or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special,

 

90



--------------------------------------------------------------------------------

including, but not limited to, Indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts) and any
other Indebtedness at any time held or owing by the Administrative Agent, such
Lender or any of their respective Affiliates to or for the credit or the account
of Borrower against and on account of the obligations and liabilities of
Borrower to such Person under this Agreement and the other Loan Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with this Agreement or any other Loan Document, irrespective
of whether or not (i) such Person shall have made any demand hereunder or
(ii) the principal of or the interest on the Term Loans or any other amounts due
hereunder shall have become due and payable pursuant to Section 8 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.

10.5 Ratable Sharing.

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment, by realization upon security, through the exercise of any
right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to that Lender
hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender
(other than pursuant to subsection 2.10 with respect to Incremental Term Loans),
then the Lender receiving such proportionately greater payment shall (i) notify
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that (x) if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest and (y) and the provisions of this
paragraph shall not be construed to apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or another Loan Document, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.

10.6 Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement (other than as provided in subsection 2.11 with respect to any
Incremental Term Loan Assumption Agreement), of the Notes, or of any other Loan
Document, and no consent to any departure by Borrower or other party therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that any such amendment, modification, termination, waiver or
consent which: (i) postpones the scheduled final maturity date of any of the
Term Loans; (ii) changes in any manner the method for calculating “Pro Rata
Share” or “Requisite Lenders” other than including Incremental Term Lenders;
(iii) changes in any manner any provision of this Agreement which, by its terms,
expressly requires the approval or concurrence of all Lenders; (iv) except as
provided in subsection 9.6 or pursuant to the

 

91



--------------------------------------------------------------------------------

Intercreditor Agreement, releases or subordinates the Administrative Agent’s
lien on and security interest in all or substantially all of the Collateral or
any Guarantor from its guaranty of any Obligation of the Borrower; (v) consents
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement; (vi) changes in any manner the provisions
contained in subsection 8.1, subsection 9.6, subsection 10.5 or this subsection
10.6; (vii) reduces the principal amount of any of the Term Loans;
(viii) reduces the amount of, or postpones the date of, any scheduled
amortization installment of principal of, any accrued interest on or premium or
fees in respect of, or commitment reduction with respect to, any of the Term
Loans, as the case may be (except that the foregoing does not apply to any
change to mandatory prepayments, the waiver of default interest or the amendment
of any financial definitions that may affect the Applicable Margin);
(ix) postpones the date on which any interest, premium or fees are payable with
respect to any Term Loans; (x) decreases the interest rate borne by any of the
Term Loans (other than any waiver of any increase in the interest rate
applicable to any of the Term Loans pursuant to subsection 2.2E or the amendment
of any financial definition that may affect the Applicable Margin) or reduces
the rate or the amount of any fees or premiums payable hereunder with respect to
any Term Loans; or (xi) waives any condition specified in subsection 4.1, except
any condition referring to any other provision of any Loan Document shall be
effective, in each case, only if evidenced by a writing signed by or on behalf
of all Lenders holding the Term Loans (or having a Commitment with respect
thereto) which are the subject of such amendment, modification, termination,
waiver or consent; provided, however, that the Administrative Agent and the
Borrower may enter into an amendment, consent or waiver granting a new Lien for
the benefit of the Secured Parties or extending an existing Lien over additional
property, without consent of any other party hereto. No Commitment or Pro Rata
Share of a Lender shall be increased without the consent of such Lender.

In addition (i) no amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
Lender which is the holder of that Note, (ii) no amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document which affects the rights or duties under any Loan Document of, or any
payment to, the Administrative Agent (or otherwise modifies any provisions of
Section 9 or the application thereof) shall be effective without the written
concurrence of the Administrative Agent in addition to any signatures otherwise
required (provided, however, that the foregoing shall not prevent the Requisite
Lenders from removing the Administrative Agent in accordance with Section 9.5
hereof) and (iii) any waiver of any payment applied pursuant to subsection
2.4B(iv)(b) or 2.4(D) to, and any modification of the application of any such
payment to, the Term Loans shall be effective without the consent of all
Lenders. Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Borrower in any case shall entitle Borrower to any other
or further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon the Administrative Agent, each Lender at
the time outstanding, each future Lender and, if signed by Borrower, on
Borrower.

10.7 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

10.8 Notices.

 

92



--------------------------------------------------------------------------------

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
(A) personally served, or sent by facsimile or United States mail or courier
service (B) posted to SyndTrak® (to the extent such system is available and set
up by or at the direction of the Administrative Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.syndtrak.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
SyndTrak® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting or (C) posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location. All
communications notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clauses
(B) or (C) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Section 2 or Section 9 shall be effective until
received by the Administrative Agent. Transmission by electronic mail (including
E-Fax, even if transmitted to the fax numbers set forth on Schedule 10.8) shall
not be sufficient or effective to transmit any such notice under this subsection
10.8 unless such transmission is an available means to post to any E-System. For
the purposes hereof, the address of each party hereto shall be as set forth
under such party’s name on Schedule 10.8 or (i) as to Borrower and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent.

10.9 Survival of Representations, Warranties and Agreements.

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Term Loans.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Borrower set forth in subsections 2.6D, 2.7, 10.2 and 10.3 and
the agreements of Lenders set forth in Section 9, and subsections 10.5 and 10.19
shall (i) survive the payment of the Term Loans and the termination of this
Agreement and (ii) inure to the benefit of any Person that at any time held a
right thereunder (as an Indemnitee or otherwise) and, thereafter, its successors
and permitted assigns; provided that the agreements of the Lenders pursuant to
subsection 10.19 shall terminate one year following the termination of this
Agreement.

10.10 Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

10.11 Marshalling; Payments Set Aside.

 

93



--------------------------------------------------------------------------------

No Secured Party shall be under any obligation to marshal any assets in favor of
Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent that a Obligor makes a payment or payments to any
Secured Party (or to Administrative Agent for the benefit of Secured Parties),
or any Secured Party enforces any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.12 Severability.

In case any provision in or obligation under this Agreement or the Notes or any
other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.13 Obligations Several; Independent Nature of Lenders’ Rights.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

10.14 Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

10.15 Applicable Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

10.16 Successors and Assigns.

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 10.1). Neither Borrower’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
Borrower without the prior written consent of all Lenders.

10.17 Consent to Jurisdiction and Service of Process.

 

94



--------------------------------------------------------------------------------

A. Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, Borrower hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of the
Administrative Agent or the Requisite Lenders to commence any proceeding in the
federal or state courts of any other jurisdiction to the extent the
Administrative Agent or Requisite Lenders determine that such action is
necessary or appropriate to exercise its rights or remedies under the Loan
Documents. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Obligor) hereby irrevocably waive any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

B. Service of Process. Borrower (and, to the extent set forth in any other Loan
Document, each other Obligor) hereby consents to personal service of any and all
legal process, summons, notices and other documents and other service of process
of any kind in any suit, action or proceeding brought in the United States of
America with respect to or otherwise arising out of or in connection with any
Loan Document by any means permitted by applicable law, including by the mailing
thereof (by registered or certified mail, postage prepaid) to the address of
Borrower specified in subsection 10.8 (and shall be effective when such mailing
shall be effective, as provided therein). Borrower (and, to the extent set forth
in any other Loan Document, each other Obligor) agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

10.18 Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TERM LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each party hereto (A) certifies that
no other party and no Related Person of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (B) acknowledges that it
and the other parties hereto have been induced to enter into the Loan Documents,
as applicable, by the mutual waivers and certifications in this
subsection 10.18. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TERM LOANS MADE HEREUNDER. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

10.19 Confidentiality.

Each Lender shall hold all non-public information identified by Borrower as
confidential obtained pursuant to the requirements of this Agreement in
accordance with such Lender’s customary procedures

 

95



--------------------------------------------------------------------------------

for handling confidential information of this nature and in accordance with safe
and sound commercial lending or banking practices, it being understood and
agreed by Borrower that in any event a Lender may make disclosures (i) with
Borrower’s consent, (ii) to Related Persons of such Lender or the Administrative
Agent, as the case may be, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) reasonably required by any bona fide
assignee, transferee or participant in connection with the contemplated
assignment or transfer by such Lender of any Term Loans or any participation
therein subject to this subsection 10.19, (iv) to counterparties or prospective
counterparties in connection with credit derivatives or other derivative
transactions of a Lender related to Borrower or the Term Loans (provided that
such Lender shall cause such counterparties or prospective counterparties to be
bound by the provisions of this subsection 10.19), (v) as required or requested
by any governmental or regulatory agency or representative thereof or pursuant
to legal process; provided that, unless specifically prohibited by applicable
law or court order, each Lender shall notify Borrower of any request by any
governmental or regulatory agency or representative thereof (other than any such
request in connection with any examination of the financial condition of such
Lender by such governmental or regulatory agency) for disclosure of any such
non-public information prior to disclosure of such information; (vi) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this subsection 10.19 or (B) available to
such Lender or the Administrative Agent or any of their Related Persons, as the
case may be, from a source (other than any Obligor) not known to them to be
subject to disclosure restrictions, (vii) to the extent necessary or customary
for inclusion in league table measurements or in any tombstone or other
advertising materials (and the Obligors consent to the publication of such
tombstone or other advertising materials by the Administrative Agent, any
Lender, or any of their Related Persons), (viii) to the National Association of
Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or otherwise to the extent consisting of
general portfolio information that does not identify the Obligors, (ix) to any
other party hereto and (x) in connection with the exercise or enforcement of any
right or remedy under any Loan Document, in connection with any litigation or
other proceeding to which such Lender or the Administrative Agent or any of
their Related Persons is a party or bound, to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender or the Administrative Agent or any of their Related
Persons. In no event shall any Lender be obligated or required to return any
materials furnished by the Obligors or any of their respective Subsidiaries. In
the event of any conflict between the terms of this subsection 10.19 and those
of any other Contractual Obligation entered into with any Credit Party (whether
or not a Loan Document), the terms of this subsection 10.19 shall govern. Any
Person required to maintain the confidentiality of information as provided in
this subsection 10.19 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person accords its own confidential
information.

10.20 Counterparts; Effectiveness.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed signature page of this Agreement by facsimile
transmission or Electronic Transmission shall be as effective as delivery of a
manually executed counterpart hereof.

10.21 Limitation of Liability.

 

96



--------------------------------------------------------------------------------

NO CLAIM MAY BE MADE BY ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON AGAINST
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ON ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION HEREWITH OR THEREWITH, AND ANY OBLIGOR, EACH LENDER HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

10.22 Electronic Transmissions.

A. Authorization. Subject to the provisions of subsection 10.8, each of the
Administrative Agent, Borrower, the Lenders and each of their Related Persons is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Borrower and
each Secured Party hereby acknowledges and agrees, and Borrower shall cause each
other Obligor to acknowledge and agree, that the use of Electronic Transmissions
is not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions. The posting, completion and/or submission by any
Obligor of any communication pursuant to an E-System shall constitute a
representation and warranty by the Obligors that any representation, warranty,
certification or other similar statement required by the Loan Documents to be
provided, given or made by an Obligor in connection with any such communication
is true, correct and complete except as expressly noted in such communication or
E-System.

B. Signatures. Subject to the provisions of subsection 10.22A, (i)(a) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (b) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (c) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Obligors may rely and assume the authenticity thereof, (iii) each such
posting containing a signature, a reproduction of a signature or an E-Signature
shall, for all intents and purposes, have the same effect and weight as a signed
paper original and (iv) each party hereto or beneficiary hereto agrees not to
contest the validity or enforceability of any posting on any E-System or
E-Signature on any such posting under the provisions of any applicable law
requiring certain documents to be in writing or signed; provided, however, that
nothing herein shall limit such party’s or beneficiary’s right to contest
whether any posting to any E-System or E-Signature has been altered after
transmission.

C. Separate Agreements. All uses of an E-System shall be governed by and subject
to, in addition to subsection 10.8 and this subsection 10.22, separate terms and
conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Obligors in connection with the use
of such E-System.

 

97



--------------------------------------------------------------------------------

D. Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Related Persons warrants the accuracy, adequacy or completeness of any E-Systems
or Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No Warranty of any kind is made by the Administrative Agent
or any of its Related Persons in connection with any E-Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Borrower and each Secured Party agrees (and
Borrower shall cause each other Obligor to agree) that the Administrative Agent
has no responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Electronic Transmission
or otherwise required for any E-System.

10.23 Lender-Creditor Relationship. The relationship between the Lenders and the
Administrative Agent, on the one hand, and the Obligors, on the other hand, is
solely that of lender and creditor. No Secured Party has any fiduciary
relationship or duty to any Obligor arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between the Secured
Parties and the Obligors by virtue of, any Loan Document or any transaction
contemplated therein.

10.24 Use of Name. (a) Borrower agrees, and shall cause each other Obligor to
agree, that it shall not, and none of its Affiliates shall, issue any press
release or other public disclosure (other than any document filed with any
Governmental Authority relating to a public offering of the Securities of any
Obligor) using the name, logo or otherwise referring to GE Capital or of any of
its Affiliates, the Loan Documents or any transaction contemplated therein to
which the Secured Parties are party without at least 2 Business Days’ prior
notice to GE Capital and without the prior consent of GE Capital except to the
extent required to do so under applicable law and then, only after consulting
with GE Capital prior thereto.

(b) Each Obligor consents to the publication by the Administrative Agent or any
Lender of any press release, tombstone, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Obligor’s name, product photographs, logo or trademark. The Administrative Agent
or such Lender shall provide a draft of any such press release, advertising or
other promotional material to Borrower for review and comment prior to the
publication thereof.

10.25 Actions in Concert. Notwithstanding anything herein or in the other Loan
Documents to the contrary, but in any event subject to the provisions of
subsections 10.4 and 10.5, the Administrative Agent and each Lender hereby
agrees with each other such Person that no such Person shall take any action to
protect or enforce its rights against any Obligor arising out of this Agreement
or any other Loan Document without first obtaining the prior written consent of
the Requisite Lenders, it being the intent of the Lenders that any such action
to protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of the
Requisite Lenders.

10.26 Patriot Act Notice. Each Lender subject to the Patriot Act hereby notifies
the Borrower that, pursuant to Section 326 thereof, it is required to obtain,
verify and record information that identifies the Borrower, including

 

98



--------------------------------------------------------------------------------

the name and address of the Borrower and other information allowing such Lender
to identify the Borrower in accordance with such act.

10.27 Entire Agreement. The Loan Documents embody the entire agreement of the
parties and supersede all prior agreements and understandings relating to the
subject matter thereof and any prior letter of interest, commitment letter, fee
letter, confidentiality and similar agreements involving any Credit Party and
any of the Administrative Agent or any Lender or any of their respective
Affiliates relating to a financing of substantially similar form, purpose or
effect. In the event of any conflict between the terms of this Agreement and any
other Loan Document, the terms of this Agreement shall govern (unless such terms
of such other Loan Documents are necessary to comply with applicable law, in
which case such terms shall govern to the extent necessary to comply therewith).

*    *    *    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; THE NEXT PAGES ARE THE SIGNATURE
PAGES]

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BEASLEY MEZZANINE HOLDINGS, LLC, as Borrower By:  

/s/ B. Caroline Beasley

  Name: B. Caroline Beasley   Title: Vice President, Chief Financial Officer,
Secretary and Treasurer GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative
Agent and as a Lender By:  

/s/ Nirmal B. Bivek

  Name: Nirmal B. Bivek   Title: Duly Authorized Signatory